Exhibit 10.2
AMENDED AND RESTATED

REVOLVING LOAN AND SECURITY AGREEMENT
dated as of February 28, 2011
by and among
DIVERSICARE MANAGEMENT SERVICES CO., a Tennessee corporation,
as a Borrower
and
those certain additional Borrowers set forth on Schedule 1 hereto,
and
THE PRIVATEBANK AND TRUST COMPANY,
as Administrative Agent for the Lenders
and
The Financial Institutions Parties Hereto as the Lenders

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED REVOLVING LOAN AND SECURITY AGREEMENT
     This AMENDED AND RESTATED REVOLVING LOAN AND SECURITY AGREEMENT (this
“Agreement”), dated as of February 28, 2011, is by and among DIVERSICARE
MANAGEMENT SERVICES CO., a Tennessee corporation, and those certain other
entities set forth on Schedule 1 hereto, which are signatories hereto (such
entities individually and collectively, the “Borrower”), THE PRIVATEBANK AND
TRUST COMPANY, an Illinois banking corporation in its individual capacity
(“PrivateBank”), and the other financial institutions parties hereto (together
with PrivateBank, the “Lenders”), and THE PRIVATEBANK AND TRUST COMPANY, an
Illinois banking corporation in its capacity as administrative agent for the
Lenders (together with its successors and assigns, the “Administrative Agent”).
RECITALS
     WHEREAS, Advocat Inc., a Delaware corporation (“Parent”), legally and
beneficially owns or controls, either directly, or indirectly through its
Subsidiaries, all of the issued and outstanding Stock of each Borrower;
     WHEREAS, the Borrower and PrivateBank are parties to that certain Loan and
Security Agreement dated as of March 17, 2010 (as amended, the “Original Loan
Agreement”);
     WHEREAS, certain Affiliates of the Borrower are entering into that certain
Term Loan and Security Agreement to be dated of even date herewith by and among
such Affiliates, the Lenders and Administrative Agent (as the same may be
amended, supplemented or modified from time to time, the “Term Loan Agreement”);
and
     WHEREAS, in connection with the Term Loan Agreement, the parties desire to
amend and restate the Original Loan Agreement (and the Borrowers have agreed to
continue to secure all of their Liabilities under the Original Loan Agreement
and the “Financing Agreements” entered into in connection therewith by
continuing their grant of a security interest in and lien upon the Collateral
described herein but in favor of the Administrative Agent for the ratable
benefit of the Lenders and the Administrative Agent), upon the terms and
provisions and subject to the conditions set forth herein.
     NOW, THEREFORE, in consideration of the mutual agreements contained herein,
and of any loans or other financial accommodations now or hereafter made to or
for the benefit of the Borrower by the Lenders, and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
parties hereto (intending to be legally bound) hereby agree as follows:
     1. DEFINITIONS.
          1.1 General Terms. When used herein, the following terms shall have
the following meanings:
     “Account Debtor” means the Person who is obligated on or under an Account.

- 1 -



--------------------------------------------------------------------------------



 



     “Accounts” means collectively (a) any right to payment of a monetary
obligation, arising from the delivery of goods or the provision of services,
(b) without duplication, any “account” (as that term is defined in the Code now
or hereafter in effect), any accounts receivable (whether in the form of
payments for services rendered or goods sold, rents, license fees or otherwise),
any “health-care-insurance receivables” (as that term is defined in the Code now
or hereafter in effect), any “payment intangibles” (as that term is defined in
the Code now or hereafter in effect) and all other rights to payment and/or
reimbursement of every kind and description, in each case arising from the
delivery of goods or the provision of services, (c) all accounts, general
intangibles, Intellectual Property, rights, remedies, guarantees, supporting
obligations, letter of credit rights and security interests in respect of the
foregoing, all rights of enforcement and collection, all books and records
evidencing or related to the foregoing, and all rights under the Financing
Agreements in respect of the foregoing, (d) all information and data compiled or
derived by any Borrower or to which any Borrower is entitled in respect of or
related to the foregoing, and (e) all proceeds of any of the foregoing.
     “ACH Transactions” means any cash management or related services (including
the Automated Clearing House processing of electronic fund transfers through the
direct Federal Reserve Fedline system) provided by any Lender for the account of
Borrower or its Subsidiaries.
     “Adjusted EBITDA” means the sum of (a) EBITDA, and (b) the amounts deducted
(or less amounts added) in computing EBITDA for the period for (i) the non-cash
provision (benefit) for self-insured professional and general liability
expenses, (ii) non-cash rent expense, (iii) non-cash stock based compensation
expense, (iv) non-cash debt retirement, and (v) all other non-cash expenses
reasonably approved by the Administrative Agent, less (c) the Cash Cost of
Self-Insured Professional and General Liability.
     “Adjusted EBITDAR” means (a) Adjusted EBITDA plus (b) cash rent expense
(rent expense adjusted to remove effects of non-cash rent).
     “Administrative Agent” means The PrivateBank and Trust Company, an Illinois
banking corporation, in its capacity as administrative agent for the Lenders
hereunder and any successor thereto in such capacity.
     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including, without limitation, all shareholders,
members, directors, partners, managers, and officers of such Person), controlled
by, or under direct or indirect common control with, such Person. A Person shall
be deemed to control another Person if such first Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such other Person, whether through ownership of voting securities,
by contract or otherwise.
     “Affiliated Term Borrowers” means Diversicare Afton Oaks, LLC, Diversicare
Briarcliff, LLC, Diversicare Chisolm, LLC and Diversicare Hartford, LLC, each a
Delaware limited liability company.

- 2 -



--------------------------------------------------------------------------------



 



     “Affiliate Term Loan Financing Agreement” means each “Financing Agreement”
as defined in the Term Loan Agreement, as any of the same may be restated,
modified, supplemented or amended from time to time.
     “Affiliate Term Loan Liabilities” means the “Liabilities” as defined in the
Term Loan Agreement.
     “Agreement” means this Loan and Security Agreement as the same may be
restated, modified, supplemented or amended from time to time.
     “Allocable Amount” shall have the meaning ascribed to such term in Section
12.21(g) hereof.
     “Applicable Base Rate Margin” means, with respect to Base Rate Loans, two
hundred (200) basis points.
     “Applicable Libor Margin” means, with respect to Libor Loans, an amount
equal to four hundred fifty (450) basis points.
     “Assignment Agreement” shall have the meaning ascribed to such term in
Section 12.15 hereof.
     “Bank Product” means (a) any of the following financial accommodations
extended to Borrower or its Subsidiaries by any Lender: (i) ACH Transactions,
(ii) cash and treasury management, including controlled disbursement, accounts
or services, or (iii) any transaction under or pursuant to any Hedging
Agreement, and (b) any other service or facility extended to the Borrower by any
Lender or any Affiliate of such Lender including: (i) credit cards, (ii) credit
card processing services, (iii) debit cards, or (iv) purchase cards; provided
that consistent with Section 8.9 hereof the Deposit Accounts specified therein
shall be maintained with PrivateBank and not any other Lender.
     “Bank Product Agreements” means those agreements entered into from time to
time by Borrower or its Subsidiaries with any Lender in connection with the
obtaining of any of the Bank Products.
     “Bank Product Obligations” means all obligations, liabilities,
reimbursement obligations, fees, or expenses owing by Borrower or its
Subsidiaries to Lenders pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising.
     “Base Rate” means the corporate base rate of interest per annum identified
from time to time by the Administrative Agent, as its base or prime rate, which
rate shall not necessarily be the lowest rate of interest which the
Administrative Agent charges its customers. Any change in the Base Rate shall be
effective as of the effective date of such change.
     “Base Rate Loan” means a Loan that bears interest at an interest rate based
on the Base Rate.

- 3 -



--------------------------------------------------------------------------------



 



     “Base Rent” means the “Base Rent” as such term is defined in such Omega
Master Lease Agreement.
     “Blocked Account Agreement” means the Administrative Agent’s standard
blocked account agreement (or similar agreement) signed by the Borrower relating
to the Commercial Blocked Account, the Government Blocked Account, and payments
on all such Accounts, as the same may be modified, supplemented, restated or
amended from time to time, all of the foregoing which must be in form and
substance reasonably acceptable to the Administrative Agent.
     “Blocked Persons List” shall have the meaning ascribed to such term in
Section 7.29 hereof.
     “Borrower Agent” means Diversicare Management Services Co., a Tennessee
corporation.
     “Borrower Cash Management Program” means the business practice of Parent
and Borrowers whereby cash receipts for Parent and Borrowers are
transferred/swept into a central concentration account and all cash
disbursements are funded by transfers from such central concentration account.
     “Borrowing Base” means with respect to any Borrower, at any time, without
duplication, an amount equal to up to eighty percent (80%) of the face amount
(less discounts, credits and allowances which have knowingly been taken by or
granted to Account Debtors in connection therewith) of all existing Eligible
Accounts that are set forth in the Schedule of Accounts then most recently
delivered by the Borrower to the Administrative Agent.
     “Borrowing Date” means a date on which a Libor Loan is made hereunder.
     “Borrowing Notice” shall have the meaning ascribed to such term in Section
2.12 hereof.
     “Business Day” means (a) with respect to any borrowing, payment or rate
selection of Libor Loans, a day other than Saturday or Sunday on which banks are
open for business in Chicago, Illinois and on which dealings in United States
dollars are carried on in the London interbank market, and (b) for all other
purposes, a day other than Saturday or Sunday on which banks are open for
business in Chicago, Illinois.
     “Capital Expenditures” means, as to any Person, any and all expenditures of
such Person for fixed or capital assets, including, without limitation, the
incurrence of Capitalized Lease Obligations, all as determined in accordance
with GAAP, except that Capital Expenditures shall not include (i) expenditures
for fixed or capital assets to the extent such expenditures are paid for or
reimbursed from the proceeds of insurance, condemnation awards and other
settlements in respect of lost, destroyed, damaged, condemned or stolen assets,
(ii) expenditures for assets purchased substantially concurrently with the
trade-in of existing assets to the extent of the trade-in credit thereof; and
(iii) any payment of liabilities or incurrence of incidence comprising the
purchase price for the acquisition, whether by purchase, merger, consolidation
or otherwise, by Borrower of the assets of, or the equity interest in, a Person
or a division, line of business or

- 4 -



--------------------------------------------------------------------------------



 



other business unit of a Person engaged in a business of the type conducted by
Borrower as of the date hereof or in a business reasonably related thereto.
     “Capitalized Lease Obligations” means any amount payable with respect to
any lease of any tangible or intangible property (whether real, personal or
mixed), however denoted, which either (a) is required by GAAP to be reflected as
a liability on the face of the balance sheet of the lessee thereunder, or
(b) based on actual circumstances existing and ascertainable, either at the
commencement of the term of such lease or at any subsequent time at which any
property becomes subject thereto, can reasonably be anticipated to impose on
such lessee substantially the same economic risks and burdens, having regard to
such lessee’s obligations and the lessor’s rights thereunder both during and at
the termination of such lease, as would be imposed on such lessee by any lease
which is required to be so reflected or by the ownership of the leased property.
For avoidance of doubt, prepaid leases shall not be deemed “Capital Lease
Obligations” except to the extent required under GAAP.
     “Capmark” means Capmark Finance Inc., a California corporation.
     “Cash Collateral Account” shall have the meaning ascribed to such term in
Section 4.3 hereof.
     “Cash Cost of Self-Insured Professional and General Liability” means the
total cash expenditures associated with professional and general liability
related settlements, legal fees and administration costs for all facilities
owned or leased by the Borrower. For purposes of measuring the Cash Cost of
Self-Insured Professional and General Liability for individual facilities or
groups of facilities, these amounts shall be allocated on the basis of licensed
beds of the facility or group of facilities in relation to the total number of
licensed beds for all facilities owned or leased by the Borrower.
     “CERCLA” means the Comprehensive Environmental Release Compensation and
Liability Act, 42 U.S.C. § 9601 et seq., as amended.
     “Certificates” shall have the meaning ascribed to such term in Section 5.2
hereof.
     “CHAMPUS” means the Civilian Health and Medical Program of the Uniformed
Service, a part of TRICARE, a medical benefits program supervised by the U.S.
Department of Defense.
     “Closing Date” means February 28, 2011.
     “Closing Fee” shall have the meaning ascribed to such term in Section 2.16
hereof.
     “CMS” means the Centers for Medicare and Medicaid Services of HHS and any
Person succeeding to the functions thereof.
     “Collateral” shall have the meaning ascribed to such term in Section 6.1
hereof.
     “Commercial Blocked Account” shall have the meaning ascribed to such term
in Section 4.3 hereof.

- 5 -



--------------------------------------------------------------------------------



 



     “Commercial Leases” means the collective reference to all Leases other than
admission agreements or residency agreements.
     “Commitment” means the Revolving Loan Commitment.
     “Compliance Certificate” shall have the meaning ascribed to such term in
Section 8.1(c) hereof.
     “CON” shall have the meaning ascribed to such term in Section 10.2 hereof.
     “Credit Party” means each Borrower, the Guarantor, and each other Person
that is or becomes primarily or secondarily liable for the Liabilities, whether
as a principal, surety, guarantor, endorser or otherwise.
     “Credit Termination Date” means the earlier of (i) the Stated Maturity
Date, (ii) such other date on which the Commitments shall terminate pursuant to
Section 11.2 hereof, or (iii) such other date as is mutually agreed in writing
between the Borrower and the Administrative Agent.
     “Default” means an event, circumstance or condition which through the
passage of time or the service of notice or both would (assuming no action is
taken to cure the same) mature into an Event of Default.
     “Default Rate” shall have the meaning ascribed to such term in
Section 2.7(a) hereof.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of requested Loans or participations in Letter of Credit Obligations
required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder unless such failure has been cured,
(b) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute or unless
such failure has been cured, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.
     “Demand Deposit Account” shall have the meaning ascribed to such term in
Section 4.3 hereof.
     “Deposit Accounts” means any deposit, securities, operating, lockbox,
blocked or cash collateral account (including, without limitation, the Cash
Collateral Account, the Demand Deposit Account, the Commercial Blocked Account
and the Government Blocked Account), together with any funds, instruments or
other items credited to any such account from time to time, and all interest
earned thereon.
     “Duly Authorized Officer” means the Chief Executive Officer, the President,
the Chief Operating Officer, the Chief Financial Officer and the Assistant
Secretary of the Borrower.
     “EBITDA” means with respect to the Borrower, for any period of
determination, the net earnings of the Borrower before nonrecurring items (in
accordance with GAAP and as

- 6 -



--------------------------------------------------------------------------------



 



reasonably agreed to by the Administrative Agent), interest, taxes,
depreciation, and amortization (including amortized transaction expense), all as
determined in accordance with GAAP, consistently applied, and excluding up to
$1.8 million of non-capital training expenses associated with the implementation
of an electronic medical system during 2010 and 2011.
     “EBITDAR” means with respect to the Borrower, for any period of
determination, the sum of the net earnings of the consolidated Borrower before
nonrecurring items (in accordance with GAAP and as reasonably agreed to by the
Administrative Agent), cash interest, taxes, depreciation, amortization and
rent, all as determined in accordance with GAAP, consistently applied, and
excluding up to $1.8 million of non-capital training expenses associated with
the implementation of an electronic medical system during 2010 and 2011.
     “Eligible Accounts” means an Account owing to the Borrower which meets each
of the following requirements, as determined by the Administrative Agent in its
sole and absolute discretion:
          (a) Accounts which do not remain unpaid more than ninety (90) calendar
days from the invoice date;
          (b) is to be paid pursuant to either a Medicaid Provider Agreement or
a Medicare Provider Agreement, or is a liability of an Account Debtor which is
(i) a commercial insurance company (or managed care company) acceptable to the
Administrative Agent in its reasonable determination, organized under the laws
of any jurisdiction in the United States and having its principal office in the
United States, or (ii) any other institutional Account Debtor acceptable to the
Administrative Agent, including health maintenance organizations, unions, or any
other type of Account Debtor, not included in the categories of Account Debtors
listed in the foregoing clause (i), organized under the laws of any jurisdiction
in the United States, having its principal office in the United States, in
either case, in which such obligor agrees to pay the Borrower for the applicable
services rendered or performed or, if applicable, goods sold;
          (c) the Account Debtor of which has received notice to forward payment
to either the Commercial Blocked Account and/or the Government Blocked Account,
as applicable;
          (d) those Accounts of Borrower as to which the Administrative Agent
has a first priority perfected Lien and that comply with all of the
representations and warranties made to the Administrative Agent under this
Agreement and the Financing Agreements;
          (e) to the extent such Account does not include any contingent
payments;
          (f) to the extent such Account does not include late charges or
finance charges, and is net of any contractual discount and/or Medicare/Medicaid
fee schedule adjustments; and
          (g) which complies with such other terms and conditions as may be
specified from time to time by the Administrative Agent in its reasonable
discretion;
provided, however, the following Accounts of the Borrower are not Eligible
Accounts:

- 7 -



--------------------------------------------------------------------------------



 



          (i) Accounts to be paid pursuant to a Medicare Provider Agreement or
Private Insurance/Managed Care Accounts, or any other otherwise Eligible
Account, which, in either case, remain unpaid more than ninety (90) calendar
days from the billing date; (ii) all Private Pay Accounts; (iii) Accounts with
respect to which the Account Debtor is a director, officer, employee,
equityholder, or Affiliate of the Borrower; (iv) Accounts with respect to which
the Account Debtor is the United States of America or any department, agency or
instrumentality thereof, unless such Account Debtor deposits all payments
arising under the Government Accounts to the Government Blocked Account in
accordance with the terms of the Blocked Account Agreement; (v) Accounts with
respect to which the Account Debtor is not subject to service of process within
the continental United States of America; (vi) Accounts known by Borrower
(whether actual or constructive knowledge) to be in dispute (but only to the
extent of such disputed amount) or with respect to which the Account Debtor has
asserted, or the Borrower or the Administrative Agent has reason to believe the
Account Debtor is entitled to assert, a counterclaim or right of setoff (but
only to the extent of such counterclaim or setoff amount); (vii) Accounts with
respect to which the prospect of payment or performance by the Account Debtor is
or will be impaired, as determined by the Administrative Agent in the exercise
of its reasonable discretion; (viii) Accounts that are not valid, legally
enforceable obligations of the Account Debtor thereunder; (ix) Accounts with
respect to which the Account Debtor is the subject of bankruptcy or a similar
insolvency proceeding or has made an assignment for the benefit of creditors or
whose assets have been conveyed to a receiver or trustee; (x) Accounts with
respect to which the Account Debtor’s obligation to pay the Account is
conditional upon the Account Debtor’s approval; (xi) Accounts which arise out of
services or, if applicable, sales not made in the ordinary course of the
Borrower’s business; (xii) Accounts with respect to which any document or
agreement executed or delivered in connection therewith, or any procedure used
in connection with any such document or agreement, fails in any material respect
to comply with the requirements of applicable law, or with respect to which any
representation or warranty contained in this Agreement is untrue or misleading
in any material respect; (xiii) Accounts with respect to which Borrower is or
may become liable to the Account Debtor for services rendered, or if applicable,
goods sold, by the Account Debtor to Borrower, to the extent of Borrower’s
existing or potential liability to such Account Debtor; and (xiv) Medicaid
pending Accounts;
     provided, further, an Account which is at any time an Eligible Account, but
which subsequently fails to meet any of the foregoing requirements for
eligibility, shall forthwith cease to be an Eligible Account, and further, with
respect to any Account, if the Administrative Agent at any time hereafter
determines in its reasonable discretion that the prospect of payment or
performance by the Account Debtor with respect thereto is materially impaired
for any reason whatsoever, such Account shall cease to be an Eligible Account
after notice of such determination is given to the Borrower; provided, further,
forty-five percent (45%) of all credit amounts in any of the foregoing that are
not deemed to be Eligible Account categories and criteria shall be deducted from
the “current” Accounts as reasonably determined by the Administrative Agent in
its reasonable credit judgment.
     “Environmental Laws” means all federal, state, local, and foreign statutes,
regulations, ordinances, and similar provisions having the force or effect of
law, all judicial and administrative orders and determinations, and all common
law concerning public health and safety, worker health and safety, pollution, or
protection of the environment, including all those relating to the presence,
use, production, generation, handling, transportation, treatment, storage,

- 8 -



--------------------------------------------------------------------------------



 



disposal, distribution, labeling, testing, processing, discharge, release,
threatened release, control, or cleanup of any hazardous materials, substances,
or wastes, chemical substances, or mixtures, pesticides, pollutants,
contaminants, toxic chemicals, petroleum products or byproducts, asbestos,
polychlorinated biphenyls, noise, or radiation, including, without limitation,
the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., as
amended; CERCLA; the Toxic Substance Act, 15 U.S.C. § 2601 et seq., as amended;
the Clean Water Act, 33 U.S.C. § 466 et seq., as amended; the Clean Air Act, 42
U.S.C. § 7401 et seq., as amended; state and federal superlien and environmental
cleanup programs; and U. S. Department of Transportation regulations.
     “Environmental Notice” means any summons, citation, directive, information
request, notice of potential responsibility, notice of violation or deficiency,
order, claim, complaint, investigation, proceeding, judgment, letters or other
communication, written or oral to the Borrower or any officer thereof, actual or
threatened, from the United States Environmental Protection Agency or other
federal, state or local agency or authority, or any other entity or individual,
public or private, concerning any intentional or unintentional act or omission
which involves Management of Hazardous Substances on or off the property of the
Borrower which could result in the Borrower incurring a material liability or
which could have a Material Adverse Effect, or the imposition of any Lien on
property, or any alleged violation of or responsibility under Environmental Laws
which could result in the Borrower incurring a material liability or which could
have a Material Adverse Effect, and, after due inquiry and investigation, any
knowledge of any facts which could give rise to any of the foregoing.
     “Equipment” means “equipment” as defined in the Code, including, without
limitation, any and all of the Borrower’s machinery, equipment, vehicles,
fixtures, furniture, computers, appliances, tools, and other tangible personal
property (other than Inventory), whether located on the Borrower’s premises or
located elsewhere, together with any and all accessions, parts and appurtenances
thereto, whether presently owned or hereafter acquired by the Borrower.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, together with the regulations thereunder.
     “ERISA Affiliate” means any corporation, trade or business, which together
with the Borrower would be treated as a single employer under Section 4001 of
ERISA.
     “Event of Default” shall have the meaning ascribed to such term in Section
11.1 hereof.
     “Facility” or “Facilities” shall mean any one or more of the skilled
nursing homes, assisted living facilities, retirement homes, rehabilitation
centers, or senior adult care homes or facilities located on the Property and
owned or operated by the Borrower in connection with their business. Set forth
on Schedule 1.1(a) is a list of all Facilities in existence on the Closing Date
owned or operated by the Borrower.
     “Fee Letter” means “Fee Letter” means that certain letter agreement dated
February 28, 2011 by and between PrivateBank and Borrower Agent, pursuant to
which, among other things, the arrangement relating to compensation for certain
services rendered by the Administrative

- 9 -



--------------------------------------------------------------------------------



 



Agent is set forth (together with any similar letter from Administrative Agent
to the Lenders regarding their respective share of any particular fee payable by
Borrower).
     “Financing Agreements” means any and all agreements, instruments,
certificates and documents, including, without limitation, security agreements,
loan agreements, notes, guarantees, keep well agreements, landlord waivers,
mortgages, deeds of trust, subordination agreements, intercreditor agreements,
pledges, powers of attorney, consents, assignments, collateral assignments,
interest rate protection agreements, reimbursement agreements, contracts,
notices, leases, collateral assignments of key man life insurance policies,
financing statements and all other written matter (including, without
limitation, this Agreement, the Revolving Credit Notes, any Subordination
Agreement, the Intercreditor Agreement, the Guaranty, the Pledge Agreements, the
Blocked Account Agreement, the Certificates, the Fee Letter, the Master Letter
of Credit Agreement, any Letter of Credit Documents, any Hedging Agreement and
any other Bank Product Agreement), in each case evidencing, securing or relating
to the Loans and the Liabilities, whether heretofore, now, or hereafter executed
by or on behalf of the Borrower, any Affiliate, or any other Person, and
delivered to or in favor of the Administrative Agent, the Issuing Lender or any
Lender, together with all agreements and documents referred to therein or
contemplated thereby, as each may be amended, modified or supplemented from time
to time.
     “Fiscal Quarter” means the three (3) month period ending on March 31,
June 30, September 30 and December 31 of each calendar year.
     “Fiscal Year” means the twelve (12) month period commencing on January 1
and ending on December 31 of each calendar year.
     “Fixed Charge Coverage Ratio” means, on any date of determination, the
ratio of (a) Adjusted EBITDAR for the period of 12 consecutive months then
ended, to (b) Fixed Charges, all as determined for the Parent and the Borrower
on a consolidated basis, all as determined in accordance with GAAP, consistently
applied.
     “Fixed Charges” means, for any period of determination, the sum of, without
duplication: (a) regularly scheduled payments of principal with respect to all
Indebtedness for borrowed money; plus (b) cash interest expense of Borrower for
its Indebtedness that has been paid during such period (including, without
limitation, interest attributable to issued and outstanding Letters of Credit);
plus (c) Net Capital Expenditures; plus (d) cash rent expense that has been paid
during such period; plus (e) dividends on common stock; plus (f) the Required
Dividends and Redemption Amounts (except for amounts paid to redeem the Series C
Preferred Stock pursuant to the Restructuring Stock Issuance and Subscription
Agreement, which amounts shall be excluded from the calculation of Fixed
Charges), all of the foregoing as determined in accordance with GAAP,
consistently applied.
     “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or any successor authority) that are
applicable to the circumstances as of the date of determination.

- 10 -



--------------------------------------------------------------------------------



 



     “General Intangibles” means “general intangibles” as defined in the Code,
including, without limitation, any and all general intangibles, choses in
action, causes of action, rights to the payment of money (other than Accounts),
and all other intangible personal property of the Borrower of every kind and
nature wherever located and whether currently owned or hereafter acquired by the
Borrower (other than Accounts), including, without limitation, corporate or
other business records, inventions, designs, patents, patent applications,
service marks, service mark applications, trademark applications, brand names,
trade names, trademarks and all goodwill symbolized thereby and relating
thereto, trade styles, trade secrets, registrations, domain names, websites,
computer software, advertising materials, distributions on certificated and
uncertificated securities, investment property, securities entitlements,
goodwill, operational manuals, product formulas for industrial processes,
blueprints, drawings, copyrights, copyright applications, rights and benefits
under contracts, licenses, license agreements, permits, approvals,
authorizations which are associated with the operation of the Borrower’s
business and granted by any Person, franchises, customer lists, deposit
accounts, tax refunds, tax refund claims, and any letters of credit, guarantee
claims, security interests or other security held by or granted to the Borrower
to secure payment by an Account Debtor of any of Borrower’s Accounts, and, to
the maximum extent permitted by applicable Law, any recoveries or amounts
received in connection with any litigation or settlement of any litigation.
     “Governing Documents” shall have the meaning ascribed to such term in
Section 9.14 hereof.
     “Government Accounts” means Accounts on which any federal or state
governmental unit or any intermediary for any federal or state governmental unit
is the Account Debtor.
     “Governmental Approvals” means, collectively, all consents, licenses, and
permits and all other authorizations or approvals required from any Governmental
Authority to operate the Locations.
     “Governmental Authority” means and includes any federal, state, District of
Columbia, county, municipal, or other government and any political subdivision,
department, commission, board, bureau, agency or instrumentality thereof,
whether domestic or foreign.
     “Government Blocked Account” shall have the meaning ascribed to such term
in Section 4.3 hereof.
     “Guarantor” means Parent in its capacity as the guarantor pursuant to the
Guaranty.
     “Guaranty” means that certain Amended and Restated Guaranty of even date
herewith by Guarantor in favor of the Administrative Agent, in form and
substance reasonable satisfactory to the Administrative Agent, as the same may
be amended, restated, reaffirmed, modified or supplemented from time to time.
     “Hazardous Substances” means hazardous substances, materials, wastes, and
waste constituents and reaction by-products, pesticides, oil and other petroleum
products, and toxic substances, including, without limitation, asbestos and
PCBs, as those terms are defined pursuant to Environmental Laws.

- 11 -



--------------------------------------------------------------------------------



 



     “Healthcare Laws” means all applicable Laws relating to the possession,
control, warehousing, marketing, sale and distribution of pharmaceuticals, the
operation of medical or senior housing facilities (such as, but not limited to,
nursing homes, skilled nursing facilities, rehabilitation hospitals,
intermediate care facilities, assisted living and adult care facilities),
patient healthcare, patient healthcare information, patient abuse, the quality
and adequacy of medical care, rate setting, equipment, personnel, operating
policies, fee splitting, including, without limitation, (a) all federal and
state fraud and abuse laws, including, but not limited to the federal
Anti-Kickback Statute (42 U.S.C. §1320a-7b(6)), the Stark Law (42 U.S.C.
§1395nn), the civil False Claims Act (31 U.S.C. §3729 et seq.); (b) TRICARE;
(c) CHAMPUS, (d) Medicare; (e) Medicaid; (f) HIPAA; (g) quality, safety and
accreditation standards and requirements of all applicable state laws or
regulatory bodies; (h) all laws, policies, procedures, permits, requirements,
certifications, and regulations pursuant to which licenses, approvals and
accreditation certificates are issued in order to operate medical, senior
housing facilities, assisted living facilities, or skilled nursing facilities;
and (i) any and all other applicable health care laws, regulations, manual
provisions, policies and administrative guidance, each of (a) through (i) as may
be amended from time to time.
     “Hedging Agreement” means any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect a Person against fluctuations in interest rates,
currency exchange rates or commodity prices, in each case in form and substance
satisfactory to the Administrative Agent, as the same may be amended or modified
from time to time.
     “HHS” means the United States Department of Health and Human Services and
any Person succeeding to the functions thereof.
     “HIPAA” means the Health Insurance Portability and Accountability Act of
1996, as the same may be amended, modified or supplemented from time to time,
and any successor statute thereto, and any and all rules or regulations
promulgated from time to time thereunder.
     “HUD Financing” shall have the meaning given to it in the Term Loan
Agreement.
     “Indebtedness” with respect to any Person means, as of the date of
determination thereof, (a) all of such Person’s indebtedness for borrowed money,
(b) all indebtedness of such Person or any other Person secured by any Lien with
respect to any property or asset owned or held by such Person, regardless
whether the indebtedness secured thereby shall have been assumed by such Person
or such Person has become liable for the payment thereof, (c) all Capitalized
Lease Obligations of such Person and obligations or liabilities created or
arising under conditional sale or other title retention agreement with respect
to property used and/or acquired by Borrower even though the rights and remedies
of the lessor, seller and/or lender thereunder are limited to repossession of
such property, (d) all unfunded pension fund obligations and liabilities,
(e) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments, (f) all obligations in respect of letters of credit,
whether or not drawn, and bankers’ acceptances issued for the account of such
Person, (g) deferred and/or accrued taxes and all unfunded pension fund
obligations and liabilities, (h) all guarantees by such Person, or any
undertaking by such Person to be liable for, the debts or obligations of any
other Person, described in clauses (a) through (h), and (i) all Bank Product
Obligations of such Person.

- 12 -



--------------------------------------------------------------------------------



 



     “Indemnified Parties” shall have the meaning ascribed to such term in
Section 12.16 hereof.
     “Insurer” means a Person that insures a Patient against certain of the
costs incurred in the receipt by such Patient of Medical Services, or that has
an agreement with the Borrower to compensate the Borrower for providing goods or
services to a Patient.
     “Intellectual Property” means all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof, (b) all trademarks, service marks, trade dress, logos, slogans, trade
names, corporate names, Internet domain names, and rights in telephone numbers,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets and confidential
business information (including ideas, research and development, know-how,
formulas, compositions, manufacturing and production processes and techniques,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information, and business and marketing plans and proposals),
(f) all computer software (including source code, executable code, data,
databases, and related documentation), (g) all material advertising and
promotional materials, (h) all other proprietary rights, and (i) all copies and
tangible embodiments thereof (in whatever form or medium).
     “Intercreditor Agreement” means that certain Subordination and
Intercreditor Agreement dated as of the Original Closing Date, as amended by
that certain First Amendment to Subordination and Intercreditor Agreement dated
of even date herewith, by and among the Borrower, Administrative Agent and
Sterling Acquisition Corp., a Kentucky corporation, in its capacity as a lessor
under the applicable Omega Senior Leases.
     “Inventory” means “inventory” as defined in the Code, including, without
limitation, any and all inventory and goods of the Borrower, wheresoever
located, whether now owned or hereafter acquired by the Borrower, which are held
for sale or lease, furnished under any contract of service or held as raw
materials, work-in-process or supplies, and all materials used or consumed in
the Borrower’s business, and shall include such property the sale or other
disposition of which has given rise to Accounts and which has been returned to
or repossessed or stopped in transit by the Borrower.
     “Issuing Lender” means the Administrative Agent or any other Lender in its
respective capacity as an issuer of Letters of Credit, on behalf of the Lenders,
hereunder, and its successors and assigns in such capacity, and “Issuing
Lenders” shall mean all such Lenders, in their capacity as issuers of Letters of
Credit, collectively; provided, however, until Administrative Agent determines
otherwise in writing, the sole Issuing Lender hereunder shall be PrivateBank.
     “Joint Liability Payment” shall have the meaning ascribed to such term in
Section 12.21(g) hereof.

- 13 -



--------------------------------------------------------------------------------



 



     “Laws” means, collectively, all federal, state and local laws, statutes,
codes, ordinances, orders, rules and regulations, including judicial opinions or
presidential authority in the applicable jurisdiction and Healthcare Laws and
Environmental Laws, now or hereafter in effect, and in each case as amended or
supplemented from time to time.
     “L/C Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.
     “L/C Fee” has the meaning ascribed to such term in Section 2.18 hereof.
     “Leased Real Property” means all leasehold or subleasehold estates and
other rights to use or occupy any land, buildings, structures, improvements,
fixtures, or other interest in real property held by the Parent or Borrower.
     “Leases” means all leases, subleases, licenses, concessions and other
agreements (written or oral), including all amendments, extensions, renewals,
guaranties, and other agreements with respect thereto, pursuant to which the
Borrower or Parent holds any Leased Real Property (including, without
limitation, the Commercial Leases and Operating Leases).
     “Lender Parties” shall have the meaning ascribed to such term in
Section 12.24 hereof.
     “Letter of Credit” means any commercial or standby letter of credit which
is issued by an Issuing Lender at the request of and for the account of Borrower
in accordance with the terms of this Agreement, including any “Letter of Credit”
as such term is defined in the Master Letter of Credit Agreement.
     “Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively and individually, any application therefor and any other
agreements, instruments or other documents (whether general in application or
applicable only to such Letter of Credit) governing or providing for the (a) the
rights and obligations of the parties concerned or at the risk with respect to
such Letter of Credit or (b) any collateral security for any of such
obligations, each as the same may be modified and supplemented and in effect
from time to time.
     “Letter of Credit Obligations” means, at any time and without duplication,
the sum of (a) the aggregate undrawn face amount of all Letters of Credit
outstanding at such time plus (b) the aggregate amount of all drawings under
Letters of Credit for which the Issuing Lender has not at such time been
reimbursed (either by the Borrower or by a Revolving Loan made by the Lenders).
     “Liabilities” means any and all of each of the Borrower’s liabilities,
obligations and Indebtedness to the Lenders, the Issuing Lender and the
Administrative Agent of any and every kind and nature, whether heretofore, now
or hereafter owing, arising, due or payable and howsoever evidenced, created,
incurred, acquired, or owing, whether primary, secondary, direct, indirect,
contingent, absolute, fixed or otherwise (including, without limitation,
payments of or for principal, interest, default interest, reimbursement
obligations, fees, costs, expenses, and/or indemnification, and obligations of
performance, and the Closing Fee, the Unused Line Fee, the L/C Fee and all Bank
Product Obligations, and any interest that accrues after commencement of any
insolvency or bankruptcy proceeding regardless of whether allowed or allowable
in whole or

- 14 -



--------------------------------------------------------------------------------



 



in part as a claim in any such insolvency or bankruptcy proceeding) and whether
arising or existing under written agreement, oral agreement, or by operation of
law, including, without limitation, all of each Borrower’s Indebtedness,
liabilities and obligations to the Lenders, Issuing Lender and the
Administrative Agent under this Agreement (whether relating to any of the Loans
or otherwise and including, without limitation, all of each Borrower’s Bank
Product Obligations) or the Financing Agreements to which Borrower is a party,
and any refinancings, substitutions, extensions, renewals, replacements and
modifications for or of any or all of the foregoing.
     “Libor Base Rate” means a rate of interest equal to (a) the per annum rate
of interest at which United States dollar deposits in an amount comparable to
the amount of the relevant Libor Loan and for a period equal to the Libor
Interest Period are offered in the London Interbank Eurodollar market at
11:00 A.M. (London time) two (2) Business Days prior to the commencement of such
Libor Interest Period (or three (3) Business Days prior to the commencement of
such Libor Interest Period if banks in London, England were not open and dealing
in offshore United States dollars on such second preceding Business Day), as
displayed in the Bloomberg Financial Markets system (or other authoritative
source selected by the Administrative Agent in its sole discretion) or, if the
Bloomberg Financial Markets system or another authoritative source is not
available, as the Libor Base Rate is otherwise determined by the Administrative
Agent in its sole and absolute discretion, divided by (b) a number determined by
subtracting from 1.00 the then stated maximum reserve percentage for determining
reserves to be maintained by member banks of the Federal Reserve System for
Eurocurrency funding or liabilities as defined in Regulation D (or any successor
category of liabilities under Regulation D), such rate to remain fixed for such
Libor Interest Period. The Administrative Agent’s determination of the Libor
Base Rate shall be conclusive, absent manifest error.
     “Libor Interest Period” means, with respect to any Libor Loan, successive
one (1) month periods, provided, however, that: (a) each Libor Interest Period
occurring after the initial Libor Interest Period of any Libor Loan shall
commence on the day on which the preceding Libor Interest Period for such Libor
Loan expires, with interest for such day to be calculated at the Libor Rate in
effect for the new Libor Interest Period; (b) whenever the last day of any Libor
Interest Period would otherwise occur on a day other than a Business Day, the
last day of such Libor Interest Period shall be extended to occur on the next
succeeding Business Day; (c) whenever the first day of any Libor Interest Period
occurs on a date for which there is no numerically corresponding date in the
month in which such Libor Interest Period terminates, such Libor Interest Period
shall end on the last day of such month, unless such day is not a Business Day,
in which case the Libor Interest Period shall terminate on the first Business
Day of the following month, provided, further, that so long as the Libor
Rollover remains in effect, all subsequent Libor Interest Periods shall
terminate on the date of the month numerically corresponding to the date on
which the initial Libor Interest Period commenced; and (D) if at any time the
Libor Interest Period for a Libor Loan expires less than one month before the
Stated Maturity Date, such Libor Loan shall automatically renew at the then
current Libor Rate for a Libor Interest Period terminating on the Stated
Maturity Date.
     “Libor Loan” means a Loan which bears interest at a Libor Rate.

- 15 -



--------------------------------------------------------------------------------



 



     “Libor Rate” means, with respect to a Libor Loan for the relevant Libor
Interest Period, the sum of the Libor Base Rate applicable to that Libor
Interest Period, plus the Applicable Libor Margin.
     “Libor Rollover” means that each Libor Loan shall automatically renew for
the Libor Interest Period specified in the Borrowing Notice at the then current
Libor Rate, except that a Libor Interest Period for a Libor Loan shall not
automatically renew with respect to any principal amount which is scheduled to
be repaid before the last day of the applicable Libor Interest Period, and any
such amounts shall bear interest at the Base Rate, until repaid.
     “Licenses” shall have the meaning ascribed to such term in Section 10.2
hereof
     “Lien” means any lien, security interest, mortgage, pledge, hypothecation,
collateral assignment, or other charge, encumbrance or preferential arrangement,
including, without limitation, the retained security title of a conditional
vendor or lessor.
     “Loan Account” shall have the meaning ascribed to such term in Section 2.5
hereof.
     “Loans” means, individually, a Revolving Loan, and collectively, the
Revolving Loans, and, if applicable, any and all other advances made by the
Lenders (or, if applicable, the Administrative Agent or Issuing Lender) to the
Borrower pursuant to the terms of this Agreement or any other Financing
Agreement.
     “Location” or “Locations” mean one or more of the healthcare or other
facilities owned by the Borrower on the Property as identified on
Schedule 1.1(a) hereto.
     “Manage” or “Management” means to generate, handle, manufacture, process,
treat, store, use, re-use, refine, recycle, reclaim, blend or burn for energy
recovery, incinerate, accumulate speculatively, transport, transfer, dispose of,
release, threaten to release or abandon Hazardous Substances.
     “Management Agreements” means, collectively, those certain Management
Agreements (i) between Diversicare Management Services Co., as Manager, and each
Borrower that is the owner or operator of a Facility, for the operation and
management of the Facilities, and (ii) Manager and Diversicare Therapy Services,
LLC, for bookkeeping, accounting, payroll, billing and management of its
contract therapy services.
     “Master Letter of Credit Agreement” shall have the meaning ascribed to such
term in Section 2.1B hereto.
     “Material Adverse Change” or “Material Adverse Effect” means, with respect
to any event, act, condition or occurrence of whatever nature (including any
adverse determination in any litigation, arbitration, or governmental
investigation or proceeding), whether singly or in conjunction with any other
event or events, act or acts, condition or conditions, occurrence or
occurrences, whether or not related, any of the following: (a) a material
adverse change in, or a material adverse effect upon, the financial condition,
operations, business or properties of the Credit Parties, taken as a whole,
(b) a material adverse change in, or a material adverse effect upon, the rights
and remedies of the Administrative Agent or the Lenders under any Financing

- 16 -



--------------------------------------------------------------------------------



 



Agreement or the ability of the Credit Parties, taken as a whole, to perform
their payment or other obligations under any Financing Agreement to which they
are parties, (c) a material adverse change in, or a material adverse effect
upon, the legality, validity or enforceability of any Financing Agreement, (d) a
material adverse change in, or a material adverse effect upon, the existence,
perfection or priority of any security interest granted in any Financing
Agreement or the value of any material Collateral not resulting from any action
or inaction by the Administrative Agent, (e) the termination of Borrower’s
continued participation in a Medicare or Medicaid reimbursement program, which
individually or in the aggregate, could reasonably be expected to result in a
material adverse change or a material adverse effect described in the
immediately preceding clauses (a) through (d) above, or (f) any other liability
of the Credit Parties, or any one or more of them, in excess of Two Hundred
Fifty Thousand and No/100 Dollars ($250,000.00) in the aggregate as a result the
final adjudication of one or more violations of any Healthcare Law which remains
unpaid for a period of thirty (30) days, unless such liability is being
contested or appealed by appropriate proceedings and Borrower has established
appropriate reserves adequate for payment in the event such appeal or contest is
ultimately unsuccessful, provided further that in the event such contest or
appeal is ultimately unsuccessful, the Borrower shall pay the assessment no
later than the deadline set forth by the applicable agency.
     “Maximum Revolving Facility” means an amount equal to Fifteen Million and
No/100 Dollars ($15,000,000.00).
     “Medicaid Certification” means, with respect to Borrower, certification by
the Medicaid program in each state in which the Borrower conducts business which
is under or affected by the Medicaid Regulations that the Borrower complies with
all of the applicable requirements for participation set forth in the Medicaid
Regulations.
     “Medicaid Provider Agreement” means an agreement entered into with the
Medicaid program in each state in which the Borrower conducts business which is
under or affected by the Medicaid Regulations under which such state Medicaid
program agrees to pay for covered services provided by the Borrower to Medicaid
beneficiaries in accordance with the terms of such agreement and the Medicaid
Regulations.
     “Medicaid Regulations” or “Medicaid” mean collectively all federal statutes
(whether set forth in Title XIX of the Social Security Act or elsewhere)
affecting the health insurance program established by Title XIX of the Social
Security Act (42 U.S.C. §§ 1396, et seq.), together with all applicable
provisions of all rules, regulations, manuals, final orders and administrative,
reimbursement and other applicable guidelines of all governmental authorities,
including HHS, CMS or the Office of the Inspector General of HHS, or any Person
succeeding to the functions of any of the foregoing (whether or not having the
force of law).
     “Medical Services” means medical and health care services provided to a
Patient by any Borrower, including, but not limited to, medically necessary
health care services provided to a Patient and performed by a Borrower which are
covered by a policy of insurance issued by an Insurer, and including, but not
limited to, physician services, nurse and therapist services, dental services,
skilled nursing facility services, rehabilitation services, home health care
services, behavioral health services, hospice services, medical equipment and
pharmaceuticals.

- 17 -



--------------------------------------------------------------------------------



 



     “Medicare Certification” means certification of CMS or a state agency or
entity under contract with CMS that the Borrower complies with all of the
applicable requirements for participation set forth in the Medicare Regulations.
     “Medicare Provider Agreement” means an agreement entered into with CMS or a
state agency under contract with CMS under which CMS agrees to pay for covered
services provided by the Borrower to Medicare beneficiaries in accordance with
the terms of such agreement and the Medicare Regulations.
     “Medicare Regulations” or “Medicare” mean collectively all federal statutes
(whether set forth in Title XVIII of the Social Security Act or elsewhere)
affecting the health insurance program for the aged and disabled established by
Title XVIII of the Social Security Act (42 U.S.C. § 1395, et seq.), together
with all applicable provisions of all rules, regulations, manuals, final orders
and administrative, reimbursement and other applicable guidelines of all
governmental authorities, including HHS, CMS or the Office of the Inspector
General of HHS, or any Person succeeding to the functions of any of the
foregoing (whether or not having the force of law).
     “Multiemployer Plan” shall have the meaning ascribed to such term in
Section 7.19 hereof.
     “Net Capital Expenditures” means Capital Expenditures minus the sum of
(a) any financing used in connection with such expenditures (including, without
limitation, any financing of capital improvements provided by a landlord and
recovered through rental payments) and (b) amounts actually incurred in
connection with those certain Capital Expenditures currently contemplated in
connection with the Facilities as identified (in both dollar amount and specific
projects) on Schedule 1.1(d) attached hereto to be made between the Original
Closing Date and the date that is the three year anniversary of the Original
Closing Date up to an aggregate amount not to exceed $3,600,000 with respect to
amounts incurred pursuant to this clause (b), (c) $1,800,000.00 of Capital
Expenditures for the purchase of certain Electronic Medical Records for 2011,
and (d) an additional $1,000,000.00 per year of Capital Expenditures from the
Closing Date through Stated Maturity Date for renovation capital expenditures
associated with the Guarantor’s strategic growth plan.
     “Non-U.S. Participant” shall have the meaning ascribed to such term in
Section 3.3 hereof.
     “OFAC Lists” means, collectively, the Specially Designated Nationals and
Blocked Persons List maintained by the Office of Foreign Asset Control, the
Department of the Treasury pursuant to Executive Order No. 13224, 66 Fed. Reg.
49079 (Sept. 25, 2001) and/or any other list of terrorists or terrorist
organizations maintained pursuant to any of the rules and regulations of or by
the Office of Foreign Asset Control, the Department of the Treasury or pursuant
to any other applicable Executive Orders.
     “Omega” means Omega Healthcare Investors, Inc., a Maryland corporation.
     “Omega Debt Documents” means, collectively, the Omega Master Lease
Agreement, the Omega Senior Leases and the security agreements, pledges,
documents, instruments and

- 18 -



--------------------------------------------------------------------------------



 



agreements executed in connection therewith, in each case as the same may be
amended or modified in conformity with Section 9.16 of this Agreement.
     “Omega Letter of Credit” means that certain letter of credit issued by the
Administrative Agent to Omega or its designee, and any amendment, renewal or
replacement thereof, on terms and conditions satisfactory to the Administrative
Agent in its sole and absolute discretion.
     “Omega Master Lease Agreement” means that certain Consolidated, Amended and
Restated Master Lease dated as of November 8, 2000, by and between Diversicare
Leasing Corp., a Tennessee corporation (“DLC”) and Sterling Acquisition Corp., a
Kentucky corporation, as amended by that certain (a) First Amendment to
Consolidated, Amended and Restated Master Lease dated as of September 30, 2001,
by and between DLC and Omega, (b) Second Amendment to Consolidated, Amended and
Restated Master Lease dated as of June 15, 2005, by and between DLC and Omega,
(c) Third Amendment to Consolidated, Amended and Restated Master Lease dated as
of October 20, 2006, by and between DLC and Omega, but effective as of
October 1, 2006, (d) Fourth Amendment to Consolidated, Amended and Restated
Master Lease dated as of April 1, 2007, by and between DLC and Omega, (e) that
certain Fifth Amendment to Consolidated, Amended and Restated Master Lease dated
as of August 10, 2007, by and between DLC and Omega, (f) that certain Sixth
Amendment to Consolidated, Amended and Restated Master Lease dated as of
March 14, 2008, by and between DLC and Omega, (g) that certain Seventh Amendment
to Consolidated Amended and Restated Master Lease dated as of October 24, 2008,
(h) that certain Eighth Amendment to Consolidated Amended and Restated Master
Lease dated as of March 31, 2009, (i) that certain Ninth Amendment to
Consolidated Amended and Restated Master Lease dated as of May 5, 2009, and
(j) that certain Tenth Amendment to Consolidated Amended and Restated Master
Lease dated as of September 8, 2009.
     “Omega Security Interests” means the security interests of Omega and the
Omega Senior Lessor in certain assets of the Borrower, the rights pertaining to
and priorities of which are as specified in the Intercreditor Agreement.
     “Omega Senior Leases” means the Commercial Leases described on
Schedule 1.1(e) attached hereto.
     “Omega Senior Lessor” means Sterling Acquisition Corp., a Kentucky
corporation.
     “Operating Lease” means the collective reference to all Commercial Leases
between the Borrower and the Operators, respectively, pursuant to which the
Operators lease and operate each Location.
     “Operators” or “Operator” means the respective operators of the Locations,
all of which are licensed under all applicable Healthcare Laws.
     “Original Closing Date” means March 17, 2010.
     “Parent” shall have the meaning ascribed to such term in the Recitals
hereof.
     “Participant” shall have the meaning ascribed to such term in
Section 12.15(d) hereof.

- 19 -



--------------------------------------------------------------------------------



 



     “Patient” means any Person receiving Medical Services from the Operators
and all Persons legally liable to pay the Operators for such Medical Services
other than Insurers or Governmental Authorities.
     “Patriot Act” shall have the meaning ascribed to such term in Section 8.16
hereof.
     “PBGC” shall have the meaning ascribed to such term in Section 7.19 hereof.
     “Permitted Liens” shall have the meaning ascribed to such term in
Section 9.1 hereof.
     “Person” means any individual, sole proprietorship, partnership, joint
venture, trust, limited liability company, unincorporated organization,
association, corporation, institution, entity, party, or government (whether
national, federal, state, provincial, county, city, municipal or otherwise,
including, without limitation, any instrumentality, division, agency, body or
department thereof).
     “Plan” shall have the meaning ascribed to such term in Section 7.19 hereof.
     “Pledge Agreements” means, collectively, that certain (a) Amended and
Restated Pledge Agreement of even date herewith made by Parent in favor of the
Administrative Agent, (b) Amended and Restated Pledge Agreement of even date
herewith made by Diversicare Management Services Co., a Tennessee corporation,
in favor of the Administrative Agent, (c) Amended and Restated Pledge Agreement
of even date herewith made by Advocat Finance, Inc., a Delaware corporation, in
favor of the Administrative Agent, (d) Amended and Restated Pledge Agreement of
even date herewith made by Diversicare Leasing Corp., a Tennessee corporation,
in favor of the Administrative Agent, (e) Amended and Restated Pledge Agreement
of even date herewith made by Diversicare Assisted Living Services, Inc., a
Tennessee corporation, in favor of the Administrative Agent, (f) Amended and
Restated Pledge Agreement of even date herewith made by Diversicare Assisted
Living Services NC, LLC, a Tennessee limited liability company, in favor of the
Administrative Agent, and (g) Pledge Agreement of even date herewith made by
Senior Care Florida Leasing, LLC, a Delaware limited liability company, in favor
of the Administrative Agent, each of the foregoing in form and substance
reasonable satisfactory to the Administrative Agent, as the same may be
modified, supplemented or amended from time to time in accordance with the terms
thereof.
     “Pledgor” means the “Pledgor” as such term is respectively defined in each
Pledge Agreement.
     “Preferred Stock” means the 5,000 shares of Series C Preferred Stock of
Parent issued to Omega pursuant to that certain Restructuring Stock Issuance and
Subscription Agreement dated October 20, 2006.
     “Preferred Stock Certificate of Designation” means that certain Certificate
of Designation of the Preferred Stock dated October 20, 2006, as in effect as of
the date hereof.
     “Private Insurance/Managed Care Account” means Accounts owing from
insurance companies or managed care companies to a Person for services provided
or rendered by the Borrower to a Person where the Person has assigned the right
to the Account to the Borrower.

- 20 -



--------------------------------------------------------------------------------



 



     “Private Insurance/Managed Care Contracts” means contracts and agreements
between the Borrower (or an Affiliate thereof) and insurance companies and/or
managed care companies pursuant to which the Borrower has the right to make a
claim for and receive payment for services rendered or furnished to a Person
that is an intended beneficiary of such contract or agreement.
     “Private Pay Accounts” means Accounts owing directly from an individual for
services provided or rendered by the Borrower to such individual.
     “Pro Rata Share” means (a) with respect to a Lender’s obligation to make
any Loan hereunder and right to receive payments of principal, interest and fees
with respect to such Loans, the Revolving Loan Commitment Percentage of such
Lender, and (b) for all other purposes with respect to any Lender, the
percentage obtained by dividing (i) such Lender’s then outstanding principal
amount of Loans and unused Revolving Loan Commitments, by (ii) the then
aggregate outstanding principal amount of Loans and unused Revolving Loan
Commitments of all Lenders.
     “Prohibited Transaction” shall have the meaning ascribed to such term in
ERISA.
     “Property” means any and all real property owned, leased, sub-leased or
used at any time by Borrower.
     “Rate Option” means the Libor Rate or the Base Rate.
     “Real Property Asset” means a parcel of real property, together with all
improvements (if any) thereon, including any Facility, owned in fee simple by a
Borrower.
     “Register” shall have the meaning ascribed to such term in Section 12.15(d)
hereof.
     “Release” means any actual or threatened spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping
or disposing of Hazardous Substances into the environment, as “environment” is
defined in CERCLA.
     “Released Parties” shall have the meaning ascribed to such term in Section
12.24 hereof.
     “Releasing Parties” shall have the meaning ascribed to such term in Section
12.24 hereof.
     “Required Dividends and Redemption Amounts” means (i) any amounts actually
paid as dividends on, or for the redemption (upon the option of the holder or,
with Administrative Agent’s prior consent, the option of Parent) of, the 5,000
shares of Series C Preferred Stock of Parent issued to Omega pursuant to the
Restructuring Stock Issuance and Subscription Agreement and the Preferred Stock
Certificate of Designation and (ii) the amounts actually included in Base Rent
paid under the Omega Master Lease Agreement representing payments for the
replacement of preferred stock previously owned by Omega with said Series C
Preferred Stock pursuant to said Restructuring Stock Issuance and Subscription
Agreement, which amounts are not included in rent expense in the income
statement of the Credit Parties.

- 21 -



--------------------------------------------------------------------------------



 



     “Required Lenders” means, as of any date of determination, (a) if there are
three (3) or fewer Lenders, Lenders holding one hundred percent (100%) of the
sum of the outstanding principal balance of the Revolving Loans (and the
Revolving Loan Commitment), or (b) if there are more than three (3) Lenders,
Lenders holding sixty-six and two-thirds percent (66-2/3%) or more of the sum of
the outstanding principal balance of the Revolving Loans (and the Revolving Loan
Commitment), provided, that the commitments of, and the portion of the
Liabilities held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
     “Respond” or “Response” means any action taken pursuant to Environmental
Laws to correct, remove, remediate, cleanup, prevent, mitigate, monitor,
evaluate, investigate or assess the Release of a Hazardous Substance.
     “Restricted Agreements” means, collectively, each Management Agreement,
Omega Debt Document, Commercial Lease, agreement, document or instrument entered
into in connection with (directly or indirectly) the Cash Management Program,
the Restructuring Stock Issuance and Subscription Agreement, the Preferred Stock
Certificate of Designation, any other agreement, document or instrument between
or among the Credit Parties and any agreement, document or instrument pertaining
to (directly or indirectly) any of the foregoing.
     “Restrictions” shall have the meaning ascribed to such term in Section 10.3
hereof.
     “Restructuring Stock Issuance and Subscription Agreement” means that
certain Restructuring Stock Issuance and Subscription Agreement dated
October 20, 2006, by and between Parent and Omega, as in effect as of the date
hereof.
     “Revolving Credit Note(s)” shall have the meaning ascribed to such term in
Section 2.1 hereof.
     “Revolving Loan Commitment” shall have the meaning ascribed to such term in
Section 2.1 hereof.
     “Revolving Loan Commitment Percentage” means, as to any Lender, the
percentage set forth opposite such Lender’s name on Annex A hereto under the
column “Revolving Loan Commitment Percentage”, or, if different, in the most
recent Assignment Agreement to which such Lender is a party.
     “Revolving Loans” shall have the meaning ascribed to such term in
Section 2.1 hereof.
     “Rose Terrace Lease” means the Borrower’s land acquisition, development,
construction and lease of a new skilled nursing facility in Cabell County, West
Virginia.
     “Schedule of Accounts” means an aged trial balance and reconciliation to
the Borrowing Base in form and substance reasonably satisfactory to the
Administrative Agent (which may at the Administrative Agent’s discretion include
copies of original invoices) listing the Accounts of the Borrower, certified on
behalf of the Borrower by a Duly Authorized Officer, to be delivered on a
monthly basis to the Administrative Agent by the Borrower pursuant to
Section 8.1(d) hereof.

- 22 -



--------------------------------------------------------------------------------



 



     “Service Fee” shall have the meaning ascribed to such term in Section 8.9
hereof.
     “Solvent” means, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person;
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured; (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability, but shall not include incurred but not
reported professional liability claims.
     “Stated Maturity Date” means February 28, 2016.
     “Stock” shall mean all certificated and uncertificated shares, options,
warrants, general or limited partnership interests, membership interests or
units, limited liability company interests, participation or other equivalents
(regardless of how designated) of or in a corporation, partnership, limited
liability company or equivalent entity whether voting or nonvoting, including
common stock, preferred stock, or any other “equity security” (as such term is
defined in Rule 3a11-1 of the General Rules and Regulations promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934).
     “Subordinated Debt” means any and all Indebtedness owing by the Borrower to
a third party that has been subordinated to the Liabilities in writing on terms
and conditions satisfactory to the Administrative Agent in its sole and absolute
discretion.
     “Subordination Agreement” means, collectively, those certain subordination
agreements that have been and may in the future be entered into from time to
time by holders of Subordinated Debt and the Administrative Agent, each in form
and substance satisfactory to the Administrative Agent in its sole and absolute
discretion, each as the same may be modified, supplemented, amended or restated
from time to time.
     “Subsidiary” means, with respect to any Person, (i) any corporation of
which an aggregate of more than fifty percent (50%) of the outstanding Stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether, at the time, Stock of any other class
or classes of such corporation shall have or might have voting power by reason
of the happening of any contingency) is at the time, directly or indirectly,
owned legally or beneficially by such Person and/or one or more Subsidiaries of
such Person, or with respect to which any such Person has the right to vote or
designate the vote of fifty percent (50%) or more of such Stock whether by
proxy, agreement, operation of law or otherwise, and (ii) any partnership or
limited liability company in which such Person or one or more Subsidiaries of
such Person has an equity interest (whether in the form of voting or
participation in profits or capital contribution) of more than fifty percent
(50%) or of which any such Person is

- 23 -



--------------------------------------------------------------------------------



 



a general partner, managing member or manager or may exercise the powers of a
general partner, managing member or manager.
     “Tax Code” shall have the meaning ascribed to such term in Section 7.19
hereof.
     “Taxes” shall have the meaning ascribed to such term in Section 3.3 hereof.
     “Tenant” means any tenant, resident or occupant under any Lease.
     “Term Loan” means that certain term loan to be made on the date hereof by
the Lenders to the Affiliated Term Borrowers pursuant to the Term Loan
Agreement.
     “Term Loan Agreement” means that certain Term Loan and Security Agreement
dated of even date herewith by and among the Affiliated Term Borrowers, the
Lenders and the Administrative Agent, as the same may be restated, modified,
supplemented or amended from time to time.
     “TRICARE” means the medical program for active duty members, qualified
family members, CHAMPUS eligible retirees and their family members and
survivors, of all uniformed services.
     “Uniform Commercial Code” or “UCC” or “Code” means the Uniform Commercial
Code as the same may, from to time, be in effect in the State of Illinois;
provided, however, that if, by reason of mandatory provisions of law, any or all
of the attachment, perfection or priority of, or remedies with respect to,
Administrative Agent’s Lien on the Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of Illinois,
the term “Uniform Commercial Code” or “UCC” or “Code” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions of this Agreement or the other Financing Agreements relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions; provided further that, to the extent that the
Uniform Commercial Code of a particular jurisdiction is used to define a term
herein or in any Financing Agreement and such term is defined differently in
different Articles or Divisions of such Uniform Commercial Code, then the
definition of such term contained in Article or Division 9 of such Uniform
Commercial Code shall control.
     “Unused Line Fee” means a fee in an amount equal to fifty basis points
(0.50%) per annum times the amount by which the Maximum Revolving Facility
exceeds the average daily balance of the Revolving Loans (which, for
clarification, includes the amounts outstanding under any Letters of Credit),
payable to the Administrative Agent for the Lenders for their Pro Rata Share.
     “Withholding Certificate” shall have the meaning ascribed to such term in
Section 3.3 hereof.
          1.2 Interpretation.
                    (1) All accounting terms used in this Agreement or the other
Financing Agreements shall have, unless otherwise specifically provided herein
or therein, the

- 24 -



--------------------------------------------------------------------------------



 



meaning customarily given such term in accordance with GAAP, and all financial
computations thereunder shall be computed, unless otherwise specifically
provided therein, in accordance with GAAP consistently applied; provided,
however, that all financial covenants and calculations in the Financing
Agreements shall be made in accordance with GAAP as in effect on the Closing
Date unless Borrower and Administrative Agent shall otherwise specifically agree
in writing. That certain items or computations are explicitly modified by the
phrase “in accordance with GAAP” shall in no way be construed to limit the
foregoing. Unless otherwise specified, references in this Agreement or any of
the attachments hereto or appendices hereof to a Section, subsection or clause
refer to such Section, subsection or clause as contained in this Agreement. The
words “herein,” “hereof” and “hereunder” and other words of similar import refer
to this Agreement as a whole, including all annexes, exhibits and schedules
attached hereto, as the same may from time to time be amended, restated,
modified or supplemented, and not to any particular section, subsection or
clause contained in this Agreement or any such annex, exhibit or schedule.
                    (2) Wherever from the context it appears appropriate, each
term stated in either the singular or plural shall include the singular and the
plural, and pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, feminine and neuter genders. The words “including”,
“includes” and “include” shall be deemed to be followed by the words “without
limitation”; the word “or” is not exclusive; references to Persons include their
respective successors and assigns (to the extent and only to the extent
permitted by the Financing Agreements) or, in the case of governmental Persons,
Persons succeeding to the relevant functions of such Persons; and all references
to statutes and related regulations shall include any amendments of the same and
any successor statutes and regulations. Whenever any provision in any Financing
Agreement refers to the knowledge (or an analogous phrase) of Borrower, except
as otherwise expressly provided for herein, such words are intended to signify
that a Duly Authorized Officer of Borrower has actual knowledge or awareness of
a particular fact or circumstance or that a prudent individual in the position
of such Duly Authorized Officer of Borrower, would reasonably be expected to
have known or been aware of such fact or circumstance in the course of
performing his or her duties.
     2. COMMITMENT; INTEREST; FEES.
          2.1 Revolving Loans. On the terms and subject to the conditions set
forth in this Agreement, and provided there does not then exist a Default or an
Event of Default, each Lender, severally and for itself alone, agrees to make
such Lender’s Pro Rata Share of revolving loans (such loans are collectively
called “Revolving Loans” and individually called a “Revolving Loan”) to the
Borrower from time to time on and after the Closing Date and prior to the Credit
Termination Date, so long as the aggregate amount of such advances outstanding
at any time to the Borrower do not exceed the lesser of: (i) the Maximum
Revolving Facility at such time minus any reserves established by the
Administrative Agent pursuant to Section 2.1(b) hereof and (ii) the Borrowing
Base at such time minus any reserves established by the Administrative Agent
pursuant to Section 2.1(b) hereof, in each case, if at any time applicable,
minus all Letter of Credit Obligations. The Borrower shall have the right to
repay and reborrow any of the Revolving Loans without premium or penalty
(subject to Section 3.4 hereof); provided, however, that it shall be a condition
precedent to any reborrowing that as of the date of any reborrowing (any such
date herein called a “Reborrowing Date”) all of the conditions to borrowing set
forth in Section 5.1 of this Agreement shall be satisfied and all
representations and warranties made

- 25 -



--------------------------------------------------------------------------------



 



herein shall be true and correct in all material respects as of such Reborrowing
Date. The Lenders’ commitment hereunder to make Revolving Loans is hereinafter
called the “Revolving Loan Commitment.” The payment obligations of the Borrower
to the Lenders hereunder are and shall be joint and several as provided in
Section 12.21 hereof. The failure of any Lender to make a requested Revolving
Loan on any date shall not relieve any other Lender of its obligation to make a
Revolving Loan on such date, but no Lender shall be responsible for the failure
of any other Lender to make any Revolving Loan to be made by such other Lender.
Each Lender’s obligation to fund any Revolving Loan shall be limited to such
Lender’s Revolving Loan Commitment Percentage of the Revolving Loan Commitment.
                    (1) Each advance to the Borrower under this Section 2.1
shall be in integral multiples of Ten Thousand Dollars ($10,000) and shall, on
the day of such advance, be deposited, in immediately available funds, in the
Borrower’s demand deposit account with the Administrative Agent, or in such
other account as the Borrower Agent may, from time to time, designate in writing
with the Administrative Agent’s approval.
                    (2) The Borrower acknowledges and agrees that the
Administrative Agent may from time to time (i) upon five (5) calendar days
notice, increase or decrease the advance rates with respect to Eligible Accounts
in the Administrative Agent’s reasonable discretion (provided, prior to a
Default, the Administrative Agent will not reduce any such advance rate by more
than ten percent (10%), but after the occurrence and during the period of any
Default, the Administrative Agent may reduce any such advance rate in any amount
in its reasonable discretion), and/or (ii) establish reserves against the
Borrowing Base, the Eligible Accounts in the Administrative Agent’s reasonable
discretion.
                    (3) The Revolving Loans shall be evidenced by a separate
promissory note or amended and restated promissory note (hereinafter, as the
same may be amended, restated, modified or supplemented from time to time, and
together with any renewals or extensions thereof or exchanges or substitutions
therefor, called the “Revolving Credit Note(s)”), duly executed and delivered by
the Borrower, substantially in the form set forth in Exhibit A attached hereto,
with appropriate insertions, dated the Closing Date, jointly and severally
payable to the order of each Lender, respectively, in the principal amount equal
to such Lender’s Pro Rata Share of the Maximum Revolving Facility. THE
PROVISIONS OF THE REVOLVING CREDIT NOTES NOTWITHSTANDING, THE REVOLVING LOANS
THEN OUTSTANDING SHALL BECOME IMMEDIATELY DUE AND PAYABLE ON A JOINT AND SEVERAL
BASIS UPON THE EARLIEST TO OCCUR OF (X) STATED MATURITY DATE; (Y) THE
ACCELERATION OF THE LIABILITIES PURSUANT TO SECTION 11.2 HEREOF; AND
(Z) TERMINATION OF THIS AGREEMENT (WHETHER BY PREPAYMENT OR OTHERWISE) IN
ACCORDANCE WITH ITS TERMS.
                    (4) Accrued interest on the Revolving Loans shall be due and
payable and shall be made by the Borrower to the Administrative Agent in
accordance with Section 2.7 hereof. Monthly interest payments on the Revolving
Loans shall be computed using the interest rate then in effect and based on the
outstanding principal balance of the Revolving Loans. Upon maturity, the
outstanding principal balance of the Revolving Loans shall be immediately due
and payable, together with any remaining accrued interest thereon.

- 26 -



--------------------------------------------------------------------------------



 



          2.1(B) Letters of Credit.
          Subject to the terms and conditions of this Agreement (and any other
reasonable documentation or Letter of Credit Documents required by the
applicable Issuing Lender for the benefit of the Lenders from Borrower in
connection with the issuance of any Letter of Credit) and upon (i) the execution
by Borrower Agent, the Borrower and the Issuing Lender of a Master Letter of
Credit Agreement in form and substance acceptable to the Issuing Lender
(together with all amendments, modifications and restatements thereof, the
“Master Letter of Credit Agreement”), and (ii) the execution and delivery by the
Borrower, and the acceptance by the Issuing Lender, in its sole and absolute
discretion, of a Letter of Credit Application, and provided there does not then
exist a Default or an Event of Default, the Issuing Lender (on behalf of the
Lenders, on a Pro Rata Share basis) agrees to issue for the account of the
Borrower such Letters of Credit in the standard form of the Issuing Lender and
otherwise in form and substance acceptable to the Issuing Lender, from time to
time during the term of this Agreement, provided that the Letter of Credit
Obligations may not at any time exceed, in the aggregate at any time, the lesser
of (A) the Borrowing Base (minus (x) any reserves established by the
Administrative Agent pursuant to Section 2.1(c) hereof), and (y) the outstanding
aggregate principal amount of the Revolving Loans (which, for clarification,
includes all then existing Letter of Credit Obligations), or (B) Ten Million and
No/100 Dollars ($10,000,000.00); provided, further, the expiration date on any
Letter of Credit will not be more than one (1) year from the date of issuance
for such Letter of Credit and not later than the date that is five (5) Business
Days prior to the Credit Termination Date. The Borrower shall jointly and
severally reimburse Issuing Lender, Administrative Agent and each Lender
immediately upon demand, for any payments required to be made by Issuing Lender,
such Lender or Administrative Agent to any Person with respect to any Letter of
Credit (including pursuant to Section 2.18 hereof); provided, however,
Administrative Agent acknowledges that no such fees or charges regarding any
Letter of Credit are due or owing on the Closing Date as a result of Borrower
entering into this Agreement. The amount of any payments made by the Issuing
Lender with respect to draws made by a beneficiary under (or such costs, fees
and expenses in connection with) a Letter of Credit for which the Borrower has
failed to reimburse the Issuing Lender upon the earlier of (1) the Issuing
Lender’s demand for repayment, or (2) five (5) days from the date of such
payment to such beneficiary by the Issuing Lender, shall be deemed to have been
converted to a Revolving Loan as of the date such payment was made by the
Issuing Lender to such beneficiary. Upon the occurrence of an Event of a Default
and at the option of the Issuing Lender, all Letter of Credit Obligations shall
be converted to Revolving Loans consisting of Base Rate Loans, all without
demand, presentment, protest or notice of any kind, all of which are hereby
waived by the Borrower. To the extent the provisions of the Master Letter of
Credit Agreement differ from, or are inconsistent with, the terms of this
Agreement, the provisions of this Agreement shall govern. For clarification, it
is acknowledged that upon an issuance of a Letter of Credit, a Revolving Loan in
such amount shall be deemed to have been made and shall concurrently reduce
availability for additional borrowing by such amount.
          The Issuing Lender will, promptly following its receipt thereof,
examine all documents purporting to represent a demand for payment by the
beneficiary under any Letter of Credit issued by the Issuing Lender to ascertain
that the same appear on their face to be in conformity with the terms and
conditions of such Letter of Credit. If, after examination, the Issuing Lender
has determined that a demand for payment under such Letter of Credit does not

- 27 -



--------------------------------------------------------------------------------



 



conform to the terms and conditions of such Letter of Credit, then the Issuing
Lender will, as soon as reasonably practicable, give notice to the beneficiary
to the effect that negotiation was not in accordance with the terms and
conditions of such Letter of Credit, stating the reasons therefor and that the
relevant document is being held at the disposal of such beneficiary or is being
returned to such beneficiary, as the Issuing Lender may elect. The beneficiary
may attempt to correct any such nonconforming demand for payment under such
Letter of Credit if, and to the extent that, such beneficiary is entitled
(without regard to the provisions of this sentence) and able to do so. If the
Issuing Lender determines that a demand for payment under such Letter of Credit
conforms to the terms and conditions of such Letter of Credit, then the Issuing
Lender will make payment to the beneficiary in accordance with the terms of such
Letter of Credit. The Issuing Lender has the right to require the beneficiary to
surrender such Letter of Credit to Issuing Lender on the stated expiration date
of such Letter of Credit.
          As between the Borrower and the Issuing Lender, the Borrower assumes
all risks of the acts and omissions of, or misuse of Letters of Credit by, the
respective beneficiaries of the Letters of Credit. In furtherance and not in
limitation of the foregoing, subject to the provisions of the Letter of Credit
applications, the Issuing Lender will not be responsible: (i) for the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for or issuance of the
Letters of Credit, even if it should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; provided, however, that
the Issuing Lender will examine such documents to insure conformity thereof with
any demand for payment; (ii) for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason; (iii) for failure
of the beneficiary of a Letter of Credit to comply fully with conditions
required in order to draw upon such Letter of Credit; (iv) for errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, facsimile or otherwise, except to the extent
arising out of the Issuing Lender’s willful misconduct; (v) for any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any Letter of Credit or of the proceeds thereof, except to the
extent arising out of the Issuing Lender’s gross negligence or willful
misconduct; (vi) for the misapplication by the beneficiary of a Letter of Credit
of the proceeds of any drawing under such Letter of Credit; or (vii) for any
consequences arising from causes beyond the control of the Issuing Lender,
including, without limitation, any acts by governmental authorities. In
furtherance of the foregoing, and without limiting the generality thereof, the
Borrower agrees to and shall indemnify and hold harmless the Issuing Lender and
the Administrative Agent (and each of their respective directors, stockholders,
officers, employees, agents, and affiliates) from and against each and every
claim, loss, cost, expense and liability which might arise against the Issuing
Lender (or any such other Person) arising out of or in connection with any
Letter of Credit or otherwise by reason of any transfer, sale, delivery,
surrender or endorsement of any bill of lading, warehouse receipt or other
document held by the Issuing Lender or for its account, except solely to the
extent arising out of the Issuing Lender’s gross negligence or willful
misconduct. None of the above affects, impairs or prevents the vesting of any of
the Issuing Lender’s or Administrative Agent’s rights or powers under this
Agreement or the Borrower’s obligation to make reimbursement.

- 28 -



--------------------------------------------------------------------------------



 



          By the issuance of a Letter of Credit (or an amendment to a Letter of
Credit increasing the amount thereof) by the Issuing Lender, and without any
further action on the part of the Issuing Lender or the other Lenders, the
Issuing Lender hereby grants to each other Lender, and each Lender hereby
acquires from the Issuing Lender, a participation in such Letter of Credit equal
to such Lender’s Pro Rate Share (deemed as if being a Revolving Loan) of the
aggregate amount available to be drawn under such Letter of Credit. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or Event of Default or reduction or termination of the
Revolving Loan Commitments, and that each such payment shall be made without any
offset, counterclaim, defense, abatement, withholding or reduction whatsoever.
          In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Lender, such Lender’s Pro Rate Share of each L/C
Disbursement made by the Issuing Lender promptly upon the request of such
Issuing Lender (made through the Administrative Agent) at any time from the time
of such L/C Disbursement until such L/C Disbursement is reimbursed by Borrower
or at any time after any reimbursement payment is required to be refunded to
Borrower for any reason. Each such payment shall be made in the same manner as
provided herein with respect to Revolving Loans made by such Lender, and the
Administrative Agent shall promptly pay to the Issuing Lender the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from Borrowers pursuant to this Subsection,
the Administrative Agent shall distribute such payment to the Issuing Lender or,
to the extent that the other Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Lender, then to such Lenders and such Issuing
Lender as their interests may appear. Any payment made by a Lender pursuant to
this Subsection to reimburse the Issuing Lender for any L/C Disbursement shall
not constitute a Loan and shall not relieve any Borrower of its obligation to
reimburse such L/C Disbursement.
          If the Issuing Lender shall make any L/C Disbursement in respect of a
Letter of Credit, Borrower shall reimburse the Issuing Lender in respect of such
L/C Disbursement by paying to the Administrative Agent an amount equal to such
L/C Disbursement not later than 1:00 p.m., Chicago time, on (A) the Business Day
that Borrower Agent or Parent receives notice of such L/C Disbursement, if such
notice is received prior to 12:00 noon, Chicago time, or (B) the Business Day
immediately following the day that Borrower Agent or Parent receives such
notice, if such notice is not received prior to such time. If Borrower fails for
any reason to make such payment when due, the Administrative Agent shall notify
each Lender of the applicable L/C Disbursement, the payment then due from
Borrower in respect thereof and such Lender’s Pro Rate Share thereof, and upon
the written request (which may be by e-mail) of the Issuing Lender, each other
Lender shall pay to the Administrative Agent, for the account of the Issuing
Lender, such Lender’s Pro Rate Share thereof in accordance herewith.
          The obligations of Borrower with respect to any Letter of Credit
issued pursuant to this Agreement are absolute, unconditional and irrevocable
and shall be payable and performed strictly in accordance with the terms of this
Agreement and the Letter of Credit under all circumstances whatsoever,
including, without limitation, (i) any lack of validity or enforceability

- 29 -



--------------------------------------------------------------------------------



 



of any Letter of Credit, any other Letter of Credit Document or any Financing
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect, or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit,
(iii) payment by the Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, or any payment by the Issuing Lender under any
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any bankruptcy, reorganization or other insolvency law, (iv) the existence of
any claim, counterclaim, setoff, defense or other right that Borrower may have
at any time against any beneficiary or any transferee of such Letter of Credit
(or any Person for whom any such beneficiary or any such transferee may be
acting), the Issuing Lender or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction,
(v) any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of or defense to Borrowers’ obligations hereunder,
(vi) any amendment or waiver of or consent to any departure from any or all of
the Financing Agreements, (vii) any improper use which may be made of any Letter
of Credit or any improper acts or omissions of any beneficiary or transferee of
any Letter of Credit in connection therewith, (viii) the existence of any claim,
set-off, defense or any right which any Borrower may have at any time against
any beneficiary or any transferee of any Letter of Credit (or Persons for whom
any such beneficiary or any such transferee may be acting), any Lender or any
other Person, whether in connection with any Letter of Credit, any transaction
contemplated by any Letter of Credit, this Agreement, or any other Financing
Agreement, or any unrelated transaction, (ix) the insolvency of any Person
issuing any documents in connection with any Letter of Credit, (x) any breach of
any agreement between any Borrower and any beneficiary or transferee of any
Letter of Credit, (xi) any irregularity in the transaction with respect to which
any Letter of Credit is issued, including any fraud by the beneficiary or any
transferee of such Letter of Credit, (xii) any errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable,
telegraph, wireless or otherwise, whether or not they are in code, (xiii) any
act, error, neglect or default, omission, insolvency or failure of business of
any of the correspondents of the Issuing Lender, and (xiv) any other
circumstances arising from causes beyond the control of the Issuing Lender;
except, in each case above, as result from the gross negligence or willful
misconduct of Issuing Lender.
          No Issuing Lender shall be under any obligation to issue any Letter of
Credit if: (i) the issuance of such Letter of Credit would violate one or more
policies of the Issuing Lender applicable to letters of credit generally;
(ii) except as otherwise agreed by the Administrative Agent and the Issuing
Lender, such Letter of Credit is in an initial stated amount less than $100,000,
in the case of a commercial Letter of Credit, or $500,000, in the case of a
standby Letter of Credit; (iii) except as otherwise agreed by the Administrative
Agent and the Issuing Lender, such Letter of Credit is to be denominated in a
currency other than United States Dollars; (iv) such Letter of Credit contains
any provisions for automatic reinstatement of the stated amount after any
drawing thereunder; or (v) any Lender is at such time a Defaulting Lender
hereunder, unless the Issuing Lender has entered into satisfactory arrangements
with the

- 30 -



--------------------------------------------------------------------------------



 



Borrower or such Defaulting Lender to eliminate the Issuing Lender’s risk with
respect to such Defaulting Lender.
          2.2 [Intentionally Omitted.].
          2.3 Reduction of Revolving Loan Commitment by the Borrower. The
Borrower may from time to time, on at least five (5) Business Days’ prior
written notice received by the Administrative Agent, permanently reduce the
amount of the Revolving Loan Commitment but only upon first repaying the amount,
if any, by which the aggregate unpaid principal amount of the Revolving Credit
Note exceeds the then reduced amount of the Revolving Loan Commitment.
          2.4 Principal Balance of Liabilities Not to Exceed the Maximum
Revolving Facility. The sum of the aggregate outstanding principal balance of
the Loans to the Borrower made under this Agreement shall not, at any time,
exceed the Maximum Revolving Facility. The Borrower agrees that if at any time
any such excess shall arise, the Borrower shall immediately pay on a joint and
several basis to the Administrative Agent for distribution to the applicable
Issuing Lender and Lenders such amount as may be necessary to eliminate such
excess.
          2.5 The Borrower’s Loan Account. The Administrative Agent, on behalf
of each Lender, shall maintain a loan account (the “Loan Account”) on its books
for the Borrower in which shall be recorded (a) all Loans made by the Lenders
(including Administrative Agent) to the Borrower pursuant to this Agreement,
(b) all payments made by the Borrower on all such Loans, and (c) all other
appropriate debits and credits as provided in this Agreement, including, without
limitation, all fees, charges, expenses and interest. All entries in the Loan
Account shall be made in accordance with the Administrative Agent’s customary
accounting practices as in effect from time to time. The Borrower promises to
pay the amount reflected as owing by Borrower under its Loan Account and all of
its other obligations hereunder as such amounts become due or are declared due
pursuant to the terms of this Agreement. Notwithstanding the foregoing, the
failure so to record any such amount or any error in so recording any such
amount shall not limit or otherwise affect the Borrower’s obligations under this
Agreement or under the Revolving Credit Note to repay the outstanding principal
amount of any of the Loans together with all interest accruing thereon.
          2.6 Statements. All Loans to the Borrower, and all other debits and
credits provided for in this Agreement, shall be evidenced by entries made by
the Administrative Agent in its internal data control systems showing the date,
amount and reason for each such debit or credit. Until such time as the
Administrative Agent shall have rendered to the Borrower Agent written
statements of account as provided herein, the balance in the Loan Account, as
set forth on the Administrative Agent’s most recent computer printout, shall be
rebuttably presumptive evidence of the amounts due and owing the Lenders by the
Borrower. From time to time the Administrative Agent shall render to the
Borrower Agent a statement setting forth the balance of the Loan Account,
including principal, interest, expenses and fees. Each such statement shall be
subject to subsequent adjustment by the Administrative Agent but shall, absent
manifest errors or omissions, be presumed correct and binding upon the Borrower.

- 31 -



--------------------------------------------------------------------------------



 



          2.7 Interest. (a) The Borrower agrees to jointly and severally pay to
the Administrative Agent on behalf of the Lenders interest on the daily
outstanding principal balance of (i) the Base Rate Loans at the Base Rate from
time to time in effect, plus the Applicable Base Rate Margin, and (ii) the Libor
Loans at the Libor Rate; provided, however, that immediately following the
occurrence and during the continuance of an Event of Default, and
notwithstanding any other provisions of this Agreement to the contrary, the
Borrower agrees to pay to the Administrative Agent on behalf of the Lenders
interest on the outstanding principal balance of the Loans at the per annum rate
of three percent (3%) plus the rate otherwise payable hereunder with respect to
such Loans (the “Default Rate”).
          (b) Accrued interest on each Base Rate Loan shall be payable on the
first calendar day of each month and at maturity, commencing with the first day
of the calendar month after the initial disbursement of such loan. Accrued
interest on each Libor Loan shall be payable on the last day of the Libor
Interest Period relating to such Libor Loan and at maturity, commencing with the
first such last day of the initial Libor Interest Period. Monthly interest
payments on the Loans shall be computed using the interest rate then in effect
and based on the outstanding principal balance of the Loans. Upon maturity, the
outstanding principal balance of all Loans shall be immediately due and payable,
together with any remaining accrued interest thereon. Interest shall be computed
on the basis of a year of three hundred sixty (360) days for the actual number
of days elapsed (which results in more interest being paid than if computed on
the basis of a 365-day year). If any payment of principal of, or interest on,
the Revolving Credit Note falls due on a day that is not a Business Day, then
such due date shall be extended to the next following Business Day, and
additional interest shall accrue and be payable for the period of such
extension.
          2.8 Method for Making Payments. All payments that the Borrower is
required to make to the Administrative Agent on behalf of the Lenders under this
Agreement or under any of the other Financing Agreements shall be made in
immediately available funds not later than 1:00 p.m. (Chicago time) on the date
of payment at the Administrative Agent’s office at 120 South LaSalle Street,
Chicago, Illinois 60603, or at such other place as the Administrative Agent
directs in writing from time to time, or, in the Administrative Agent’s sole and
absolute discretion after the occurrence and during the continuance of any
Default, by appropriate debits to the Loan Account. Borrower hereby irrevocably
authorizes and instructs the Administrative Agent after the occurrence and
during the continuance of any Default to direct debit any of Borrower’s
operating accounts with Administrative Agent or any Lender for all principal,
interest, fees and expenses due hereunder with respect to the Loans and the
other Liabilities. Payments made after 1:00 p.m. (Chicago time) shall be deemed
to have been made on the next succeeding Business Day. Administrative Agent
shall promptly remit to each Lender its Pro Rata Share of all such payments
received in collected funds by Administrative Agent for the account of such
Lender; provided, however, all payments due by Borrower under Section 3, as
applicable, shall be made by Borrower directly to Lender entitled thereto
without setoff, counterclaim or other defense.
          2.9 Term of this Agreement. The Borrower shall have the right to
terminate this Agreement following prepayment of all of the Liabilities as
provided under Section 2.10 hereof; provided, however, that (a) all of the
Administrative Agent’s and each Lender’s rights and remedies under this
Agreement, and (b) the Liens created under Section 6.1 hereof and under

- 32 -



--------------------------------------------------------------------------------



 



any of the other Financing Agreements, shall survive such termination until all
of the Liabilities under this Agreement and the other Financing Agreements have
been indefeasibly paid in full in cash. In addition, the Liabilities may be
accelerated as set forth in Section 11.2 hereof. Upon the effective date of
termination, all of the Liabilities shall become immediately due and payable on
a joint and several basis without notice or demand. Notwithstanding any
termination, until all of the Liabilities hereunder shall have been indefeasibly
paid and satisfied in full in cash, the Administrative Agent shall be entitled
to retain its Liens (for the ratable benefit of the Lenders and the
Administrative Agent) in and to all existing and future Collateral and the
Borrower shall continue to remit collections of Accounts of the Borrower and
proceeds as provided herein.
          2.10 Optional Prepayment of Loans. Borrower may, at its option,
permanently prepay, without penalty or premium (other than as specified in
Section 3.4 hereof), at any time during the term of this Agreement all or any
portion of any of the Revolving Loans.
          2.11 Limitation on Charges. It being the intent of the parties that
the rate of interest and all other charges to the Borrower be lawful, if for any
reason the payment of a portion of the interest or other charges otherwise
required to be paid under this Agreement would exceed the limit which the
Lenders may lawfully charge the Borrower, then the obligation to pay interest or
other charges shall automatically be reduced to such limit and, if any amounts
in excess of such limit shall have been paid, then such amounts shall at the
sole option of the Administrative Agent (or otherwise at the direction of the
Required Lenders) either be refunded to the Borrowers or credited to the
principal amount of the Liabilities (or any combination of the foregoing) so
that under no circumstances shall the interest or other charges required to be
paid by the Borrowers hereunder exceed the maximum rate allowed by applicable
Laws, and Borrowers shall not have any action against any Lender or the
Administrative Agent for any damages arising out of the payment or collection of
any such excess interest.
          2.12 Method of Selecting Rate Options; Additional Provisions Regarding
Libor Loans. The Borrower may select a Libor Rate with respect to a Revolving
Loan as provided in this Section 2.12; provided, however, that with respect to
each and all Libor Loans made hereunder (i) the initial advance shall be in an
amount not less than Five Hundred Thousand Dollars ($500,000) and in integral
multiples of One Hundred Thousand Dollars ($100,000) thereafter; and (ii) there
shall not exist at any one time outstanding more than five (5) separate
traunches of Libor Loans. Revolving Loans shall bear interest at the Base Rate
unless the Borrower provides a Borrowing Notice to the Administrative Agent in
the form of Exhibit B, signed by a Duly Authorized Officer of the Borrower,
irrevocably electing that all or a portion of the Revolving Loans are to bear
interest at a Libor Rate (the “Borrowing Notice”). The Borrowing Notice shall be
delivered to the Administrative Agent not later than two (2) Business Days
before the Borrowing Date for each Libor Loan, specifying:
                    (1) The Borrowing Date, which shall be a Business Day, of
such Loan;
                    (2) The type and aggregate amount of such Loan;
                    (3) The Rate Option selected for such Loan; and

- 33 -



--------------------------------------------------------------------------------



 



                    (4) The Libor Interest Period applicable thereto.
     Each Libor Loan shall bear interest from and including the first day of the
Libor Interest Period applicable thereto to (but not including) the last day of
such Libor Interest Period at the interest rate determined as applicable to such
Libor Loan. If at the end of an Libor Interest Period for an outstanding Libor
Loan, the Borrower has failed to select a new Rate Option or to pay such Libor
Loan, then such Loan, if a Revolving Loan, shall be automatically converted to a
Base Rate Loan on and after the last day of such Libor Interest Period until
paid or until the effective date of a new Rate Option with respect thereto
selected by the Borrower. An outstanding Revolving Loan that is a Base Rate Loan
may be converted to a Libor Loan at any time subject to the notice provisions
applicable to the type of Loan selected. The Borrower may not select a Libor
Rate for a Revolving Loan if there exists a Default or Event of Default. The
Borrower shall select Libor Interest Periods with respect to Libor Loans so that
such Libor Interest Period does not expire after the end of the Credit
Termination Date.
          2.13 Setoff. (a) Other than with respect to Government Accounts,
Borrower agrees that the Administrative Agent and each Lender has all rights of
setoff and banker’s liens provided by applicable law. The Borrower agrees that,
if at any time (i) any amount owing by it under this Agreement or any Financing
Agreement is then due and payable to the Administrative Agent or Lenders, or
(ii) or an Event of Default shall have occurred and be continuing, then the
Administrative Agent or Lenders, in their sole discretion, may set off against
and apply to the payment of any and all Liabilities, any and all balances,
credits, deposits, accounts or moneys of the Borrower then or thereafter with
the Administrative Agent or such Lender.
          (b) Without limitation of Section 2.13(a) hereof, the Borrower agrees
that, upon and after the occurrence of any Event of Default, the Administrative
Agent and each Lender is hereby authorized, at any time and from time to time,
without prior notice to the Borrower (provided, however, prior to an Event of
Default the Administrative Agent and such Lender shall use reasonable efforts to
provide notice of any such action within a reasonable time thereafter but the
Administrative Agent and such Lender shall not be liable for any failure to
provide such notice), (i) to set off against and to appropriate and apply to the
payment of any and all Liabilities any and all amounts which the Administrative
Agent or Lender is obligated to pay over to the Borrower (whether matured or
unmatured, and, in the case of deposits, whether general or special, time or
demand and however evidenced), and (ii) pending any such action, to the extent
necessary, to deposit such amounts with the Administrative Agent as Collateral
to secure such Liabilities and to dishonor any and all checks and other items
drawn against any deposits so held as the Administrative Agent in its sole
discretion may elect.
          (c) The rights of the Administrative Agent and Lenders under this
Section 2.13 are in addition to all other rights and remedies which the
Administrative Agent and Lenders may otherwise have in equity or at law.
          (d) If any Lender shall obtain any payment or other recovery (whether
voluntary, involuntary, by application of offset or otherwise), on account of
(a) principal of or interest on any Revolving Loan, but excluding (i) any
payment pursuant to Section 3.8 or Section 12.15 and (ii) payments of interest
on any Base Rate Loan that but for Sections 3.2, 3.6 and 3.7 would be a Libor
Loan, or (b) other recoveries obtained by all Lenders on account of principal of

- 34 -



--------------------------------------------------------------------------------



 



and interest on the Loans (or such participation) then held by them, then such
Lender shall purchase from the other Lenders such participations in the Loans
held by them as shall be necessary to cause such purchasing Lender to share the
excess payment or other recovery ratably with each of them; provided that if all
or any portion of the excess payment or other recovery is thereafter recovered
from such purchasing Lender, the purchase shall be rescinded and the purchase
price restored to the extent of such recovery.
          2.14 Termination of Commitment. On the date on which the Commitment
terminates pursuant to Section 11.2 hereof, all Loans and other Liabilities
shall become immediately due and payable, without presentment, demand or notice
of any kind.
          2.15 Unused Line Fee.. Borrower hereby agrees to pay to the
Administrative Agent for the Lenders on a Pro Rata Share basis the Unused Line
Fee, which shall be payable in arrears, on the first day of each month
commencing on April 1, 2011, and on the Stated Maturity Date, which fee shall be
nonrefundable and deemed fully earned on the date of payment thereof.
          2.16 Closing Fee. On the Closing Date, the Borrower shall pay to the
Administrative Agent a one-time closing fee pursuant to the Fee Letter in
immediately available funds, which fee shall be nonrefundable and deemed fully
earned as of such date (“Closing Fee”).
          2.17 Late Charge. If any installment of principal or interest due
hereunder shall become overdue for five (5) days after the date when due, the
Borrower shall pay to the Administrative Agent (for the ratable benefit of the
Lenders) on demand a “late charge” of five cents ($.05) for each dollar so
overdue in order to defray part of the increased cost of collection occasioned
by any such late payment, as liquidated damages and not as a penalty.
          2.18 L/C Fees. For each Letter of Credit, the Borrower will pay to the
Administrative Agent for the Lenders a fee (“L/C Fee”) equal to three percent
(3.00%) per annum of the undrawn face amount of each Letter of Credit, provided,
that the L/C Fee will not be less than the Administrative Agent’s standard
minimum amount for such fees in effect at such time. The L/C Fee is and shall be
payable quarterly in advance, on the first day of each Fiscal Quarter during
which each such Letter of Credit remains outstanding, and such fee shall be
nonrefundable and deemed fully earned as of such payment date. The L/C Fee will
be computed on the basis of a 360 day year for the actual number of days elapsed
(which results in a larger fee being paid than if computed on the basis of a
365-day year). In addition, the Borrower will pay to the Issuing Lender all
customary charges and out-of-pocket and additional expenses in connection with
the issuance and administration (and, if applicable, amendment) of any Letters
of Credit issued under this Agreement.
     3. CHANGE IN CIRCUMSTANCES.
          3.1 Yield Protection. If, after the date of this Agreement (for
purposes of this Agreement, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all guidelines and regulations adopted in connection
therewith are deemed to have been adopted after the date hereof), the adoption
of any law or any governmental or quasi-governmental rule, regulation,

- 35 -



--------------------------------------------------------------------------------



 



policy, guideline or directive (whether or not having the force of law), or any
change therein, or any change in the interpretation or administration thereof,
or the compliance of any Lender therewith, or Regulation D of the Board of
Governors of the Federal Reserve System,
                    (1) subjects any Lender to any tax, duty, charge or
withholding on or from payments due from the Borrower (excluding taxation of the
overall net income or receipts of such Lender or any branch profits taxes), or
changes the basis of taxation of payments to such Lender in respect of its Loans
or other amounts due it hereunder, or
                    (2) imposes, modifies, or increases or deems applicable any
reserve, assessment, insurance charge, special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Lender (other than reserves and assessments taken into account in
determining the interest rate applicable to Libor Loans), or
                    (3) imposes any other condition the result of which is to
increase the cost to any Lender of making, funding or maintaining advances or
reduces any amount receivable by such Lender in connection with advances, or
requires any Lender to make any payment calculated by reference to the amount of
advances held or interest received by it, by an amount deemed material by such
Lender, or
                    (4) affects the amount of capital required or expected to be
maintained by any Lender or any corporation controlling such Lender and such
Lender determines the amount of capital required is increased by or based upon
the existence of this Agreement or its obligation to make Loans hereunder or of
commitments of this type,
          then, within three (3) Business Days of demand by such Lender, the
Borrower agrees to pay such Lender that portion of such increased expense
incurred (including, in the case of clause (d), any reduction in the rate of
return on capital to an amount below that which it could have achieved but for
such law, rule, regulation, policy, guideline or directive and after taking into
account such Lender’s policies as to capital adequacy) or reduction in an amount
received which such Lender determines is attributable to making, funding and
maintaining the Loans.
          3.2 Availability of Rate Options. If Administrative Agent determines
(or Required Lenders advise Administrative Agent in writing) that maintenance of
any Libor Loans would violate any applicable law, rule, regulation or directive
of any government or any division, agency, body or department thereof, whether
or not having the force of law, the Lenders shall suspend the availability of
the Libor Rate option and the Administrative Agent shall require any Libor Loans
outstanding to be promptly converted to a Base Rate Loan subject to the
Borrower’s compliance with Section 3.4 hereof; or if Administrative Agent
determines (or Required Lenders advise Administrative Agent in writing) that
(i) deposits of a type or maturity appropriate to match fund Libor Loans are not
available, the Lenders shall suspend the availability of the Libor Rate after
the date of any such determination, or (ii) the Libor Rate does not accurately
reflect the cost of making a Libor Loan, then, if for any reason whatsoever the
provisions of Section 3.1 hereof are inapplicable, the Lenders shall, at their
option, suspend the availability of the Libor Rate after the date of any such
determination or permit (solely in the case of clause (ii)) the Borrower to pay
the Lenders for any increased cost the Lenders may incur.

- 36 -



--------------------------------------------------------------------------------



 



          3.3 Taxes. All payments by the Borrower under this Agreement shall be
made free and clear of, and without deduction for, any present or future income,
excise, stamp or other taxes, fees, levies, duties, withholdings or other
charges of any nature whatsoever, now or hereafter imposed by any taxing
authority, other than franchise taxes and taxes imposed on or measured by any
Lender’s net income or receipts or branch profits taxes (such non-excluded items
being called “Taxes”). If any withholding or deduction from any payment to be
made by the Borrower hereunder is required in respect of any Taxes pursuant to
any applicable law, rule or regulation, then the Borrower shall:
                    (1) pay directly to the relevant authority the full amount
required to be so withheld or deducted;
                    (2) promptly forward to the Administrative Agent an official
receipt or other documentation satisfactory to the Administrative Agent
evidencing such payment to such authority; and
                    (3) pay to the Lenders such additional amount or amounts as
is necessary to ensure that the net amount actually received by the Lenders will
equal the full amount the Lenders would have received had no such withholding or
deduction been required.
          Moreover, if any Taxes are directly asserted against any Lender with
respect to any payment received by such Lender hereunder, such Lender may pay
such Taxes and the Borrower agrees to promptly pay such additional amounts
(including, without limitation, any penalties, interest or expenses) as is
necessary in order that the net amount received by the Lenders after the payment
of such Taxes (including, without limitation, any Taxes on such additional
amount) shall equal the amount the Lenders would have received had not such
Taxes been asserted.
          To the extent permitted by applicable law, each Lender that is not a
United States person within the meaning of Code Section 7701(a)(30) (a “Non-U.S.
Participant”) shall deliver to Borrower and Administrative Agent on or prior to
the Closing Date (or in the case of a Lender that is an Assignee, on the date of
such assignment to such Lender) two accurate and complete original signed copies
of IRS Form W-8BEN, W-8ECI, or W-8IMY (or any successor or other applicable form
prescribed by the IRS) certifying to such Lender’s entitlement to a complete
exemption from United States withholding tax on interest payments to be made
hereunder or on any Loan. If a Lender that is a Non-U.S. Participant is claiming
a complete exemption from withholding on interest pursuant to Code Sections
871(h) or 881(c), such Lender shall deliver (along with two accurate and
complete original signed copies of IRS Form W-8BEN) a certificate in form and
substance reasonably acceptable to Administrative Agent (any such certificate, a
“Withholding Certificate”). In addition, each Lender that is a Non-U.S.
Participant agrees that from time to time after the Closing Date (or in the case
of a Lender that is an Assignee, after the date of the assignment to such
Lender), when a lapse in time (or change in circumstances occurs) renders the
prior certificates hereunder obsolete or inaccurate in any material respect,
such Lender shall, to the extent permitted under applicable law, deliver to
Borrower and Administrative Agent two new and accurate and complete original
signed copies of an IRS Form W-8BEN, W-8ECI, or W-8IMY (or any successor or
other applicable forms prescribed by the IRS), and if applicable, a new
Withholding Certificate, to confirm or establish

- 37 -



--------------------------------------------------------------------------------



 



the entitlement of such Lender or Administrative Agent to an exemption from
United States withholding tax on interest payments to be made hereunder or on
any Loan.
          Each Lender that is not a Non-U.S. Participant (other than any such
Lender which is taxed as a corporation for U.S. federal income tax purposes)
shall provide two properly completed and duly executed copies of IRS Form W-9
(or any successor or other applicable form) to Borrower and Administrative Agent
certifying that such Lender is exempt from United States backup withholding tax.
To the extent that a form provided pursuant to this Section is rendered obsolete
or inaccurate in any material respects as result of change in circumstances with
respect to the status of a Lender, such Lender shall, to the extent permitted by
applicable law, deliver to Borrower and Administrative Agent revised forms
necessary to confirm or establish the entitlement to such Lender’s or
Administrative Agent’s exemption from United States backup withholding tax.
Borrower shall not be required to pay additional amounts to a Lender, or
indemnify any Lender, under this Section to the extent that such obligations
would not have arisen but for the failure of such Lender to comply with this
Section.
          Each Lender agrees to and shall indemnify Administrative Agent and
hold Administrative Agent harmless for the full amount of any and all present or
future Taxes and related liabilities (including penalties, interest, additions
to tax and expenses, and any Taxes imposed by any jurisdiction on amounts
payable to Administrative Agent under this Section 3.3) which are imposed on or
with respect to principal, interest or fees payable to such Lender hereunder as
a result of the failure by such Lender to deliver, or as a result of the
inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender to the Administrative Agent as set forth above. Such
indemnification shall be made within thirty (30) days from the date
Administrative Agent makes written demand therefor.
          3.4 Funding Indemnification. If any payment of a Libor Loan occurs on
a date that is not the last day of the applicable Libor Interest Period, whether
because of acceleration, prepayment or otherwise, or a Libor Loan is not made on
the date specified by the Borrower, the Borrower shall indemnify the Lender for
any loss or cost incurred by it resulting therefrom, including, without
limitation, any loss or cost in liquidating or employing deposits acquired to
fund or maintain the Libor Loan.
          3.5 Lender Statements. Each affected Lender shall deliver a written
statement to the Borrower and Administrative Agent as to the amount due, if any,
under Sections 3.1, 3.3 or 3.4 hereof. Such written statement shall set forth in
reasonable detail the calculations upon which such Lender determined such amount
and shall be final, conclusive and binding on the Borrower in the absence of
demonstrable error. Unless otherwise provided herein, the amount specified in
the written statement shall be payable on demand after receipt by the Borrower
of the written statement.
          3.6 Basis for Determining Interest Rate Inadequate or Unfair. If with
respect to any Libor Interest Period: (a) Administrative Agent reasonably
determines (or Required Lenders advise Administrative Agent in writing), which
determination shall be binding and conclusive on the Borrower, that by reason of
circumstances affecting the interlender Libor Base market adequate and
reasonable means do not exist for ascertaining the applicable Libor Base Rate;
or (b) Administrative Agent reasonably determines (or Required Lenders advise

- 38 -



--------------------------------------------------------------------------------



 



Administrative Agent in writing) that the Libor Base Rate will not adequately
and fairly reflect the cost to Lenders of maintaining or funding the Loan or any
portion thereof for such Libor Interest Period, or that the making or funding of
Libor Loans has become impracticable as a result of an event occurring after the
date of this Agreement which in the opinion of Administrative Agent (or Required
Lenders) adversely affects such Loans, then, in either case, so long as such
circumstances shall continue: (i) Lenders shall not be under any obligation to
make, convert into or continue Libor Loans and (ii) on the last day of the then
current Libor Interest Period for each Libor Loan, each such Loan shall, unless
then repaid in full, automatically convert to a Base Rate Loan. Each affected
Lender shall promptly give the Borrower written notice of any determination made
by it under this Section accompanied by a statement setting forth in reasonable
detail the basis of such determination.
          3.7 Illegality. If any applicable law or regulation, or any
interpretation thereof by any court or any governmental or other regulatory body
charged with the administration thereof, should make it unlawful for any Lender
or its lending office to make, maintain or fund any Libor Loan, then the
obligation of such Lender to make, convert into or continue such Libor Loan
shall, upon the effectiveness of such event, be suspended for the duration of
such unlawfulness, and on the last day of the current Libor Interest Period for
such Libor Loan (or, in any event, if Administrative Agent or Required Lenders
so request, on such earlier date as may be required by the relevant law,
regulation or interpretation), the Libor Loans shall, unless then repaid in
full, automatically convert to Base Rate Loans.
          3.8 Right of Lenders to Fund through Other Offices. Each Lender may,
if it so elects, fulfill its commitment as to any Libor Loan by causing a
foreign branch or Affiliate of such Lender to make such Loan; provided that such
election shall not increase the costs to Borrower hereunder and that in such
event for the purposes of this Agreement such Loan shall be deemed to have been
made by such Lender and the obligation of Borrower to repay such Loan shall
nevertheless be to such Lender and shall be deemed held by it, to the extent of
such Loan, for the account of such branch or Affiliate.
          3.9 Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of its Loans in any manner it
sees fit, it being understood, however, that for the purposes of this Agreement
all determinations hereunder shall be made as if such Lender had actually funded
and maintained each Libor Loan during each Libor Interest Period for such Loan
through the purchase of deposits having a maturity corresponding to such Libor
Interest Period and bearing an interest rate equal to the Libor Rate for such
Libor Interest Period.
     4. ELIGIBILITY REQUIREMENTS; CASH COLLATERAL ACCOUNT; ATTORNEY-IN-FACT.
          4.1 Account Warranties; Schedule of Accounts. (a) The amounts shown on
the Schedule of Accounts and all invoices and statements delivered to the
Administrative Agent with respect to any Account, are and will be actually and
absolutely owing to the Borrower and are and will not be contingent for any
reason. There are no set-offs, counterclaims or disputes existing or asserted
with respect to any Accounts included on any Schedule of Accounts and the

- 39 -



--------------------------------------------------------------------------------



 



Borrower has not made any agreement with any Account Debtor for any deduction
from such Account, except for discounts or allowances allowed by the Borrower in
the ordinary course of business for prompt payment, all of which discounts or
allowances are reflected in the calculation of the invoice related to such
Account. There are no reserves against the collection of Accounts not set forth
in the applicable Schedule of Accounts or the financial statements delivered
pursuant to Section 8.1 hereof and there are no facts, events or occurrences
which in any way impair the validity or enforcement of any of the Accounts or
tend to reduce the amount payable thereunder from the amount of the invoice
shown on any Schedule of Accounts, and on all contracts, invoices and statements
delivered to the Administrative Agent with respect thereto.
          (b) Verification of Accounts. The Administrative Agent and Lenders
shall have the right, at any time or times hereafter, in the name of the
Administrative Agent or a nominee of the Administrative Agent, to verify the
validity, amount or any other matter relating to any Accounts of the Borrower,
by mail, telephone, facsimile or otherwise.
          4.2 Account Covenants. The Borrower shall promptly upon its learning
thereof: (a) inform the Administrative Agent in writing of any delay in the
Borrower’s performance of any of its obligations to any Account Debtor or of any
assertion of any claims, offsets or counterclaims by any Account Debtor of the
Borrower other than made in the ordinary course of business, either of which
could have a Material Adverse Effect; (b) furnish to and inform the
Administrative Agent of all adverse information relating to the financial
condition of any Account Debtor of the Borrower which could have a Material
Adverse Effect; and (c) notify the Administrative Agent in writing if any of
Borrower’s then existing Accounts scheduled to the Administrative Agent with
respect to which the Administrative Agent for the Lenders has made an advance
are no longer Eligible Accounts.
          4.3 Collection of Accounts and Payments(a) A blocked account (the
“Commercial Blocked Account”) shall have been established in the Borrower’s name
with Administrative Agent, pursuant to which Administrative Agent shall have
control over the Commercial Blocked Account in accordance with the Blocked
Account Agreement, pursuant to which the Borrower shall direct all Account
Debtors (other than Account Debtors obligated on Government Accounts) to
directly remit and to which the Borrower shall remit all payments on Accounts of
the Borrower (other than Government Accounts) and in which the Borrower will
immediately deposit all payments made for Inventory of the Borrower, if any, or
services provided by the Borrower and all other proceeds of the Collateral in
the identical form in which such payment was made, whether in cash or by check.
In addition, on or prior to the Closing Date, a blocked account (the “Government
Blocked Account”) shall have been established in the Borrower’s name with
Administrative Agent, pursuant to which the Borrower shall have control over the
Government Blocked Account in accordance with the Blocked Account Agreement,
pursuant to which the Borrower shall direct all Account Debtors obligated on
Government Accounts to directly remit and to which the Borrower shall remit all
payments on Government Accounts of the Borrower and all other proceeds of the
foregoing Collateral in the identical form in which such payment was made,
whether in cash or by check. All amounts deposited in the Commercial Blocked
Account and the Government Blocked Account will be automatically transferred, on
a daily basis, to a demand deposit account (the “Demand Deposit Account”). The
Demand Deposit Account will be established in the Borrower’s name with the
Administrative Agent. Notwithstanding the foregoing, the Borrower hereby
irrevocably authorizes the

- 40 -



--------------------------------------------------------------------------------



 



Administrative Agent upon the occurrence of a Default or an Event of Default to
cause all amounts deposited in the Commercial Blocked Account to be
automatically transferred, on a daily basis, to a concentration account at the
Administrative Agent’s offices in Chicago, Illinois (the “Cash Collateral
Account”) during the period of such Default or Event of Default. In addition,
upon the occurrence of a Default or an Event of Default the Borrower shall
transfer, on a daily basis, all amounts in the Government Blocked Account to the
Cash Collateral Account during the period of such Default or Event of Default.
The Borrower hereby agrees that all payments made to the Commercial Blocked
Account, received in the Cash Collateral Account, or otherwise received by the
Administrative Agent, whether in respect of the Accounts of the Borrower or as
proceeds of other Collateral or otherwise, will be the sole and exclusive
property of the Administrative Agent for the ratable benefit of the Lenders, the
Issuing Lender and Administrative Agent (to the extent of the Liabilities). The
Borrower further agrees that all payments made to the Commercial Blocked Account
and the Government Blocked Account and transferred to the Cash Collateral
Account will be applied on account of the Liabilities of the Borrower as
follows: (a) each day’s available balance in respect of checks and other
instruments received by the Administrative Agent in the Cash Collateral Account
or otherwise at its offices in Chicago, Illinois will be credited by the
Administrative Agent (conditional upon final collection) to the Borrower’s Loan
Account and shall reduce outstandings on the Revolving Loans two (2) Business
Days’ after receipt by the Administrative Agent, and (b) all cash payments
received by the Administrative Agent in the Cash Collateral Account or otherwise
at its offices in Chicago, Illinois, including, without limitation, payments
made by wire transfer of immediately available funds received by the
Administrative Agent, will be credited by the Administrative Agent to the
Borrower’s Loan Account on the receipt of immediately available funds by the
Administrative Agent. If during the period of such Default or Event of Default,
the Borrower (or any director, officer, employee, affiliate, or agent thereof)
shall receive any payment from any Account Debtor (other than an Account Debtor
obligated on a Government Account), the Borrower hereby agrees that all such
payments shall be the sole and exclusive property of the Administrative Agent
(to the extent of the Liabilities), and the Borrower shall hold such payments in
trust as the Administrative Agent’s trustee and immediately deliver said
payments to the Cash Collateral Account established pursuant to this Section and
shall be applied in accordance with this Section. The Borrower agrees to pay to
the Administrative Agent any and all reasonable fees, costs and expenses which
the Administrative Agent incurs in connection with opening and maintaining the
Commercial Blocked Account, the Government Blocked Account and the Cash
Collateral Account for the Borrower and depositing for collection by the
Administrative Agent any check or item of payment received and/or delivered to
the Administrative Agent on account of the Borrower’s Liabilities. The Borrower
shall cooperate with the Administrative Agent in the identification and
reconciliation on a daily basis of all amounts received in the Commercial
Blocked Account and the Government Blocked Account. If more than five percent
(5%) of the amount of payments on the Accounts since the date of the most recent
Revolving Loan is not identified or reconciled to the satisfaction of the
Administrative Agent within five (5) Business Days of receipt, the
Administrative Agent for the Lenders shall not be obligated to make further
Revolving Loans until such amount is identified or is reconciled to the sole and
absolute satisfaction of the Administrative Agent. The Administrative Agent may
utilize its own staff or, if it deems necessary, engage an outside auditor, in
either case at the Borrower’s expense, to make such examination and report as
may be necessary to identify and reconcile such amount.

- 41 -



--------------------------------------------------------------------------------



 



          4.4 Appointment of the Administrative Agent as the Borrower’s
Attorney-in-Fact. The Borrower hereby irrevocably designates, makes, constitutes
and appoints the Administrative Agent (and all Persons designated by the
Administrative Agent in writing to the Borrower) as the Borrower’s true and
lawful attorney-in-fact, and authorizes the Administrative Agent, in the
Borrower’s or the Administrative Agent’s name, after an Event of Default has
occurred and is continuing to do the following: (a) at any time, (i) endorse the
Borrower’s name upon any items of payment or proceeds thereof and deposit the
same in the Administrative Agent’s account on account of the Borrower’s
Liabilities, (ii) endorse the Borrower’s name upon any chattel paper, document,
instrument, invoice, or similar document or agreement relating to any Account of
the Borrower or any goods pertaining thereto to collect the proceeds thereof;
(iii) sign the Borrower’s name on any verification of Accounts of the Borrower
and notices thereof to Account Debtors (other than Account Debtors obligated on
Government Accounts to the extent that it would otherwise violate applicable Law
to do so); (iv) take control in any manner of any item of payment on or proceeds
of any Account of the Borrower and apply such item of payment or proceeds to the
Liabilities, and (i) demand payment of any Accounts of the Borrower;
(ii) enforce payment of Accounts of the Borrower by legal proceedings or
otherwise; (iii) exercise all of the Borrower’s rights and remedies with respect
to proceedings brought to collect any Account; (iv) sell or assign any Account
of the Borrower upon such terms, for such amount and at such time or times as
the Administrative Agent deems advisable, (v) settle, adjust, compromise, extend
or renew any Account of the Borrower; (vi) discharge and release any Account of
the Borrower; (vii) prepare, file and sign the Borrower’s name on any proof of
claim in bankruptcy or other similar document against any Account Debtor (other
than Account Debtors obligated on Government Accounts to the extent that it
would otherwise violate applicable Law to do so); (viii) have access to any lock
box or postal box into which the Borrower’s mail is deposited, and open and
process all payments on Accounts addressed to the Borrower and deposited
therein, and (ix) do all other acts and things which are necessary, in the
Administrative Agent’s reasonable discretion, to fulfill the Borrower’s
obligations under this Agreement. The Borrower hereby ratifies and approves all
acts under such power of attorney and neither Administrative Agent nor any other
Person acting as Borrower’s attorney hereunder will be liable for any acts or
omissions or for any error of judgment or mistake of fact or law made in good
faith except as result of its gross negligence, willful misconduct or illegal
activity. The appointment of Administrative Agent (and any of the Administrative
Agent’s officers, employees or agents designated by the Administrative Agent) as
Borrower’s attorney, and each and every one of Administrative Agent’s rights and
powers, being coupled with an interest, are irrevocable until all of the
Liabilities have been fully repaid and this Agreement shall have expired or been
terminated in accordance with the terms hereunder. Notwithstanding anything to
the contrary contained in this Section 4.4, any reference to “any Account of the
Borrower” contained in this Section shall be deemed to exclude any Government
Accounts to the extent that the failure to do so would violate applicable Law.
Without restricting the generality of the foregoing, after an Event of Default
has occurred and is continuing, Borrower hereby appoints and constitutes the
Administrative Agent its lawful attorney-in-fact with full power of substitution
in the Property to use unadvanced funds remaining under the Revolving Credit
Note or which may be reserved, escrowed or set aside for any purposes hereunder
at any time, or to advance funds in excess of the face amount of the Revolving
Credit Note, to pay, settle or compromise all existing bills and claims, which
may be liens or security interests, or to avoid such bills and claims becoming
liens against the Collateral; to execute all applications and

- 42 -



--------------------------------------------------------------------------------



 



certificates in the name of Borrower prosecute and defend all actions or
proceedings in connection with the Collateral (including any Leases pertaining
to Property); and to do any and every act which the Borrower might do in its own
behalf; it being understood and agreed that this power of attorney shall be a
power coupled with an interest and cannot be revoked.
          4.5 Notice to Account Debtors. Following the occurrence of a Default
or Event of Default, the Administrative Agent may, in its sole discretion, at
any time or times, without prior notice to the Borrower, notify any or all
Account Debtors of the Borrower (other than Account Debtors obligated on
Government Accounts to the extent that it would otherwise violate applicable Law
to do so) that the Accounts of the Borrower have been assigned to the
Administrative Agent, that the Administrative Agent has a Lien therein, and that
all payments upon such Accounts be made directly to the Cash Collateral Account
or otherwise directly to the Administrative Agent. Notwithstanding anything to
the contrary contained in this Section 4.5, any reference to “Accounts of the
Borrower” contained in this Section shall be deemed to exclude any Government
Accounts to the extent that the failure to do so would violate applicable Law.
          4.6 Equipment Warranties. The Borrower represents and warrants that
(a) the Borrower’s Equipment is not subject to any Lien whatsoever except for
the Permitted Liens; and (b) each item of Equipment that is material to the
operations of Borrower is in working condition and repair, ordinary wear and
tear excepted, and is currently used or usable in Borrower’s business.
          4.7 Equipment Records. The Borrower shall at all times hereafter keep
correct and accurate records itemizing and describing the kind, type, age and
condition of its Equipment, the Borrower’s cost therefor and accumulated
depreciation thereon, and retirements, sales, or other dispositions thereof, all
of which records shall be available during Borrower’s usual business hours at
the request of the Administrative Agent.
     5. CONDITIONS OF LOANS.
          5.1 Conditions to all Loans. Notwithstanding any other term or
provision contained in this Agreement, the making of any Loan (and, for
clarification, issuance of any Letter of Credit) provided for in this Agreement
shall be conditioned upon the following:
                    (1) The Borrower’s Request. The Administrative Agent shall
have received, (i) with respect to a request by Borrower for a Base Rate Loan,
by no later than 11:00 a.m. (Chicago time) on the day on which such Loan is
requested to be made hereunder, a telephonic request from any Person who the
Administrative Agent reasonably believes is authorized by Borrower to make a
borrowing request on behalf of Borrower, for a Loan in a specific amount, and
(ii) with respect to a request by Borrower for a Libor Loan, by no later than
1:00 p.m. (Chicago time) two (2) Business Days prior to the day on which a Libor
Loan is requested, the Borrowing Notice required under Section 2.12 hereof. In
addition, each request for a Loan shall be accompanied or preceded by all other
documents not previously delivered as required to be delivered to the
Administrative Agent under Section 5.2 hereof, and a request for any Revolving
Loan shall be accompanied or preceded by a borrowing base certificate from the
Borrower, signed by a Duly Authorized Officer, in form and substance
satisfactory to the

- 43 -



--------------------------------------------------------------------------------



 



Administrative Agent. The Administrative Agent shall have no liability to the
Borrower or any other Person as a result of acting on any telephonic request
that the Administrative Agent believes in good faith to have been made by any
Person authorized by Borrower to make a borrowing request on behalf of Borrower.
Promptly upon receipt of such borrowing request, Administrative Agent will
advise each Lender thereof. Not later than 1:00 p.m. (Chicago time), on the date
of a proposed borrowing of a Loan, each Lender shall provide Administrative
Agent at the office specified by Administrative Agent with immediately available
funds covering such Lender’s Pro Rata Share of such borrowing and, so long as
Administrative Agent has not received written notice that the conditions
precedent set forth in Section 5 with respect to such borrowing have not been
satisfied, Administrative Agent shall pay over the funds received by
Administrative Agent to Borrower on the requested borrowing date.
                    (2) Financial Condition. No Material Adverse Change (or
material adverse change, as determined by the Administrative Agent in its
reasonable good faith discretion, in the prospects of Borrower) shall have
occurred at any time or times subsequent to the most recent request for any Loan
under this Agreement.
                    (3) No Default. Neither a Default nor an Event of Default
shall have occurred and be continuing.
                    (4) Other Requirements. The Administrative Agent shall have
received, in form and substance reasonably satisfactory to the Administrative
Agent, all certificates, orders, authorities, consents, affidavits, schedules,
instruments, agreements, financing statements, and other documents which are
provided for hereunder or under or in connection with any Financing Agreement,
or which the Administrative Agent may at any time reasonably request.
                    (5) Representations and Warranties. All of the
representations and warranties contained in the Financing Agreements to which
the Borrower is a party and in this Agreement (including, without limitation,
those set forth in Section 7 hereof), shall be true and correct in all material
respects (without duplication of materiality) as of the date the request for the
Loan is made, as though made on and as of such date (unless expressly stated to
relate to an earlier date, in which case such representations and warranties
shall be true and correct as of such earlier date).
                    (6) Letter of Credit Prohibition. As to requested Letters of
Credit, no order, judgment or decree of any governmental authority will, or will
purport to, enjoin or restrain any Issuing Lender from issuing the requested
Letter of Credit nor will any law or governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law) from any
governmental authority with jurisdiction over any Issuing Lender prohibit or
request that such Issuing Lender refrain from the issuance of Letters of Credit
in particular or impose upon such Issuing Lender with respect to any Letter of
Credit any restrictive or reserve requirement (for which such Issuing Lender is
not otherwise compensated) or any uncovered loss, cost or expense which was not
in effect as of the Closing Date.
          5.2 Initial Loans. Any Lender’s obligation to make the initial
Revolving Loans and issue any Letter of Credit hereunder is, in addition to the
conditions precedent

- 44 -



--------------------------------------------------------------------------------



 



specified in Section 5.1 hereof, subject to the satisfaction of each of the
following conditions precedent:
                    (1) Fees and Expenses. The Borrower shall have paid all fees
owed to the Administrative Agent and Lenders and reimbursed Administrative Agent
and the Lenders for all costs, disbursements, fees and expenses due and payable
hereunder on or before the Closing Date, including, without limitation, all fees
and costs identified in Section 12.2(a) hereof.
                    (2) Documents. The Administrative Agent shall have received
all of the following, each duly executed and delivered and dated the Closing
Date, or such earlier date as shall be satisfactory to the Administrative Agent,
each in form and substance reasonably satisfactory to the Administrative Agent
in its sole determination:
                    (1) Financing Agreements. This Agreement, the Revolving
Credit Notes, the Guaranty, each Pledge Agreement, the Intercreditor Agreement,
the Subordination Agreements (if any), the Blocked Account Agreement, the Master
Letter of Credit Agreement and such other Financing Agreements as the
Administrative Agent may require (provided each Lender shall also receive a
fully-executed original of this Agreement and such Lender’s respective Revolving
Credit Note).
                    (2) Resolutions; Incumbency and Signatures. Copies of
resolutions of the Board of Directors of the Borrower, and, if required, the
shareholder of the Borrower, authorizing or ratifying the execution, delivery
and performance by the Borrower of this Agreement, the Financing Agreements to
which the Borrower is a party and any other document provided for herein or
therein to be executed by Borrower, certified by a Duly Authorized Officer. A
certificate of a Duly Authorized Officer certifying the names of the officers of
the Borrower authorized to make a borrowing request and sign this Agreement and
the Financing Agreements to which the Borrower is a party, together with a
sample of the true signature of each such officer; the Lender may conclusively
rely on each such certificate until formally advised by a like certificate of
any changes therein. A copy of resolutions of the Board of Directors of Parent
authorizing or ratifying the execution, delivery and performance by Parent of
the Guaranty and its Pledge Agreement. A copy of resolutions of the Board of
Directors of each Pledgor authorizing or ratifying the execution, delivery and
performance by such Pledgor of its respective Pledge Agreement.
                    (3) Consents. Certified copies of all documents evidencing
any necessary consents and governmental approvals, if any, with respect to this
Agreement, the Financing Agreements, and any other documents provided for herein
or therein to be executed by Borrower.
                    (4) Opinion of Counsel. An opinion of Harwell Howard Hyne
Gabbert & Manner, the legal counsel to the Borrower, Pledgors and Parent, in
form and substance reasonably satisfactory to Administrative Agent.
                    (5) Certain Restricted Agreements Correct and complete
copies of the fully executed Commercial Leases, Management Agreements, the
nursing home

- 45 -



--------------------------------------------------------------------------------



 



licenses of each Borrower, and any other Restricted Agreement, together with all
applicable amendments thereto; provided, the Administrative Agent acknowledges
that these items were previously furnished to it.
                    (6) [Intentionally Omitted.]
                    (7) Governing Documents and Good Standings. Administrative
Agent shall have received (i) copies, certified as correct and complete by the
applicable state of organization of each Borrower and Guarantor, of the
certificate of incorporation, certificate of formation or certificate of limited
liability partnership, as applicable, of each Borrower and Guarantor, with any
amendments to any of the foregoing, (ii) copies, certified as correct and
complete by an authorized officer, member or partner of each Borrower and
Guarantor, of all other documents necessary for performance of the obligations
of Borrower and Guarantor under this Agreement and the other Financing
Agreements, and (iii) certificates of good standing for each Borrower and
Guarantor issued by the state of organization of each Borrower and Guarantor and
by each state in which each Borrower and Guarantor is doing and currently
intends to do business for which qualification is required (such certificates
set forth in (i) through (iii), the “Certificates”); provided, the
Administrative Agent acknowledges that these items were previously furnished to
it.
                    (8) Term Loan Agreement and Affiliate Term Loan Financing
Agreements. Fully-executed copies of the Term Loan Agreement and the Affiliate
Term Loan Financing Agreements.
                    (9) UCC Financing Statements; Termination Statements; UCC
Searches. UCC Financing Statements or UCC Amendment Statements, as requested by
the Administrative Agent, naming the Borrower as debtor and the Administrative
Agent as secured party with respect to the Collateral, together with such UCC
termination statements necessary to release all Liens (other than Permitted
Liens) and other rights in favor of any Person in any of the Collateral except
the Administrative Agent (for the ratable benefit of the Lenders and the
Administrative Agent), and other documents as the Administrative Agent deems
necessary or appropriate, shall have been filed in all jurisdictions that the
Administrative Agent deems necessary or advisable. UCC Financing Statements or
UCC Amendment Statements, as requested by the Administrative Agent, naming the
respective Pledgor, as applicable, as debtor and the Administrative Agent as
secured party with respect to the Collateral (as defined in the applicable
Pledge Agreement), and other documents relating thereto, if any, as the
Administrative Agent deems necessary or appropriate, shall have been filed in
all jurisdictions that the Administrative Agent deems necessary or advisable.
Bring down UCC tax, lien, pending suit and judgment searches for the Borrower,
the Pledgors and the Guarantor (including, for each, any assumed name or trade
name) and each dated a date reasonably near to the Closing Date in all
jurisdictions deemed necessary by the Administrative Agent, the results of which
shall be satisfactory to the Administrative Agent in its sole and absolute
determination.
                    (10) Insurance Certificates. Certificates from the
Borrower’s insurance carriers evidencing that all required insurance coverage is
in effect, each designating the Administrative Agent as an additional insured
thereunder; provided, the Administrative Agent acknowledges that these items
were previously furnished to it.

- 46 -



--------------------------------------------------------------------------------



 



                    (11) Pay Off Letter. Pay Off Letter from Capmark, in form
and substance reasonably satisfactory to Administrative Agent.
                    (12) Capmark Terminations. Written evidence, satisfactory to
the Administrative Agent, of the terminations of the Capmark Intercreditor
Agreement and the Capmark Blocked Account Agreement (each as defined in the
Original Loan Agreement), including signed copies of (i) Termination of
Intercreditor and Blocked Account Agreements (Capmark Facilities), and
(ii) Termination of Intercreditor Agreement (Florida Facilities).
                    (13) Omega Debt Documents. Correct and complete copies of
the fully-executed Omega Debt Documents (including all exhibits, schedules and
appendices thereto); provided, the Administrative Agent acknowledges that these
items were previously furnished to it.
                    (14) Operating Agreement Amendments. Correct and complete
copies of duly executed Amendment to Limited Liability Company Agreements dated
February 2011 for each of the Borrowers (including Senior Care Southern Pines,
LLC, Senior Care Cedar Hills, LLC, Senior Care Golfcrest, LLC, Senior Care
Florida Leasing, LLC, and Senior Care Golfview, LLC).
                    (15) First Amendment to Intercreditor Agreement; etc.
Correct and complete copy of a duly executed First Amendment to Subordination
and Intercreditor Agreement dated of even date herewith, by and among the
Borrower, Administrative Agent and Sterling Acquisition Corp., a Kentucky
corporation; and signed copy of that certain Termination of Intercreditor
Agreement (Florida Facilities).
                    (16) Other. Such other documents, certificates and
instruments as the Administrative Agent may reasonably request.
                    (3) Field Examinations. At the Administrative Agent’s sole
option, the Administrative Agent shall have completed its field examinations of
the Borrower’s books and records, assets, and operations which examinations will
be satisfactory to the Administrative Agent in its sole and absolute discretion;
provided, the Administrative Agent acknowledges that these items were previously
satisfied.
                    (4) Certificate. The Administrative Agent shall have
received a certificate signed on behalf of the Borrower by a Duly Authorized
Officer and dated the Closing Date certifying satisfaction of the conditions
specified in Sections 5.1 and 5.2 hereof.
                    (5) Closing Fee. The Borrower shall have paid the
Administrative Agent the Closing Fee.
                    (6) Omega Letter of Credit. The Omega Letter of Credit shall
have been issued to Omega on terms and conditions satisfactory to the
Administrative Agent in its sole and absolute discretion; provided, the
Administrative Agent acknowledges that this item was previously satisfied.

- 47 -



--------------------------------------------------------------------------------



 



               (7) Bank Meetings. Borrower’s senior management shall have made
themselves and Borrower’s facilities reasonably available (through scheduled
bank meetings, company visits, or other venues) to Administrative Agent and
Lenders and their representatives.
               (8) Term Loan Agreement. Satisfaction of each of the conditions
precedent contained in the Term Loan Agreement, as determined by the
Administrative Agent.
     6. COLLATERAL.
          6.1 Security Interest. Subject only to the Omega Security Interests
(the priorities with respect to each of which shall be as set forth in the
Intercreditor Agreement), as security for the prompt and complete payment and
performance of all of the Liabilities and the Affiliate Term Loan Liabilities
when due or declared due, each Borrower hereby grants, pledges, conveys and
transfers to the Administrative Agent (for the ratable benefit of the Lenders,
Issuing Lenders and Administrative Agent) a continuing security interest in and
to all of such Borrower’s right, title and interest in and to the following
property and interests in property, whether now owned or existing or hereafter
owned, arising or acquired, and wheresoever located (collectively, the
“Collateral”): (a) all of Borrower’s Accounts, including, without limitation,
Health-Care-Insurance Receivables (as defined in the Code), contract rights,
General Intangibles, tax refunds, chattel paper, instruments, notes, letters of
credit, bills of lading, warehouse receipts, shipping documents, documents and
documents of title, and all of the Borrower’s Tangible Chattel Paper, Documents,
Electronic Chattel Paper, Letter-of-Credit Rights, Software, Supporting
Obligations and Payment Intangibles (each as defined in the Code); (b) all of
Borrower’s Deposit Accounts and other deposit accounts (general or special)
with, and credits and other claims against, the Lender, or any other financial
institution with which the Borrower maintains deposits; (c) all of the
Borrower’s monies, and any and all other property and interests in property of
the Borrower, including, without limitation, Investment Property, Instruments,
Security Entitlements, Uncertificated Securities, Certificated Securities,
Financial Assets, Chattel Paper and Documents (each as defined in the Code), now
or hereafter coming into the actual possession, custody or control of
Administrative Agent or any Lender or any agent or affiliate thereof in any way
or for any purpose (whether for safekeeping, deposit, custody, pledge,
transmission, collection or otherwise), and, independent of and in addition to
the Administrative Agent’s and each Lender’s rights of setoff (which the
Borrower acknowledges), the balance of any account or any amount that may be
owing from time to time by Administrative Agent or any Lender to the Borrower;
(d) all insurance proceeds of or relating to any of the foregoing property and
interests in property, and all insurance proceeds relating to any key man life
insurance policy covering the life of any officer or employee of Borrower;
(e) all proceeds and profits derived from the operation of the Borrower’s
business (including, without limitation, the proceeds of Government Accounts);
(f) all of the Borrower’s books and records, computer printouts, manuals and
correspondence relating to any of the foregoing and to the Borrower’s business;
and (g) all accessions, improvements and additions to, substitutions for, and
replacements, products, profits and proceeds of any of the foregoing.
          The Administrative Agent acknowledges that it will not have control
over or right of setoff against the Deposit Accounts into which any Government
Accounts of Borrower are

- 48 -



--------------------------------------------------------------------------------



 



directly paid to the extent such control or right of setoff is or would be
prohibited by applicable Healthcare Laws, provided, however, that as soon as any
such prohibition or restriction lapses or is legally removed the Borrower shall
immediately take such all actions as are reasonably necessary to provide the
Administrative Agent with control over and/or the right of setoff against such
Deposit Accounts (at Borrower’s cost).
          6.2 Preservation of Collateral and Perfection of Security Interests
Therein. The Borrower agrees that it shall execute and deliver to Administrative
Agent, concurrently with the execution of this Agreement, and at any time or
times hereafter at the reasonable request of Administrative Agent instruments
and documents as Administrative Agent may reasonably request, in a form
satisfactory to Administrative Agent, to perfect and keep perfected the Liens in
the Collateral or to otherwise protect and preserve the Collateral and
Administrative Agent’s Liens therein (including, without limitation, if and as
applicable, financing statements, and Borrower shall pay the cost of filing or
recording the same in all public offices deemed necessary by Administrative
Agent). If the Borrower fails to do so, Administrative Agent is authorized to
file such financing statements. The Borrower further agrees that a carbon,
photographic, photostatic or other reproduction of this Agreement or of a
financing statement is sufficient as a financing statement.
          6.3 Loss of Value of Collateral. The Borrower agrees to immediately
notify the Administrative Agent of any material loss or depreciation in the
value of the Collateral or any portion thereof.
          6.4 Right to File Financing Statements. Notwithstanding anything to
the contrary contained herein, the Administrative Agent may at any time and from
time to time file financing statements, continuation statements and amendments
thereto that describe the Collateral in particular and which contain any other
information required by the Code for the sufficiency or filing office acceptance
of any financing statement, continuation statement or amendment, including
whether the Borrower is an organization, the type of organization and any
organization identification number issued to the Borrower. The Borrower agrees
to furnish any such information to the Administrative Agent promptly upon
request. Any such financing statements, continuation statements or amendments
may be signed (if at any time required) by the Administrative Agent on behalf of
the Borrower and may be filed at any time with or without signature and in any
jurisdiction as reasonably determined by the Administrative Agent. The
Administrative Agent agrees to use its reasonable efforts to notify the Borrower
of the Administrative Agent taking any such action provided in this Section;
provided, however, the Borrower agrees that the failure of the Administrative
Agent to so notify the Borrower for any reason shall not in any way invalidate
the actions taken by the Administrative Agent pursuant to this Section.
          6.5 Third Party Agreements. The Borrower shall at any time and from
time to time take such steps as the Administrative Agent may reasonably require
for the Administrative Agent: (i) to obtain an acknowledgment, in form and
substance reasonably satisfactory to the Administrative Agent, of any third
party having possession of any of the Collateral that the third party holds for
the benefit of the Administrative Agent, (ii) to obtain “control” (as defined in
the Code) of any Investment Property, Deposit Accounts, Letter of Credit Rights
or Electronic Chattel Paper (each as defined in the Code), with any agreements
establishing control to be in

- 49 -



--------------------------------------------------------------------------------



 



form and substance reasonably satisfactory to the Administrative Agent, and
(iii) otherwise to ensure the continued perfection and priority of the
Administrative Agent’s security interest in any of the Collateral and of the
preservation of its rights therein.
          6.6 All Loans One Obligation. All Liabilities of the Borrowers under
this Agreement and each of the Financing Agreements, and all of the Affiliate
Term Loan Liabilities under the Term Loan Agreement and each of the Affiliate
Term Loan Financing Agreements, are cross-collateralized and cross-defaulted.
Payment of all sums and indebtedness to be paid by Borrower to Lenders, Issuing
Lender and Administrative Agent under this Agreement shall be secured by, among
other things, the Financing Agreements. All loans or advances made to Borrower
under this Agreement shall constitute one Loan, and all of Borrower’s
Liabilities and other liabilities of Borrower to Lenders, Issuing Lender and
Administrative Agent shall constitute one general obligation secured by
Administrative Agent’s Lien on all of the Collateral of Borrower and by all
other liens heretofore, now, or at any time or times granted to Lender to secure
the Loans (for the ratable benefit of the Lenders and the Administrative Agent).
Borrower agrees that all of the rights of Administrative Agent, Issuing Lender
and Lenders set forth in this Agreement shall apply to any amendment,
restatement or modification of, or supplement to, this Agreement, any
supplements or exhibits hereto and the Financing Agreements, unless otherwise
agreed in writing by the Administrative Agent or Required Lenders.
          6.7 Commercial Tort Claim. If the Borrower shall at any time hereafter
acquire a Commercial Tort Claim (as defined in the Code), the Borrower shall
promptly notify the Administrative Agent of same in a writing signed by the
Borrower (describing such claim in reasonable detail) and grant to the
Administrative Agent (for the ratable benefit of the Lenders and the
Administrative Agent) in such writing (at the sole cost and expense of the
Borrower) a continuing, first-priority security interest therein and in the
proceeds thereof, with such writing to be in form and substance satisfactory to
the Administrative Agent in its sole and absolute determination.
          6.8 Cash Collateral. If any Letter of Credit is outstanding at any
time after or during (i) the occurrence and during the continuation of an Event
of Default, (ii) demand by Administrative Agent for payment of the Liabilities
as provided in Section 11.2, (iii) this Agreement has terminated for any reason,
(iv) the amount of the aggregate outstanding principal balance of the Revolving
Loans plus Letter of Credit Obligations exceeds the Borrowing Base or
(v) prepayment of the Liabilities under Section 2.10 and termination of this
Agreement (but with any Letter of Credit remaining outstanding), each Issuing
Lender may (in its sole and absolute discretion) request of Borrower, and
Borrower shall promptly deliver to Administrative Agent, for the benefit of such
Issuing Lender, cash collateral for any Letter of Credit in an amount equal to
the undrawn face amount of such Letters of Credit outstanding at such time,
except, in the case of clause (iv), such cash collateral shall be in an amount
equal to the excess (x) of the sum of (A) the aggregate principal balance of the
Revolving Loans plus (B) the Letter of Credit Obligations over (y) the Borrowing
Base. If Borrower fails to deliver such cash collateral to Administrative Agent
promptly upon such Issuing Lender’s request for such cash collateral,
Administrative Agent may, for the benefit of such Issuing Lender, without in any
way limiting Administrative Agent’s rights or remedies arising from such failure
to deliver cash, retain, as cash collateral, cash proceeds of the Collateral in
an amount equal to such cash collateral not delivered by Borrower. Each Issuing
Lender or Administrative Agent

- 50 -



--------------------------------------------------------------------------------



 



may at any time apply any or all of such cash and cash collateral to the payment
of any or all of the Liabilities relating to the Revolving Loans, including,
without limitation, to the payment of any or all of Borrower’s reimbursement
obligations with respect to any Letter of Credit or any other Letter of Credit
Obligations. Pending such application, Administrative Agent may (but is not
obligated to) (a) invest the same in a savings account, under which deposits are
available for immediate withdrawal, with Administrative Agent or such other bank
as Administrative Agent may, in its sole and absolute discretion select or
(b) hold the same as a credit balance in an account with Administrative Agent in
Borrower’s name. Interest payable on any such savings account described in the
foregoing sentence will be collected by Administrative Agent and will be paid to
Borrower as it is received by Administrative Agent less any fees or other
amounts owing by Borrower to Issuing Lender or Administrative Agent with respect
to any Letter of Credit and less any amounts necessary to pay any of the
Liabilities which may be due and payable at such time. Administrative Agent has
no obligation to pay interest on any credit balances in any account opened for
Borrower as a result of this Section 6.8. If Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of any of the
events described in clause (i) or clause (iv) above in this Section 6.8, such
amount (or the appropriate portion thereof) to the extent not applied as
aforesaid shall upon Borrower’s written request be released and returned to
Borrower within five (5) Business Days after Administrative Agent’s receipt of
such request as long as the event causing such cash collateral to be provided
has been cured, eliminated or waived as determined by Administrative Agent.
     7. REPRESENTATIONS AND WARRANTIES.
     The Borrower represents and warrants to Administrative Agent and Lenders
that as of the date of this Agreement, and continuing as long as any Liabilities
remain outstanding, and (even if there shall be no such Liabilities outstanding)
as long as this Agreement remains in effect:
          7.1 Existence. The Borrower is a corporation or limited liability
company duly organized, validly existing and in good standing under the laws of
the state of its incorporation or formation. The Borrower is duly (a) qualified
and in good standing as a foreign corporation or foreign limited liability
company and (b) authorized to do business in each jurisdiction where such
qualification is required because of the nature of its activities or properties.
The Borrower has all requisite power to carry on its business as now being
conducted and as proposed to be conducted. Parent legally and beneficially owns
or controls, either directly or indirectly through its subsidiaries, all of the
issued and outstanding capital Stock of the Borrower.
          7.2 Corporate Authority. The execution and delivery by the Borrower of
this Agreement and all of the other Financing Agreements to which Borrower is a
party and the performance of its obligations hereunder and thereunder: (i) are
within its powers; (ii) are duly authorized by the board of directors, mangers
or members of the Borrower, each as applicable, and, if applicable, Parent; and
(iii) are not in contravention of the terms of its operating agreement, bylaws,
or of an indenture, agreement or undertaking to which it is a party or by which
it or any of its property is bound. The execution and delivery by the Borrower
of this Agreement and all of the other Financing Agreements to which it is a
party and the performance of its obligations hereunder and thereunder: (i) do
not require any governmental consent, registration or approval; (ii) do not
contravene any contractual or governmental restriction

- 51 -



--------------------------------------------------------------------------------



 



binding upon it; and (iii) will not, except in favor of Administrative Agent,
result in the imposition of any Lien upon any property of Borrower under any
existing indenture, mortgage, deed of trust, loan or credit agreement or other
material agreement or instrument to which it is a party or by which it or any of
its property may be bound or affected.
          7.3 Binding Effect. This Agreement and all of the other Financing
Agreements to which the Borrower is a party are the legal, valid and binding
obligations of the Borrower and are enforceable against the Borrower in
accordance with their respective terms, subject to bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditor’s rights and remedies generally.
          7.4 Financial Data.
               (1) All income statements, balance sheets, cash flow statements,
statements of operations, and other financial data which have been or shall
hereafter be furnished to the Administrative Agent and Lenders for the purposes
of or in connection with this Agreement do and will present fairly in all
material respects in accordance with GAAP, consistently applied, the financial
condition of the Borrower as of the dates thereof and the results of its
operations for the period(s) covered thereby. The foregoing notwithstanding all
unaudited financial statements furnished or to be furnished to the
Administrative Agent and Lenders by or on behalf of Borrower are not and will
not be prepared in accordance with GAAP to the extent that such financial
statements (a) are subject to cost report and other year-end audit adjustments,
(b) do not contain footnotes, (c) were prepared without physical inventories,
(d) are not restated for subsequent events, (e) may not contain a statement of
construction in process, and (f) may not fully reflect the following
liabilities: (i) vacation, holiday and similar accruals, (ii) liabilities
payable in connection with workers’ compensation claims, (iii) liabilities
payable to any employee welfare benefit plan (within the meaning of Section 3(1)
of ERISA) maintained by Borrower or its affiliates on account of Borrower’s
employees, (iv) federal, state and local income or franchise taxes and (v)
bonuses payable to certain employees (collectively, the “GAAP Exceptions”).
               (2) Since December 31, 2009, there has been no Material Adverse
Change with respect to Borrower.
          7.5 Collateral. Except for the Permitted Liens, all of the Borrower’s
assets and property (including, without limitation, the Collateral) is and will
continue to be owned by Borrower (except for items of Inventory disposed of in
the ordinary course of business and sales of Equipment being replaced in the
ordinary course of business, or as a result of casualty loss or condemnation,
with other Equipment with a value equal to or greater than the Equipment being
sold), has been fully paid for and is free and clear of all Liens. No financing
statement or other document similar in effect covering all or any part of the
Collateral is on file in any recording or filing office, other than those
identifying the Administrative Agent as the secured creditor or except for
Permitted Liens. The organizational number assigned by the Secretary of State of
the Borrower’s state of incorporation or formation, as applicable, is as set
forth on Schedule 1 hereto.

- 52 -



--------------------------------------------------------------------------------



 



          7.6 Solvency. The Borrower, as determined on a consolidated basis, is
Solvent. The Borrower, as determined on a consolidated basis, will not be
rendered insolvent by the execution and delivery of this Agreement or any
Financing Agreement, or by completion of the transactions contemplated hereunder
or thereunder.
          7.7 Principal Place of Business; State of Organization. Set forth on
Schedule 1 hereto, is, as of the Closing Date, (a) the principal place of
business and chief executive office of Borrower and (b) the Borrower’s state of
incorporation or formation. The books and records of the Borrower are at the
principal place of business and chief executive office of the Borrower.
          7.8 Other Names. As of the Closing Date the Borrower is not using, and
shall not thereafter use, any name (including, without limitation, any trade
name, trade style, assumed name, division name or any similar name), other than
the names set forth on Schedule 7.8 attached hereto.
          7.9 Tax Liabilities. The Borrower has filed all material federal,
state and local tax reports and returns required by any law or regulation to be
filed by it, except for extensions duly obtained, and has either duly paid all
taxes, duties and charges indicated due on the basis of such returns and
reports, or made adequate provision for the payment thereof, and the assessment
of any material amount of additional taxes in excess of those paid and reported
is not reasonably expected.
          7.10 Loans. Except as otherwise permitted by Section 9.2 hereof, the
Borrower is not obligated on any loans or other Indebtedness.
          7.11 Margin Securities. The Borrower does not own any margin
securities and none of the Loans advanced hereunder will be used for the purpose
of purchasing or carrying any margin securities or for the purpose of reducing
or retiring any Indebtedness which was originally incurred to purchase any
margin securities or for any other purpose not permitted by Regulation U of the
Board of Governors of the Federal Reserve System.
          7.12 Organizational Chart. Set forth on Schedule 7.12 hereto is a true
and complete copy of an organizational chart setting forth the Borrower and each
of its Subsidiaries and Affiliates as of the Closing Date.
          7.13 Litigation and Proceedings. As of the Closing Date (and on any
date that a request for a Revolving Loan is made), no judgments are outstanding
against the Borrower that could be an Event of Default under clause (e) of
Section 11.1, nor is there as of such date pending, or to the best of Borrower’s
knowledge, threatened, except, as of the Closing Date, as shown on Schedule 7.13
(and on any date that a request for a Revolving Loan is made, as Administrative
Agent has from time to time been provided notice of in accordance with Section
8.1(e), below) any (i) litigation, suit, action or contested claim (other than a
personal injury tort claim), or federal, state or municipal governmental
proceeding, by or against the Borrower or any of its Property which if adversely
determined could have a Material Adverse Effect, or (ii) any tort claim for
personal injury, including death, against the Borrower as to which (a)
litigation has been instituted and is pending or (b) or a request for medical
records has been made upon Borrower by an attorney for the claimant on or after
January 1, 2009.

- 53 -



--------------------------------------------------------------------------------



 



          7.14 Other Agreements. The Borrower is not in default under or in
breach of any agreement, contract, lease, or commitment to which it is a party
or by which it is bound which could reasonably be expected to have a Material
Adverse Effect. The Borrower does not know of any dispute regarding any
agreement, contract, instrument, lease or commitment to which it is a party
which could reasonably be expected to have a Material Adverse Effect.
          7.15 Compliance with Laws and Regulations. The execution and delivery
by the Borrower of this Agreement and all of the other Financing Agreements to
which it is a party and the performance of the Borrower’s obligations hereunder
and thereunder are not in contravention of any applicable law, rule or
regulation. The Borrower has obtained all licenses, authorizations, approvals,
licenses and permits necessary in connection with the operation of its business,
except to the extent the failure to obtain any of the foregoing could reasonably
be expected to not result in a Material Adverse Effect. The Borrower is in
compliance with all laws, orders, rules, regulations and ordinances of all
federal, foreign, state and local governmental authorities applicable to it and
its business, operations, property, and assets, except to the extent any such
non-compliance could reasonably be expected to not result in a Material Adverse
Effect.
          7.16 Intellectual Property. As of the Closing Date, the Borrower does
not own or otherwise possess any material Intellectual Property. To the
Borrower’s best knowledge, none of its Intellectual Property infringes on the
rights of any other Person; provided that the name “Diversicare” is shared in
Canada with various Diversicare entities that were sold in 2004.
          7.17 Environmental Matters. The Borrower has not Managed Hazardous
Substances on or off its Property other than in compliance with applicable
Environmental Laws, except to the extent any such non-compliance could
reasonably be expected to not result in a Material Adverse Effect. Except as set
forth on Schedule 7.17 hereto, the Borrower has complied in all material
respects with applicable Environmental Laws regarding transfer, construction on
and operation of its business and Property, including, but not limited to,
notifying authorities, observing restrictions on use, transferring, modifying or
obtaining permits, licenses, approvals and registrations, making required
notices, certifications and submissions, complying with financial liability
requirements, and, except where not required to do so pursuant to any Commercial
Lease, Managing Hazardous Substances and Responding to the presence or Release
of Hazardous Substances connected with operation of its business or Property.
The Borrower does not have any contingent liability with respect to the
Management of any Hazardous Substance that could reasonably be expected to
result in a Material Adverse Effect. As of the Closing Date (and on any date
that a request for a Revolving Loan is made), the Borrower has not received any
Environmental Notice that could reasonably be expected to result in a Material
Adverse Effect.
          7.18 Disclosure. As of the Closing Date (and on any date that a
request for a Revolving Loan is made), none of the representations or warranties
made by the Borrower herein or in any Financing Agreement to which the Borrower
is a party and no other written information provided or statements made by the
Borrower or its representatives to the Administrative Agent or Lenders contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. As of the Closing Date (and on any date
that a request for a Revolving

- 54 -



--------------------------------------------------------------------------------



 



Loan is made), the Borrower has disclosed to the Administrative Agent and
Lenders all facts of which the Borrower has knowledge which might result in a
Material Adverse Effect either prior or subsequent to the consummation of the
transactions contemplated hereby or which, to Borrower’s knowledge, at any time
hereafter might reasonably be expected to result in a Material Adverse Effect.
          7.19 Pension Related Matters. Each employee pension plan (other than a
multiemployer plan within the meaning of Section 3(37) of ERISA and to which the
Borrower or any ERISA Affiliate has or had any obligation to contribute (a
“Multiemployer Plan”)) maintained by the Borrower or any of its ERISA Affiliates
to which Title IV of ERISA applies and (a) which is maintained for employees of
the Borrower or any of its ERISA Affiliates or (b) to which the Borrower or any
of its ERISA Affiliates made, or was required to make, contributions at any time
within the preceding five (5) years (a “Plan”), complies, and is administered in
accordance, with its terms and all material applicable requirements of ERISA and
of the Internal Revenue Code of 1986, as amended, and any successor statute
thereto (the “Tax Code”), and with all material applicable rulings and
regulations issued under the provisions of ERISA and the Tax Code setting forth
those requirements. No “Reportable Event” or “Prohibited Transaction” (as each
is defined in ERISA) or withdrawal from a Multiemployer Plan caused by the
Borrower has occurred and no funding deficiency described in Section 302 of
ERISA caused by the Borrower exists with respect to any Plan or Multiemployer
Plan which could have a Material Adverse Effect. The Borrower and each ERISA
Affiliate has satisfied all of their respective funding standards applicable to
such Plans and Multiemployer Plans under Section 302 of ERISA and Section 412 of
the Tax Code and the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA (“PBGC”) has not
instituted any proceedings, and there exists no event or condition caused by the
Borrower which would reasonably be expected to constitute grounds for the
institution of proceedings by PBGC, to terminate any Plan or Multiemployer Plan
under Section 4042 of ERISA which could have a Material Adverse Effect.
          7.20 Perfected Security Interests. The Lien in favor of the
Administrative Agent provided pursuant to Section 6.1 hereof is a valid and
perfected first priority security interest in the Collateral (subject only to
the Permitted Liens and the terms of the Intercreditor Agreement), and all
filings and other actions necessary to perfect such Lien have been or will be
duly taken.
          7.21 [Intentionally Omitted.].
          7.22 Broker’s Fees. The Borrower does not have any obligation to any
Person in respect of any finder’s, brokers or similar fee in connection with the
Loans or this Agreement.
          7.23 Investment Company Act. The Borrower is not an “investment
company” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.
          7.24 [Intentionally Omitted.].
          7.25 [Intentionally Omitted.].

- 55 -



--------------------------------------------------------------------------------



 



          7.26 Offenses and Penalties Under the Medicare/Medicaid Programs.
Except as listed on Schedule 7.26 attached hereto, as of the Closing Date,
neither the Borrower nor any Affiliate and/or employee of the Borrower or any
Affiliate is currently, to the best knowledge of the Borrower, after due
inquiry, under investigation or prosecution for, nor has the Borrower or any
Affiliate or, to the best knowledge of Borrower, after due inquiry, any current
employee of the Borrower or any Affiliate been convicted of: (a) any offense
related to the delivery of an item or service under the Medicare or Medicaid
programs; (b) a criminal offense related to neglect or abuse of patients in
connection with the delivery of a health care item or service; (c) fraud, theft,
embezzlement or other financial misconduct; (d) the obstruction of an
investigation of any crime referred to in subsections (a) through (c) of this
Section; or (e) unlawful manufacture, distribution, prescription, or dispensing
of a controlled substance. Except as listed on Schedule 7.26, as of the Closing
Date, neither the Borrower nor any Affiliate and/or, to the best knowledge of
Borrower, after due inquiry, any current employee of the Borrower or any
Affiliate has been required to pay any civil money penalty under applicable laws
regarding false, fraudulent or impermissible claims or payments to induce a
reduction or limitation of health care services to beneficiaries of any state or
federal health care program, nor, to the best knowledge of the Borrower, after
due inquiry, is the Borrower nor any Affiliate and/or to the best knowledge of
Borrower, after due inquiry, any current employee of the Borrower or any
Affiliate currently the subject of any investigation or proceeding that may
result in such payment. Neither Borrower nor any Affiliate and/or employee of
the Borrower or any Affiliate has been excluded from participation in the
Medicare, Medicaid or maternal and Child Health Services Program, or any program
funded under the “Block grants” to States for Social Services (Title XX)
Program.
          7.27 Medicaid/Medicare and Private Insurance/Managed Care Contracts.
               (1) The Borrower has:
               (2) Obtained and maintains Medicaid Certification and Medicare
Certification to the extent required for reimbursement under the Medicaid
Regulations or the Medicare Regulations, as the case may be; and
               (3) Entered into and maintains in good standing its Medicaid
Provider Agreement and its Medicare Provider Agreement to the extent required
for reimbursement under Medicaid Regulations or the Medicare Regulations, as the
case may be, and its Private Insurance/Managed Care Contracts.
               (4) There are no proceedings pending, or, to the best knowledge
of the Borrower, after due inquiry, threatened by any governmental authority
seeking to modify, revoke or suspend, to the extent required for reimbursement,
any Medicaid Provider Agreement, Medicare Provider Agreement, Medicare
Certification or Medicaid Certification. Since the date of the most recent
Medicare Certification and Medicaid Certification, the Borrower has not taken
any action that would have a material adverse effect on the Certification or the
Medicare Provider Agreement or Medicaid Provider Agreement.
               (5) Neither the Borrower nor any Affiliate of the Borrower nor
any current officer or director of the foregoing has engaged in any of the
following: (i) knowingly and willfully making or causing to be made a false
statement or representation of a material fact in any application for any
benefit or payment under Medicare or Medicaid; (ii) knowingly and willfully
making or causing to be made any false statement or representation of a

- 56 -



--------------------------------------------------------------------------------



 



material fact for use in determining rights to any benefit or payment under
Medicare or Medicaid; (iii) failing to disclose knowledge by a claimant of the
occurrence of any event affecting the initial or continued right to any benefit
or payment under Medicare or Medicaid on its own behalf or on behalf of another,
with intent to secure such benefit or payment fraudulently; or (iv) knowingly
and willfully soliciting or receiving any remuneration (including any kickback,
bribe or rebate), directly or indirectly, overtly or covertly, in cash or in
kind or offering to pay such remuneration: (A) in return for referring any
individual to a Person for the furnishing or arranging for the furnishing of any
item or service for which payment may be made in whole or in party by Medicare
or Medicaid; or (B) in return for purchasing, leasing or ordering or arranging
for or recommending the purchasing, leasing or ordering of any good, facility,
service or item for which payment may be made in whole in part by Medicare or
Medicaid.
               (6) The Borrower is not out of material compliance with any
applicable conditions of participation of the Medicare or Medicaid programs nor
with any Private Insurance/Managed Care Contracts, nor does any condition exist
or has any event occurred which, in itself, or with the giving of notice or
lapse of time, or both, would reasonably be expected to result in the
suspension, revocation, impairment, forfeiture or non-renewal of (i) any
contract of the Borrower in connection with the Medicare or Medicaid programs or
(ii) any Private Insurance/Managed Care Contracts.
          7.28 Consideration. Each Borrower is a direct or indirect subsidiary
of Parent, and are Affiliates of each other. The Affiliates of the Borrower will
derive substantial direct and indirect benefit (financial and otherwise) from
funds made available to the Borrower pursuant to this Agreement, and it is and
will be to such Affiliates’ advantage to assist the Borrower in procuring such
funds from the Lenders. Each of the Borrower’s Affiliates desires to induce the
Lender to enter into this Agreement with the Borrower.
          7.29 USA Patriot Act. Borrower represents and warrants to
Administrative Agent and Lenders that neither the Borrower nor any of its
Affiliates is identified in any list of known or suspected terrorists published
by any United States government agency (collectively, as such lists may be
amended or supplemented from time to time, referred to as the “Blocked Persons
Lists”) including, without limitation, (a) the annex to Executive Order 13224
issued on September 23, 2001, and (b) the Specially Designated Nationals List
published by the Office of Foreign Assets Control.
          7.30 Absence of Foreign or Enemy Status. Neither the Borrower nor any
Affiliate of the Borrower is an “enemy” or an “ally of the enemy” within the
meaning of Section 2 of the Trading with the Enemy Act (50 U.S.C. App. §§ 1 et
seq.), as amended. Neither the Borrower nor any Affiliate of the Borrower is in
violation of, nor will the use of any of the Loans violate, the Trading with the
Enemy Act, as amended, or any executive orders, proclamations or regulations
issued pursuant thereto, including, without limitation, regulations administered
by the Office of Foreign Asset Control of the Department of the Treasury (31
C.F.R. Subtitle B, Chapter V).

- 57 -



--------------------------------------------------------------------------------



 



          7.31 HIPAA Compliance. Borrower has not received any notice from any
governmental authority that such governmental authority has imposed or intends
to impose any enforcement actions, fines or penalties for any failure or alleged
failure to comply with HIPAA, or its implementing regulations.
          7.32 Labor Matters. Except as shown on Schedule 7.32, as of the
Closing Date, there are no strikes or other labor disputes pending or, to the
knowledge of Borrower, threatened against Borrower or any Affiliate of Borrower.
Except as shown on Schedule 7.32, as of the Closing Date, hours worked and
payments made to the employees of the Borrower and Affiliates of Borrower have
not been in violation of the Fair Labor Standards Act or any other applicable
Law dealing with such matters. All payments due from the Borrower or Affiliates
of Borrower, or for which any claim may be made against any of them, on account
of wages and employee and retiree health and welfare insurance and other
benefits have been paid or accrued as a liability on their books, as the case
may be. The consummation of the transactions contemplated by the Financing
Agreements will not give rise to a right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which Borrower is a party or by which it is bound.
          7.33 Capitalization. The authorized Stock of each Borrower, as of the
Closing Date, is set forth on Schedule 7.33 hereto. Parent or another Borrower,
as the case may be, legally and beneficially owns all of the issued and
outstanding Stock of each Borrower. All issued and outstanding Stock of the
Borrower is duly authorized and validly issued, fully paid, nonassessable, free
and clear of all Liens or pledges other than Permitted Liens, and such Stock was
issued in compliance with all applicable state, federal and foreign laws
concerning the issuance of securities. No shares of the Stock of Borrower, other
than those owned by Parent or Borrower, are issued and outstanding. There are no
preemptive or other outstanding rights, options, warrants, conversion rights or
similar agreements or understandings for the purchase or acquisition from
Borrower of any equity securities of Borrower.
          7.34 Government Contracts. The Borrower is not a party to any contract
or agreement (including, but not limited to, any Lease) that requires Borrower
to comply with the Federal Assignment of Claims Act, as amended (31 U.S.C.
Section 3727) or, to the best of Borrower’s knowledge, any similar state or
local law.
          7.35 OFAC. Neither the Borrower, nor Guarantor, nor any beneficial
owner of the Borrower or Guarantor, is currently listed on the OFAC Lists.
          7.36 Commercial Leases. As of the Closing Date, the Commercial Leases
as to which a Borrower is the lessee and the expiration dates of their current
terms are as set forth on Schedule 7.36 attached hereto. The Borrower has
delivered correct and complete copies of the fully-signed Commercial Leases to
the Administrative Agent on or prior to the Closing Date. The Borrower is not in
default or breach of any Commercial Lease and, to the Borrower’s knowledge, no
other party to any Commercial Lease is in default or breach thereunder.

- 58 -



--------------------------------------------------------------------------------



 



     8. AFFIRMATIVE COVENANTS.
     The Borrower covenants and agrees with Administrative Agent and Lenders
that, as long as any Liabilities of the Borrower remain outstanding, and (even
if there shall be no such Liabilities outstanding) as long as this Agreement
remains in effect:
          8.1 Reports, Certificates and Other Information. The Borrower Agent
shall deliver to the Administrative Agent and each Lender:
               (1) Financial Statements.
               (2) On or before the one hundred twentieth (120th) day after each
of Parent’s Fiscal Years, a copy of the annual financial statements on a
consolidated basis for Parent, duly certified and audited by independent
certified public accountants of nationally recognized standing selected by the
Borrower, together with the supporting consolidating statements for each
Borrower, consisting of, at least, balance sheets and statements of income and
cash flow for such period, prepared in conformity with GAAP. In lieu of its
obligations hereunder, Parent may submit to Administrative Agent and Lenders,
upon its filing thereof, a copy of its form 10-K as filed with the United States
Security and Exchange Commission.
               (3) On or before the forty-fifth (45th) day of the end of each of
Parent’s first, second and third Fiscal Quarters, a copy of internally prepared
quarterly financial statements for Borrower prepared in accordance with GAAP and
in a manner substantially consistent with the financial statements referred to
in Section 8.1(a)(1) hereof (subject, however, to the GAAP Exceptions), signed
on behalf of the Borrower by a Duly Authorized Officer and consisting of, at
least, an income statement, a balance sheet, and statement of cash flow as at
the close of such Fiscal Quarter and statements of earnings for such Fiscal
Quarter and for the period from the beginning of such Fiscal Year to the close
of such Fiscal Quarter.
               (4) Borrower Base Certificates. On or before the thirtieth (30th)
day after the end of each calendar month, a borrowing base certificate (in form
and substance satisfactory to the Administrative Agent), signed on behalf of the
Borrower by a Duly Authorized Officer.
               (5) Compliance Certificates. Contemporaneously with the
furnishing of each quarterly financial statements, a duly completed compliance
certificate with appropriate insertions, in form and substance satisfactory to
the Administrative Agent (a “Compliance Certificate”), dated the date of such
annual financial statement or such calendar month and signed on behalf of the
Borrower by a Duly Authorized Officer, which Compliance Certificate shall state
that no Default or Event of Default has occurred and is continuing, or, if there
is any such event, describes it and the steps, if any, being taken to cure it.
Each Compliance Certificate shall contain a computation of, and show compliance
with, each of the financial ratios and restrictions set forth in Section 9.12
hereof (each such computation and calculation to be in form and substance
acceptable to the Administrative Agent).
               (6) Schedule of Accounts. On or before the tenth (10th) day of
each calendar month, a Schedule of Accounts, as of the last day of the
immediately preceding calendar month and in form and substance reasonably
satisfactory to the Administrative Agent.

- 59 -



--------------------------------------------------------------------------------



 



               (7) Notice of Default, Regulatory Matters, Litigation Matters or
Adverse Change in Business. Forthwith upon learning of the occurrence of any of
the following, written notice thereof which describes the same and the steps
being taken by the Borrower with respect thereto: (i) the occurrence of a
Default or an Event of Default; (ii) the institution or threatened institution
of, or any adverse determination in, any litigation (other than a personal
injury tort claim), arbitration proceeding or governmental proceeding in which
any injunctive relief or money damages is sought which if adversely determined
could have a Material Adverse Effect; (iii) the receipt of any notice from any
governmental agency concerning any violation or potential violation of any
regulations, rules or laws applicable to Borrower which could have a Material
Adverse Effect; or (iv) any Material Adverse Change. With regard to personal
injury tort claims, upon request by Administrative Agent, Borrower shall review
with Administrative Agent the occurrence of any personal injury or other action
which could reasonably give rise to a personal injury tort claim against the
Borrower as to which (i) litigation has been instituted and is pending or (ii) a
request for medical records has been made upon Borrower by an attorney for the
claimant on or after January 1, 2009.
               (8) Insurance Reports. (i) At any time after a Default and upon
the request of the Administrative Agent, a certificate signed by a Duly
Authorized Officer that summarizes the property, casualty, liability and
malpractice insurance policies carried by the Borrower, and (ii) written
notification of any material change in any such insurance by the Borrower within
five (5) Business Days after receipt of any notice (whether formal or informal)
of such change by any of its insurers.
               (9) Annual Projections. Upon the Administrative Agent’s
reasonable request from time to time, an annual projection for the current
Fiscal Year showing Borrower’s projected operating plan, revenues and expenses
on a monthly basis and a balance sheet and cash flow statement for the Borrower,
in form and substance reasonably satisfactory to Administrative Agent.
               (10) Affiliate Transactions. Upon the Administrative Agent’s
reasonable request from time to time, a reasonably detailed description of each
of the material transactions between the Borrower and any of its Affiliates
during the time period reasonably requested by the Administrative Agent, which
shall include, without limitation, the amount of money either paid or received,
as applicable, by the Borrower in such transactions.
               (11) Health Care. Furnish to the Administrative Agent each of the
following, to the extent applicable: (i) upon Administrative Agent’s request, a
copy of any healthcare related licensure and annual or biannual certification
survey report and any statement of deficiencies and any survey (other than the
annual or biannual survey) indicating a violation or deficiency, and within the
time period required by the particular agency for submission, a copy of the plan
of correction with respect thereof if such Plan of Correction is required by
such agency issuing the statement of deficiency or notice of violation, and
correct or cause to be corrected any deficiency or violation within the time
period required for cure by such agency, subject to such agency’s normal appeal
process, if such deficiency or violation could adversely affect either the right
to continue participation in Medicare, Medicaid or other reimbursement programs
for existing patients or the right to admit new Medicare patients, Medicaid
patients or other reimbursement program patients or result in the loss or
suspension of Borrower’s licenses

- 60 -



--------------------------------------------------------------------------------



 



and permits to operate Borrower’s business; (ii) within five (5) Business Days
of the receipt by the Borrower, any and all notices disclosing an adverse
finding from any licensing, certifying and/or reimbursement agencies that
Borrower’s license, Medicare or Medicaid certification or entitlement to
payments pursuant to any reimbursement contract or program of Borrower is being
downgraded to a substandard category, revoked, or suspended, or that action is
pending or being considered to downgrade to a substandard category, revoke, or
suspend any rights pursuant to the Borrower’s license, certification or
reimbursement contract or program; and (iii) upon request of Administrative
Agent, a complete and accurate copy of the annual Medicaid, Medicare and other
cost reports for Borrower.
               (12) Interim Reports. Promptly upon receipt thereof, copies of
any reports submitted to Parent or Borrower by the independent accountants in
connection with any interim audit of the books of any such Person and copies of
each management control letter provided to Parent or Borrower by independent
accountants.
               (13) Reports to the SEC. Upon the Administrative Agent’s
reasonable request from time to time, copies of any and all regular, annual,
periodic or special reports of Parent, any Borrower or any Affiliate thereof
filed with the Securities and Exchange Commission (“SEC”); copies of any and all
registration statements of Parent, any Borrower or any Affiliate thereof filed
with the SEC; and copies of any and all proxy statements or other written
communications made to security holders generally.
               (14) Other Information. Such other information, certificates,
schedules, exhibits or documents (financial or otherwise) concerning the
Borrower and its operations, business, properties, condition or otherwise as the
Administrative Agent or any Lender may reasonably request from time to time.
          8.2 Inspection; Audit Fees. Borrower shall keep proper books of record
and account in accordance with GAAP in which full, true and correct entries
shall be made of all dealings and transactions in relation to its business and
activities; and shall permit (at the expense of the Borrower provided the
Borrower shall be responsible for such reasonable expenses no more than one
(1) time per year unless an Event of Default has occurred and is continuing),
representatives of the Administrative Agent or any Person appointed by
Administrative Agent to visit and inspect any of their respective properties, to
examine and make abstracts or copies from any of their respective books and
records (in each case excluding patient medical records and other records to the
extent confidential or where such examination is prohibited under applicable
Laws, including without limitation HIPPA), to conduct a collateral audit and
analysis of their respective Inventory and Accounts and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and independent public accountants as often as may reasonably be
desired. In the absence of an Event of Default, the Administrative Agent shall
give the Borrower commercially reasonable prior written notice of such exercise.
No notice shall be required during the existence and continuance of any Event of
Default.
          8.3 Conduct of Business. The Borrower shall maintain its corporate
existence, shall maintain in full force and effect all licenses, permits,
authorizations, bonds, franchises, leases, patents, trademarks and other
Intellectual Property, contracts and other rights necessary to

- 61 -



--------------------------------------------------------------------------------



 



the conduct of its business, shall continue in, and limit its operations to, the
same general line of business as that currently conducted and shall comply with
all applicable laws (including, without limitation, Healthcare Laws), orders,
regulations and ordinances of all federal, foreign, state and local governmental
authorities, except to the extent any such non-compliance could reasonably be
expected to result in a Material Adverse Effect. The Borrower shall keep proper
books of record and account in which full and true entries will be made of all
dealings or transactions of or in relation to the business and affairs of the
Borrower, in accordance with GAAP (subject, however, to the GAAP Exceptions),
consistently applied.
          8.4 Claims and Taxes. The Borrower agrees to pay or cause to be paid
all license fees, bonding premiums and related taxes and charges and shall pay
or cause to be paid all of the Borrower’s real and personal property taxes,
assessments and charges and all of the Borrower’s franchise, income,
unemployment, use, excise, old age benefit, withholding, sales and other taxes
and other governmental charges assessed against the Borrower, or payable by the
Borrower, at such times and in such manner as to prevent any penalty from
accruing or any Lien from attaching to its property, provided that the Borrower
shall have the right to contest in good faith, by an appropriate proceeding
promptly initiated and diligently conducted, the validity, amount or imposition
of any such tax, assessment or charge, and upon such good faith contest to delay
or refuse payment thereof, if (a) the Borrower establishes adequate reserves to
cover such contested taxes, assessments or charges, and (b) such contest does
not have a Material Adverse Effect.
          8.5 State of Incorporation or Formation. The Borrower’s state of
incorporation or formation, as applicable, set forth on Schedule 1 hereto shall
remain the Borrower’s state of incorporation or formation, as applicable,
unless: (a) the Borrower provides the Administrative Agent with at least thirty
(30) days prior written notice of any proposed change, (b) no Event of Default
then exists or will exist immediately after such proposed change, and (c) the
Borrower provides the Administrative Agent with, at Borrower’s sole cost and
expense, such financing statements, and if applicable, landlord waivers, bailee
letters and processor letters, and such other agreements and documents as the
Administrative Agent shall reasonably request in connection therewith.
          8.6 Liability and Malpractice Insurance. The Borrower shall maintain,
at its expense, general liability and professional malpractice insurance through
commercial insurance in such amounts and with such deductibles consistent with
its past practices, and shall deliver to the Administrative Agent the original
(or a certified) copy of each policy of insurance and evidence of the payment of
all premiums therefor. Such policies of insurance shall contain an endorsement
showing the Administrative Agent as additional insured thereunder.
Administrative Agent acknowledges that general liability and professional
malpractice insurance coverage is currently unavailable generally in the nursing
home industry at commercially affordable rates. Borrower has in place and will
maintain either (i) so long it is available at commercially affordable rates,
indemnity insurance with coverage limits of One Million Dollars ($1,000,000.00)
per medical incident, subject to a deductible of Four Hundred Ninety-Five
Thousand Dollars ($495,000.00) per claim, with a total annual aggregate policy
limit of Fifteen Million Dollars ($15,000,000.00) and a sublimit per Facility of
Three Million Dollars ($3,000,000.00) or (ii) general liability and professional
malpractice insurance with single limit coverage of Two Hundred Fifty Thousand
and No/100 Dollars ($250,000.00) per occurrence and

- 62 -



--------------------------------------------------------------------------------



 



Seven Hundred Fifty Thousand and No/100 Dollars ($750,000.00) cumulative.
Administrative Agent agrees that until such time as insurance coverage is
generally available in the nursing home industry at commercially affordable
rates, Administrative Agent agrees to accept Borrower’s current coverage.
Borrower shall provide Administrative Agent, (a) on an annual basis, information
from its insurance representative, insurance carrier or from comparable
insurance carriers regarding availability of insurance and (b) with respect to
the insurance policies contemplated by this Section 8.6 and those certain
insurance policies contemplated by Section 8.7 below, prompt (but in any event,
within five (5) Business Days of any such occurrence) written notice of any
alteration or cancellation of such insurance policy.
          8.7 Property and Other Insurance. The Borrower shall, at its expense,
keep and maintain its assets material to the Business of Borrower insured
against (i) loss or damage by fire, theft, explosion, spoilage and all other
hazards and risks and (ii) business interruption, in such amounts with such
deductibles (which may include self-insurance trusts) ordinarily insured against
by other owners or users of such properties in similar businesses of comparable
size operating in the same or similar locations but in all events as required by
the Omega Debt Documents and any other Commercial Leases. Borrower, at
Borrower’s expense, shall keep and maintain workers compensation insurance as
may be required by applicable Laws. The Borrower Agent shall deliver to the
Administrative Agent the original (or a certified) copy of each policy of
insurance and evidence of payment of all premiums therefor.
          Upon the occurrence of an Event of Default under this Agreement, the
Borrower irrevocably makes, constitutes and appoints the Administrative Agent
(and all officers, employees or agents designated by the Administrative Agent in
writing to the Borrower) as the Borrower’s true and lawful attorney-in-fact for
the purpose, subject at all times to the terms and conditions of the Omega Debt
Documents and any other Commercial Leases, of making, settling and adjusting
claims on behalf of the Borrower under all such policies of insurance, endorsing
the name of the Borrower on any check, draft, instrument or other item of
payment received by the Borrower or the Administrative Agent pursuant to any
such policies of insurance, and for making all determinations and decisions of
Borrower with respect to such policies of insurance.
     UNLESS THE BORROWER PROVIDES THE ADMINISTRATIVE AGENT WITH EVIDENCE OF THE
INSURANCE COVERAGE REQUIRED BY THIS AGREEMENT WITHIN THREE BUSINESS DAYS
FOLLOWING ADMINISTRATIVE AGENT’S REQUEST, THE ADMINISTRATIVE AGENT MAY PURCHASE
INSURANCE AT THE BORROWER’S EXPENSE TO PROTECT THE ADMINISTRATIVE AGENT’S
INTERESTS IN THE COLLATERAL. THIS INSURANCE MAY, BUT NEED NOT, PROTECT THE
INTERESTS IN THE COLLATERAL. THE COVERAGE PURCHASED BY THE ADMINISTRATIVE AGENT
MAY NOT PAY ANY CLAIMS THAT THE BORROWER MAKES OR ANY CLAIM THAT IS MADE AGAINST
THE BORROWER IN CONNECTION WITH THE COLLATERAL. THE BORROWER MAY LATER CANCEL
ANY SUCH INSURANCE PURCHASED BY THE ADMINISTRATIVE AGENT, BUT ONLY AFTER
PROVIDING THE ADMINISTRATIVE AGENT WITH EVIDENCE THAT THE BORROWER HAS OBTAINED
INSURANCE AS REQUIRED BY THIS AGREEMENT. IF THE ADMINISTRATIVE AGENT PURCHASES
INSURANCE FOR THE COLLATERAL, THE BORROWER WILL BE RESPONSIBLE FOR THE COSTS OF
THAT INSURANCE, INCLUDING INTEREST AND ANY OTHER CHARGES THAT THE

- 63 -



--------------------------------------------------------------------------------



 



ADMINISTRATIVE AGENT MAY IMPOSE IN CONNECTION WITH THE PLACEMENT OF THE
INSURANCE, UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF THE
INSURANCE. THE COSTS OF THE INSURANCE MAY BE ADDED TO THE LIABILITIES SECURED
HEREBY. THE COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF INSURANCE THE
BORROWER MAY BE ABLE TO OBTAIN ON ITS OWN.
          8.8 Environmental. The Borrower shall promptly notify and furnish
Administrative Agent with a copy of any and all Environmental Notices which are
received by it. Except where not required to do so pursuant to any Commercial
Lease, the Borrower shall take prompt and appropriate action in response to any
and all such Environmental Notices and shall promptly furnish Administrative
Agent with a description of the Borrower’s Response thereto. The Borrower shall
(a) obtain and maintain all permits required under all applicable federal,
state, and local Environmental Laws, except as to which the failure to obtain or
maintain would not have a Material Adverse Effect; and (b) except where not
required to do so pursuant to any Commercial Lease, keep and maintain the
Property and each portion thereof in compliance with, and not cause or permit
the Property or any portion thereof to be in violation of, any Environmental
Law, except as to which the failure to comply with or the violation of which,
would not have a Material Adverse Effect. During the term of this Agreement, the
Borrower shall not permit others to, Manage, whether on or off Borrower’s
Property, Hazardous Substances, except to the extent such Management does not or
is not reasonably likely to result in or create a Material Adverse Effect.
Except where not required to do so pursuant to any Commercial Lease, the
Borrower shall take prompt action in material compliance with applicable
Environmental Laws to Respond to the on-site or off-site Release of Hazardous
Substances connected with operation of its business or Property.
          8.9 Banking Relationship. The Borrower and the Parent shall at all
times maintain all of their respective primary deposit and operating accounts
with the Administrative Agent and the Administrative Agent will act as the
principal depository and remittance agent for the Borrower and Parent. The
Borrower agrees to pay to the Administrative Agent reasonable and customary fees
for banking services/cash management services of Borrower and Guarantor (the
“Service Fee”). The Administrative Agent shall be and hereby is authorized to
charge any deposit or operating account of the Borrower in respect of the
Service Fee. Notwithstanding the foregoing in this Section 8.9, Borrower
maintains as of the Closing Date certain non-material accounts with Regions Bank
as identified on Schedule 8.9 and the existence of such accounts will not
violate this Section 8.9 as long as the aggregate amount contained therein does
not at any time exceed Fifty Thousand Dollars ($50,000), and (ii) Borrower
maintains as of the Closing Date certain employee payroll accounts with Bank of
America as identified on Schedule 8.9 and the existence of such accounts will
not violate this Section 8.9; provided, however, that upon written notice to
Borrower from Administrative Agent, Borrower and Guarantor shall move all such
employee payroll accounts to Administrative Agent within ninety (90) days, which
ninety (90) day timeframe will be reasonably extended by Administrative Agent as
long as Borrower and Guarantor are making a good faith effort to move such
accounts to Administrative Agent.
          8.10 Intellectual Property. Subject to the terms of the Intercreditor
Agreement, if after the Closing Date the Borrower shall own or otherwise possess
any registered patents, copyrights, trademarks, trade names, or service marks
other than those owned by Parent or any

- 64 -



--------------------------------------------------------------------------------



 



derivation thereof (or file an application to attempt to register any of the
foregoing), the Borrower shall promptly notify the Administrative Agent in
writing of same and execute and deliver any documents or instruments (at the
Borrower’s sole cost and expense) reasonably required by Administrative Agent to
perfect a security interest in and lien on any such federally registered
Intellectual Property in favor of the Administrative Agent and assist in the
filing of such documents or instruments with the United States Patent and
Trademark Office and/or United States Copyright Office or other applicable
registrar.
          8.11 Change of Location; Etc. Any of the Collateral may be moved to
another location within the continental United States so long as: (i) the
Borrower provides the Administrative Agent with at least thirty (30) days prior
written notice, (ii) no Event of Default then exists, and (iii) the Borrower
provides the Administrative Agent with, at Borrower’s sole cost and expense,
such financing statements, landlord waivers, bailee and processor letters and
other such agreements and documents as the Administrative Agent shall reasonably
request. The Borrower shall defend and protect the Collateral against and from
all claims and demands of all Persons at any time claiming any interest therein
adverse to the Administrative Agent. If the Borrower desires to change its
principal place of business and chief executive office or its name, the Borrower
shall notify the Administrative Agent thereof in writing no later than thirty
(30) days prior to such change and the Borrower shall provide the Administrative
Agent with, at Borrower’s sole cost and expense, such financing statements,
amendment statements and other documents as the Administrative Agent shall
reasonably request in connection with such change. If the Borrower shall decide
to change the location where its books and records are maintained, the Borrower
shall notify the Administrative Agent thereof in writing no later than thirty
(30) days prior to such change.
          8.12 Health Care Related Matters. The Borrower shall cause all
licenses, permits, certificates of need, reimbursement contracts and programs,
and any other agreements necessary for the use and operation of its business or
as may be necessary for participation in Medicaid, Medicare and other applicable
reimbursement programs, to remain in full force and effect, except to the extent
that the failure to do so would not cause a Material Adverse Effect or a
material adverse effect on the prospects of the Borrowers on a consolidated
basis. The Borrower shall at all times maintain in full force and effect the
Medicare Certification, the Medicaid Certification, the Medicare Provider
Agreement and the Medicaid Provider Agreement, except to the extent that the
failure to do so would not cause a Material Adverse Effect or a material adverse
effect on the prospects of the Borrower on a consolidated basis. The Borrower
shall comply at all times with the CMS, except to the extent that such failure
to comply would not cause a Material Adverse Effect or a material adverse effect
on the prospects of the Borrower on a consolidated basis. The Borrower shall
take all necessary steps to protect personally identifiable health information
for each patient substantially in accordance with the CMS laws and regulations,
except to the extent that the failure to do so would not cause a Material
Adverse Effect or a material adverse effect on the prospects of the Borrower on
a consolidated basis.
          8.13 US Patriot Act. Borrower covenants to Administrative Agent and
Lenders that if Borrower becomes aware that it or any of its Affiliates is
identified on any Blocked Persons List (as identified in Section 7.29 hereof),
Borrower shall immediately notify Administrative Agent and Lenders in writing of
such information. Borrower further agrees that

- 65 -



--------------------------------------------------------------------------------



 



in the event any of them or any Affiliate is at any time identified on any
Blocked Persons List, such event shall be an Event of Default, and shall entitle
Administrative Agent and Lenders to exercise any and all remedies provided in
any Financing Agreements or otherwise permitted by Law. In addition,
Administrative Agent and Lenders may immediately contact the Office of Foreign
Assets Control and any other government agency Administrative Agent or Lenders
deem appropriate in order to comply with its respective obligations under any
Law regulating or relating to terrorism and international money laundering.
          8.14 Government Accounts. If the Borrower desires Government Accounts
to be considered Eligible Accounts, the Borrower shall take any and all action
reasonably required by the Administrative Agent in order to provide the
Administrative Agent with a perfected security interest in such Government
Accounts and execute and deliver all documentation reasonably required by the
Administrative Agent in connection therewith, including, without limitation, a
Blocked Account Agreement.
          8.15 Further Assurances. The Borrower shall, at its own cost and
expense, cause to be promptly and duly taken, executed, acknowledged and
delivered all such further acts, documents and assurances as may from time to
time be necessary or as the Administrative Agent or any Lender may from time to
time reasonably request in order to carry out the intent and purposes of this
Agreement and the other Financing Agreements and the transactions contemplated
hereby and thereby, including, subject to the terms of the Intercreditor
Agreement, all such actions to establish, create, preserve, protect and perfect
a first-priority Lien in favor of the Administrative Agent (for the ratable
benefit of Lenders and Administrative Agent) on the Collateral (including
Collateral acquired after the date hereof), including on any and all
unencumbered assets of Borrower whether now owned or hereafter acquired.
          8.16 Compliance with Anti-Terrorism Orders. Administrative Agent and
Lenders hereby notify Borrowers that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56, signed into law October 26, 2001) (the
“Patriot Act”), and the policies and practices of Administrative Agent and
Lenders, the Administrative Agent and Lenders are required to obtain, verify and
record certain information and documentation that identifies each Borrower,
which information includes the name and address of each Borrower and such other
information that will allow the Administrative Agent and Lenders to identify
each Borrower in accordance with the Patriot Act. In addition, Borrowers shall
(a) ensure that no Person who owns a controlling interest in or otherwise
controls any Borrower is or shall be listed on the OFAC Lists, (b) not use or
permit the use of the proceeds of the Loan to violate any of the foreign asset
control regulations of OFAC or any enabling statute or Executive Order relating
thereto, and (c) comply with all applicable Bank Secrecy Act laws and
regulations, as amended. Borrower shall not permit the transfer of any interest
in Borrower to any Person (or any beneficial owner of such entity) who is listed
on the OFAC Lists. Borrower shall not knowingly enter into a Lease with any
party who is listed on the OFAC Lists. Borrower shall immediately notify
Administrative Agent and Lenders if Borrower has knowledge that the Guarantor,
manger or any member or beneficial owner of Borrower, Guarantor, Manager is
listed on the OFAC Lists or (i) is indicted on or (ii) arraigned and held over
on charges involving money laundering or predicate crimes to money laundering.
Borrower shall immediately notify Administrative Agent and Lenders if Borrower
knows that any Tenant is listed on the OFAC Lists or (A) is

- 66 -



--------------------------------------------------------------------------------



 



convicted on, (B) pleads nolo contendere to, (C) is indicted on or (D) is
arraigned and held over on charges involving money laundering or predicate
crimes to money laundering.
          8.17 Blocked Account Agreements and Account Debtors.
               (1) The Borrower shall have entered into the Blocked Account
Agreement.
               (2) The Borrower shall instruct and direct each Account Debtor to
send all payments with respect to each Account to the Commercial Blocked Account
and the Government Blocked Account, as the case may be, for deposit established
pursuant to this Agreement.
     9. NEGATIVE COVENANTS.
     The Borrower covenants and agrees with Administrative Agent and Lenders
that as long as any Liabilities remain outstanding, and (even if there shall be
no such Liabilities outstanding) as long as this Agreement remains in effect
(unless the Required Lenders shall give (or Administrative Agent upon
instruction by Required Lenders to give) prior written consent thereto):
          9.1 Encumbrances. The Borrower shall not create, incur, assume or
suffer to exist any Lien of any nature whatsoever on any of its assets or
property, including, without limitation, the Collateral, other than the
following (“Permitted Liens”): (i) Liens securing the payment of taxes, either
not yet due or the validity of which is being contested in good faith by
appropriate proceedings, and as to which the Borrower shall, if appropriate
under GAAP, have set aside on its books and records adequate reserves, provided,
that such contest does not have a material adverse effect on the ability of the
Borrower to pay any of the Liabilities, or the priority or value of the
Administrative Agent’s Lien in the Collateral; (ii) deposits under workmen’s
compensation, unemployment insurance, social security and other similar laws;
(iii) Liens in favor of the Administrative Agent (for the ratable benefit of
Lenders and Administrative Agent); (iv) liens imposed by law, such as
mechanics’, materialmen’s, landlord’s, warehousemen’s, carriers’ and other
similar liens, securing obligations incurred in the ordinary course of business
that are not past due for more than thirty (30) calendar days, or that are being
contested in good faith by appropriate proceedings and for which appropriate
reserves have been established, or that are not yet due and payable;
(v) purchase money security interests upon or in any property acquired or held
by the Borrower in the ordinary course of business to secure the purchase price
of such property so long as: (a) the aggregate indebtedness relating to such
purchase money security interests and Capitalized Lease Obligations does not at
any time exceed Seven Hundred Fifty Thousand and No/100 Dollars ($750,000.00) in
the aggregate at any time, (b) each such lien shall only attach to the property
to be acquired; and (c) the indebtedness incurred shall not exceed one hundred
percent (100%) of the purchase price of the item or items purchased; (v) pledges
and deposits made in the ordinary course of business in compliance with
workmen’s compensation laws, unemployment insurance and other social security
laws or regulations, or deposits to secure performance of tenders, statutory
obligations, trade contracts (other than for Indebtedness), leases (other than
Capital Lease Obligations), surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of

- 67 -



--------------------------------------------------------------------------------



 



Borrower’s business as presently conducted; (vi) any Lien securing a judgment;
provided, that any Lien securing a judgment in excess of Two Hundred Fifty
Thousand Dollars ($250,000.00) that remains unsatisfied or undischarged for more
than thirty (30) days shall not be a Permitted Lien, unless such judgment is
either (x) fully insured and such insurer has admitted liability or (y) is being
contested or appealed by appropriate proceedings and the enforcement of such
judgment is stayed during the course of such contest or appeal, provided that
Borrower has established reserves adequate for payment of such judgment and in
the event such contest or appeal is ultimately unsuccessful pays such judgment
within ten (10) days of the final, non-appealable ruling rendered in such
contest or appeal; (vii) financing statements with respect to a lessor’s rights
in and to personal property leased to a Borrower in the ordinary course of
business other than through a Capitalized Lease Obligations; (viii) Liens in
favor of Omega and the Omega Senior Lessor, subject in all cases to the
provisions of the Intercreditor Agreement; and (ix) Liens securing any HUD
Financing, subject to satisfaction of Section 6.8 of the Term Loan Agreement (as
well as execution of a customary intercreditor agreement required by HUD (as
defined in the Term Loan Agreement) reasonably acceptable to Administrative
Agent and Lenders); and (x) Liens securing any Indebtedness incurred in
connection with the acquisition of the land and improvements comprising the Rose
Terrace Facility pursuant to the purchase option provided under the Rose Terrace
Lease.
          9.2 Indebtedness; Capital Expenditures. Borrower shall not incur,
create, assume, become or be liable in any manner with respect to, or permit to
exist, any Indebtedness, except (i) the Liabilities, (ii) the HUD Financing
(subject to satisfaction of Section 6.8 of the Term Loan Agreement), (iii) the
Commercial Leases, and any extensions or renewals thereof, (iv) trade
obligations and normal accruals in the ordinary course of business not yet due
and payable, (v) the indebtedness not to at any time exceed Three Million and
No/100 Dollars ($3,000,000.00) relating to the purchase money security interests
and Capitalized Lease Obligations permitted pursuant to Section 9.1 hereof
(which shall include the purchase of a certain electronic medical records
system), (vi) intercompany Indebtedness of the Borrower to the extent permitted
under Section 9.4, and (vii) the Indebtedness incurred in connection with the
exercise of the purchase option contained in the Rose Terrace Lease.
          9.3 Consolidations, Mergers or Transactions. The Borrower shall not be
a party to any merger, consolidation, or exchange of Stock, or purchase, except
in connection with the exercise of the purchase option contained in the Rose
Terrace Lease, or otherwise acquire all or substantially all of the assets or
Stock of any class of, or any other evidence of an equity interest in, or any
partnership, limited liability company, or joint venture interest in, any other
Person, provided, that, with prior written notice to Administrative Agent, a
Borrower may merge or consolidate with, or dissolve into, another Borrower so
long as the surviving entity remains a Borrower for all purposes under this
Agreement and the other Financing Agreements. The Borrower shall not form or
establish any Subsidiary without the Administrative Agent’s prior written
consent, unless each of the requirements identified on Schedule 9.3 hereto are
satisfied, as reasonably determined by the Administrative Agent. With prior
notice to Administrative Agent, Borrower may dissolve an inactive Subsidiary
that does not conduct any business operations and has assets with a book value
not in excess of Ten Thousand and No/100 Dollars ($10,000.00) (“Inactive
Subsidiary”), provided that any assets are transferred to Parent or an existing
Subsidiary which is a Borrower under this Agreement.

- 68 -



--------------------------------------------------------------------------------



 



          9.4 Investments or Loans. The Borrower shall not make, incur, assume
or permit to exist any loans or advances, or any investments in or to any other
Person, except (i) investments in short-term direct obligations of the United
States Government, agency or instrumentality thereof; or any (ii) investments in
negotiable certificates of deposit issued by the Administrative Agent or by any
other bank reasonably satisfactory to the Administrative Agent, payable to the
order of the Borrower or to bearer, (iii) investments in commercial paper rated
at least A-1 by Standard & Poor’s Corporation or P-1 by Moody’s Investors
Service, Inc., or carrying an equivalent rating by a nationally recognized
rating agency if both of the two named rating agencies cease publishing ratings
of investments, (iv) investments in money market funds which invest
substantially all their assets in securities of the types described in clauses
(i) through (iii), above; provided that, in each case, such investment is
reasonably acceptable to the Administrative Agent, (iv) other short-term
investments as may be permitted by Administrative Agent, (vi) loans or advances
made by any Borrower to Parent or any other Borrower, (vii) loans and advances
to employees permitted under Section 9.8; and (viii) investments by the
Borrowers in their respective Subsidiaries existing on the date hereof and
additional investments by the Borrower in their respective Subsidiaries so long
as such Subsidiary is a Borrower under this Agreement.
          9.5 Guarantees. The Borrower shall not guarantee, endorse or otherwise
in any way become or be responsible for obligations of any other Person, whether
by agreement to purchase the Indebtedness of any other Person or through the
purchase of goods, supplies or services, or maintenance of working capital or
other balance sheet covenants or conditions, or by way of stock purchase,
capital contribution, advance or loan for the purpose of paying or discharging
any Indebtedness or obligation of such other Person or otherwise, except
(i) endorsements of negotiable instruments for collection in the ordinary course
of business, and (ii) the Indebtedness permitted under Section 9.2, above.
Administrative Agent acknowledges that, prior to entering into this Agreement,
the Borrower has guaranteed certain ordinary course obligations for supply
purchases of Morris Memorial Convalescing and Crippled Children’s Home, Inc. and
acknowledges such guarantees do not violate this Section 9.2.
          9.6 Disposal of Property. The Borrower shall not sell, assign, lease,
convey, lease, transfer or otherwise dispose of (whether in one transaction or a
series of transactions) all or any substantial part of its properties, assets
and rights to any Person (or sell or assign, with or without recourse, any
receivables) except (a) sales of Inventory in the ordinary course of business,
(b) sales of Equipment being replaced in the ordinary course of business with
other Equipment with a fair market value and orderly liquidation value equal to
or greater than the Equipment being replaced, and (c) transfers of Inventory and
Equipment located at a Facility made by Borrower to the owner or new operator of
the Facility in connection with the transfer of operations upon the termination
of the Commercial Lease for such Facility, and (d) the conveyance, sale,
transfer, assignment or other disposition (a “Disposition”) of any one or more
of the Real Property Assets listed on Schedule 9.6 (which shall be limited to
that certain vacant Carolina Beach property and the five unencumbered Facilities
that were once Capmark Facilities) provided that:
          (a) at the time of each such Disposition, no Default or Event of
Default shall have occurred and be continuing or would result from such
transaction (including, without

- 69 -



--------------------------------------------------------------------------------



 



limitation, any breach or violation of any financial ratio covenant set forth in
Section 9.12 hereof);
          (b) that such Disposition is an arm’s length transaction for the fair
value of the Real Property Asset being sold, transferred or otherwise disposed
of;
          (c) such Disposition shall be consummated in accordance with all
applicable Law; and
          (d) at least five (5) Business Days prior to the consummation of the
Disposition, the Borrower whose Real Property Asset is being disposed of shall
have delivered to the Administrative Agent an Officer’s Certificate certifying
that such transactions comply with the foregoing provisions (which shall have
attached thereto reasonable back-up data and calculations showing such
compliance).
Solely for purposes of this Section 9.6, to the extent the applicable Licenses
constitute General Intangibles that are a part of the Collateral, Administrative
Agent will (upon written request of Borrower and at Borrower’s cost) release any
security interest granted hereunder in such Licenses required, necessary or used
in connection with the Real Property Asset that is the subject of such a
Disposition.
          9.7 Use of Proceeds. The Borrower shall use the proceeds of the
Revolving Loan for working capital purposes.
          9.8 Loans to Officers; Consulting and Management Fees. The Borrower
shall not make any loans to its officers, directors, shareholders, manager,
member, or employees or to any other Person, and the Borrower shall not pay any
consulting, management fees or similar fees to its officers, directors, manager,
member, shareholders, manager, employees, or Affiliates or any other Person,
whether for services rendered to the Borrower or otherwise; provided, however,
the Borrower shall be permitted to (i) make advances to its employees in an
aggregate amount not to exceed One Hundred Thousand Dollars ($100,000) in any
Fiscal Year of Borrower for all such employees collectively, in each case,
provided that both immediately before such contemplated payment(s) or after
giving effect to any such payment(s) no Default or Event of Default shall exist
or have occurred or result therefrom; (ii) pay reasonable outside directors
fees; and (iii) pay the management fees permitted by the Management Agreements.
Administrative Agent acknowledges that travel advances issued in the ordinary
course of business do not constitute loans for purposes of this Section 9.8.
          9.9 Dividends and Stock Redemptions. The Borrower shall not
(a) declare, make or pay any dividend or other distribution (whether in cash,
property or rights or obligations) to or for the benefit of any officer,
shareholder, member, manager, director, or any Affiliate other than (i) to
Guarantor, provided that both immediately before such contemplated payment(s) or
after giving effect to any such payment(s) Borrower is in compliance with
Section 9.12(a) hereof, (ii) the Required Dividends and Redemption Amounts,
(iii) distributions under the Borrower Cash Management Program, including
distributions for Guarantor’s normal quarterly dividends to common shareholders,
and (iv) payment of the management fees under the Management Agreements, or (b)
purchase or redeem any of the Stock of the Borrower or any

- 70 -



--------------------------------------------------------------------------------



 



options or warrants with respect thereto, declare or pay any dividends or
distributions thereon, or set aside any funds for any such purpose.
Notwithstanding the foregoing or anything to the contrary contained herein, the
foregoing declarations, payments, distributions, purchases or redemptions set
forth in this Section 9.9 shall, in each case, be in both manner and amount
consistent with the Borrower’s historical practices.
          9.10 Payments in Respect of Subordinated Debt.
               (1) The Borrower shall not make any payment, directly or
indirectly, to Omega (or any Affiliate or Subsidiary thereof) in contravention
of the Intercreditor Agreement.
               (2) The Borrower shall not make any payment in respect of any
Indebtedness for borrowed money that is subordinated to the Liabilities
(including, without limitation, the Subordinated Debt); provided, however, the
Borrower shall be permitted to make solely those payments expressly permitted
pursuant to the terms of the Subordination Agreements, in each case, as long as
the Borrower is in compliance with Section 9.12 hereof both immediately before
and after any such contemplated or actual payment, provided, further, that both
immediately before any such contemplated payment or after giving effect to any
such payments no Default or Event of Default shall exist or have occurred or
result therefrom, unless otherwise permitted expressly under the terms of the
Subordinations Agreements.
          9.11 Transactions with Affiliates. Except as expressly permitted under
this Agreement, and except for the Management Agreements and payment of the fee
permitted by the terms of the Management Agreements, and the Borrower Cash
Management Program, the Borrower shall not transfer any cash or property to any
Affiliate or enter into any transaction, including, without limitation, the
purchase, lease, sale or exchange of property or the rendering of any service to
any Affiliate; provided, however, except as otherwise expressly restricted under
this Agreement, that the Borrower may transfer cash or property to Affiliates
and enter into transactions with Affiliates for fair value in the ordinary
course of business pursuant to terms that are no less favorable to the Borrower
than the terms upon which such transfers or transactions would have been made
had such transfers or transactions been made to or with a Person that is not an
Affiliate.
          9.12 Financial Ratios. Commencing with the Fiscal Quarter ending
March 31, 2011 and continuing thereafter:
          (a) Minimum Fixed Charge Coverage Ratio. The Parent shall not permit
its Fixed Charge Coverage Ratio to be less than 1.05 to 1.00, measured as of the
last day of each Fiscal Quarter for the trailing twelve (12) month period.
          (b) Minimum Adjusted EBITDA. The Parent shall not permit its Adjusted
EBITDA to be less than Ten Million and No/100 Dollars ($10,000,000.00), measured
as of the last day of each Fiscal Quarter for the trailing twelve (12) month
period.
          (c) Parent’s Cash Balance. The Parent shall not permit its Cash
Balance (as defined below), tested as of the last day of each month, to be less
than Four Million Dollars ($4,000,000); provided, a violation of this
requirement for any month may be cured within

- 71 -



--------------------------------------------------------------------------------



 



fifteen (15) days of the last day of such month and will not constitute an Event
of Default unless not cured by such day. As used in this Section, the term “Cash
Balances” means the aggregate amount of unrestricted cash of Parent collectively
on deposit with PrivateBank. For the avoidance of doubt, (x) cash deposits
contained in any escrow, pledged, hypothecated, assigned or restricted accounts
shall not be included in the calculation of the Cash Balance; and (y) any draws
on the Revolving Loan Commitment deposited in any account ultimately controlled
by the Parent shall also not be included in the calculation of Cash Balance.
The Borrower acknowledges and agrees that the calculation and computation of the
foregoing financial ratios and covenants shall be pursuant to and in accordance
with the last sentence of Section 8.1(e) hereof.
          9.13 Change in Nature of Business. Borrower shall not engage, directly
or indirectly, in any business other than providing residential long term care,
assisted living and skilled nursing care; provided, however, that Diversicare
Therapy Services, LLC shall not engage, directly or indirectly, in any business
other than physical and occupational therapies and speech pathology services to
residents and patients of nursing centers, acute and long term care hospitals,
outpatient clinics, home health agencies, assisted living facilities and hospice
providers.
          9.14 Other Agreements. The Borrower shall not enter into any agreement
containing any provision which would be violated or breached by the performance
of its obligations hereunder or under any Financing Agreement to which Borrower
is a party or which would violate or breach any provision hereof or thereof, or
that would or is reasonably likely to adversely affect the Administrative
Agent’s or any Lender’s interests or rights under this Agreement and the other
Financing Agreements to which Borrower is a party or the likelihood that the
Liabilities will be paid in full when due, nor shall the Borrower’s bylaws,
articles of incorporation, operating agreement, partnership agreement or other
governing document (each a “Governing Document”), as applicable, be amended or
modified in any way that would violate or breach any provision hereof or of any
Financing Agreement to which Borrower is a party, or that would or is reasonably
likely to adversely affect the Administrative Agent’s or any Lender’s interests
or rights under this Agreement and the other Financing Agreements to which
Borrower is a party or the likelihood that the Liabilities will be paid in full
when due; provided, prior to any amendment or modification of any of the
Borrower’s Governing Documents, the Borrower shall furnish a correct and
complete copy of any such proposed amendment or modification to the
Administrative Agent.
          9.15 Blocked Accounts and Lock Box Accounts. The Borrower shall not
establish or open any other blocked account (other than the Commercial Blocked
Account and the Government Blocked Account) or any lock box accounts after the
Closing Date. The Borrower shall not amend, modify or otherwise change any terms
of the Commercial Blocked Account Agreement or the Government Blocked Account
Agreement, without the Administrative Agent’s prior written consent.
          9.16 Amendments to Restricted Agreements. The Borrower shall not
amend, modify or supplement any Restricted Agreement, in any manner that would
or is reasonably likely to adversely affect the Administrative Agent’s or any
Lender’s interests under this

- 72 -



--------------------------------------------------------------------------------



 



Agreement and the other Financing Agreements to which Borrower is a party,
without the Administrative Agent’s prior written consent (including, without
limitation, except as expressly permitted by the terms of the Intercreditor
Agreement, amending or modifying the Omega Debt Documents in order to
(a) increase the rate of interest on or fees payable in respect of the debt
unless such increase is not due and payable prior to the date the Liabilities
are repaid in full, (b) accelerate the date of any regularly scheduled fees,
interest or principal payment on the debt, (c) shorten the final maturity date
of the debt, (d) increase the principal amount of the debt, or (e) make the
covenants or events of default contained in the Omega Debt Documents materially
more restrictive). Within three (3) Business Days after entering into any
non-adverse amendment, modification or supplement to any Restricted Agreement,
the Borrower Agent shall deliver to the Administrative Agent a complete and
correct copy of such amendment, modification or supplement.
          9.17 State of Incorporation or Formation. The Borrower shall not
change its state of incorporation or formation, as applicable, from that set
forth on Schedule 1 hereto.
          9.18 Environmental. Except as to environmental conditions for which it
is not responsible pursuant to any Commercial Lease, the Borrower shall not
permit the Property or any portion thereof to be involved in the use,
generation, manufacture, storage, disposal or transportation of Hazardous
Substances except in compliance in all material respects with all Environmental
Laws.
          9.19 Fiscal Year. The Borrower shall not change its Fiscal Year.
          9.20 Restrictions on Fundamental Changes. Without duplication of any
of the foregoing, Borrower shall not:
               (1) except as expressly permitted in accordance with Section 9.3
hereof, liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution);
               (2) except as required upon the termination of a Commercial
Lease, transfer, assign, convey or grant to any other Person, other than another
Borrower, the right to operate or control any Location, whether by lease,
sublease, management agreement, joint venture agreement or otherwise;
               (3) without providing Administrative Agent with thirty (30) days’
prior written notice, change its legal name (and Borrower shall provide
Administrative Agent with, at Borrower’s sole cost and expense, such amendment
and financing statements and other documents as Administrative Agent shall
reasonably request in connection with such contemplated change);
               (4) except as expressly permitted in accordance with Section 9.3
hereof, suffer or permit to occur any change in the legal or beneficial
ownership of the capital stock, partnership interests or membership interests,
or in the capital structure, or any material change in the organizational
documents or governing documents, of Borrower;
               (5) change the licensed operator, manager or property manager for
any Property; or

- 73 -



--------------------------------------------------------------------------------



 



               (6) consent to or acknowledge any of the foregoing.
          9.21 Margin Stock. Borrower shall not carry or purchase any “margin
security” within the meaning of Regulations U, T or X of the Board of Governors
of the Federal Reserve System.
          9.22 Truth of Statements and Certificates. Borrower shall not furnish
to the Administrative Agent or any Lender any certificate or other document that
contains any untrue statement of a material fact or that omits to state a
material fact necessary to make it not misleading in light of the circumstances
under which it was furnished.
     The Borrower agrees that compliance with this Article 9 is a material
inducement to the Lenders’ advancing credit under this Agreement. The Borrower
further agrees that in addition to all other remedies available to the
Administrative Agent and the Lenders, the Administrative Agent and Lenders shall
be entitled to specific enforcement of the covenants in this Article 9,
including injunctive relief.
     10. HEALTH CARE MATTERS.
     Without limiting the generality of any representation or warranty made in
Article 7 or any covenant made in Articles 8 or 9, each Borrower represents and
warrants on a joint and several basis to and covenants with the Administrative
Agent and each Lender, and shall be deemed to represent, warrant and covenant on
each day on which any advance or accommodation in respect of any Loan is
requested or made or any Liabilities shall be outstanding under this Agreement,
that:
          10.1 Funds from Restricted Grants. None of the Property or the
Collateral is subject to, and Borrower shall indemnify and hold the
Administrative Agent and Lenders harmless from and against, any liability in
respect of amounts received by Borrower or others for the purchase or
improvement of the Property or Collateral or any part thereof under restricted
or conditioned grants or donations, including, without limitation, monies
received under the Public Health Service Act, 42 U.S.C. Section 291 et seq.
          10.2 Certificate of Need. If required under applicable Law, each
Borrower has and shall maintain in full force and effect a valid certificate of
need (“CON”) or similar certificates, license, permit, registration,
certification or approval issued by the State Regulator for the requisite number
of beds in each Property (the “Licenses”). Borrower shall cause to be operated
the Location and the Property in a manner such that the Licenses shall remain in
full force and effect at all times, except to the extent the failure to do so
would not cause a Material Adverse Effect or a material adverse effect on the
prospects of the Borrowers on a consolidated basis. True and complete copies of
the Licenses have been delivered to Administrative Agent.
          10.3 Licenses. The Licenses: (i) are and shall continue in full force
and effect at all times throughout the term of this Agreement and are and shall
be free from restrictions or known conflicts which would materially impair the
use or operation of any Property for its current use, and if any Licenses become
provisional, probationary, conditional or restricted in any way (collectively
“Restrictions”), Borrower shall take or cause to be taken prompt action to
correct such Restrictions; (ii) may not be, and have not been, and will not be
transferred to any

- 74 -



--------------------------------------------------------------------------------



 



location other than the Property; and (iii) other than the Omega Security
Interest and any HUD Financing (subject to satisfaction of Section 6.8 of the
Term Loan Agreement) have not been and will not be pledged as collateral
security for any other loan or indebtedness. Except as may be required under and
pursuant to the Omega Debt Documents, Borrower shall not do (or suffer to be
done) any of the following:
               (1) Rescind, withdraw, revoke, amend, modify, supplement, or
otherwise alter the nature, tenor or scope of the Licenses for any Property
without Administrative Agent’s prior written consent;
               (2) Amend or otherwise change any Property’s licensed beds
capacity and/or the number of beds approved by the State Regulator without
Administrative Agent’s prior written consent; or
               (3) Replace, assign or transfer all or any part of any Property’s
beds to another site or location (other than to any other Property) without
Administrative Agent’s prior written consent.
11. DEFAULT, RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT.
          11.1 Event of Default. Any one or more of the following shall
constitute an “Event of Default” under this Agreement:
               (1) the Borrower fails to pay (i) any principal or interest
payable hereunder or under the Revolving Credit Note on the date due, declared
due or demanded (including, without limitation, any amount due under
Section 2.15); or (ii) any other amount payable to the Administrative Agent or
any Lender or Issuing Lender under this Agreement or under any other Financing
Agreement to which the Borrower is a party (including, without limitation, the
Revolving Credit Note) within five (5) calendar days after the date when any
such payment is due and, with respect to clause (ii) only, such failure is not
cured within five (5) calendar days after notice to Borrower by Administrative
Agent;
               (2) the Borrower fails or neglects to perform, keep or observe
any of the covenants, conditions or agreements set forth in (i) Sections 2.4,
4.3, 8.5, 8.6, 8.9, 8.11, or Section 8.12 hereof, (ii) any Section of Article 9
hereof (other than Section 9.18 hereof), or (iii) any Section of Article 10
hereof and, with respect to such Sections in Article 10 only, such failure or
neglect shall continue for a period of five (5) calendar days after the earlier
of (1) the date the Borrower actually knew of such failure or neglect and
(2) notice to the Borrower by the Administrative Agent.
               (3) the Borrower fails or neglects to perform, keep or observe
any of the covenants, conditions, promises or agreements contained in this
Agreement (which is not otherwise specifically referenced in this Section 11.1)
and such failure or neglect shall continue for a period of thirty (30) calendar
days after the earlier of (i) the date the Borrower actually knew of such
failure or neglect and (ii) notice to the Borrower by the Administrative Agent;

- 75 -



--------------------------------------------------------------------------------



 



               (4) any representation or warranty heretofore, now or hereafter
made by the Borrower in connection with this Agreement or any of the other
Financing Agreements to which Borrower is a party is untrue, misleading or
incorrect in any material respect, or any schedule, certificate, statement,
report, financial data, notice, or writing furnished at any time by the Borrower
to the Administrative Agent or any Lender or Issuing Lender is untrue,
misleading or incorrect in any material respect, on the date as of which the
facts set forth therein are stated or certified;
               (5) a judgment, decree or order requiring payment in excess of
Two Hundred Fifty Thousand Dollars ($250,000) shall be rendered against the
Borrower and such judgment or order shall remain unsatisfied or undischarged and
in effect for thirty (30) consecutive days without a stay of enforcement or
execution, provided that this clause (e) shall not apply to any judgment, decree
or order for which the Borrower is fully insured and with respect to which the
insurer has admitted liability, or such judgment, decree or order is being
contested or appealed by appropriate proceedings;
               (6) a notice of Lien, levy or assessment is filed or recorded
with respect to any of the assets of the Borrower (including, without
limitation, the Collateral), by the United States, or any department, agency or
instrumentality thereof, or by any state, county, municipality or other
governmental agency or any taxes or debts owing at any time or times hereafter
to any one or more of them become a Lien, upon any of the assets of the Borrower
(including, without limitation, the Collateral), provided that this clause
(f) shall not apply to any Liens, levies, or assessments which a Borrower is
contesting in good faith (provided the Borrower has complied with the provisions
of clauses (a) and (b) of Section 8.4 hereof) or which relate to current taxes
not yet due and payable;
               (7) any material portion of the Collateral is attached, seized,
subjected to a writ or distress warrant, or is levied upon, or comes within the
possession of any receiver, trustee, custodian or assignee for the benefit of
creditors;
               (8) a proceeding under any bankruptcy, reorganization,
arrangement of debt, insolvency, readjustment of debt or receivership law or
statute is filed against the Borrower or any guarantor of the Liabilities,
including Parent, and any such proceeding is not dismissed within sixty (60)
days of the date of its filing, or a proceeding under any bankruptcy,
reorganization, arrangement of debt, insolvency, readjustment of debt or
receivership law or statute is filed by the Borrower or any guarantor of the
Liabilities, including Parent, or the Borrower or any guarantor of the
Liabilities, including Parent, makes an assignment for the benefit of creditors,
or the Borrower or any guarantor of the Liabilities, including Parent, takes any
action to authorize any of the foregoing;
               (9) except as permitted for an Inactive Subsidiary, the Borrower
or Parent voluntarily or involuntarily dissolves or is dissolved, or its
existence terminates or is terminated; provided that in the case of an
administrative dissolution or revocation of existence for failure to file the
proper reports or returns with the applicable governmental authorities, no Event
of Default shall be deemed to have occurred if an application for reinstatement
is (i) filed promptly (but in any event, within fifteen (15) calendar days) upon
Parent or Borrower receiving notice of such dissolution or revocation from the
applicable

- 76 -



--------------------------------------------------------------------------------



 



governmental authority and (ii) diligently pursued to completion (if reasonably
capable of being completed), as determined by the Administrative Agent in its
sole and absolute discretion;
               (10) the Credit Parties, taken as a whole, fail, at any time, to
be Solvent;
               (11) the Borrower or any guarantor of the Liabilities, including
Parent, is enjoined, restrained, or in any way prevented by the order of any
court or any administrative or regulatory agency from conducting all or any
material part of its business affairs;
               (12) a breach by the Borrower shall occur under any agreement,
document or instrument (other than an agreement, document or instrument
evidencing the lending of money), whether heretofore, now or hereafter existing
between the Borrower and any other Person and the effect of such breach if not
cured within any applicable cure period will or is likely to have or create a
Material Adverse Effect;
               (13) the Borrower shall fail to make any payment due on any other
obligation for borrowed money or shall be in breach of any agreement evidencing
the lending of money and the effect of such failure or breach if not cured
within any applicable cure period would be to permit the acceleration of any
obligation, liability or indebtedness in excess of Five Hundred Thousand Dollars
($500,000);
               (14) there shall be instituted in any court criminal proceedings
against the Borrower, or the Borrower shall be indicted for any crime, in either
case for which forfeiture of a material amount of its property is a potential
penalty, unless (i) such actions are being contested or appealed in good faith
by appropriate proceedings, (ii) the potential forfeiture has been stayed during
the pendency of such proceedings, and (iii) no Medicare or Medicaid
reimbursement obligations are materially adversely affected by such proceedings;
               (15) Parent shall at any time after the Closing Date have voting
power over less than one hundred percent (100%) of the issued and outstanding
Stock of Diversicare Management Services Co.;
               (16) any Lien securing the Liabilities shall, in whole or in
part, cease to be a perfected first priority Lien (subject only to the Permitted
Liens); this Agreement or any of the Financing Agreements to which the Borrower
is a party, shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligations of the Borrower; or the Borrower shall directly or
indirectly, contest in any manner such effectiveness, validity, binding nature
or enforceability;
               (17) any default or event of default shall occur under or
pursuant to any Omega Debt Document, or any breach of, noncompliance with or
default under the Intercreditor Agreement, any Subordination Agreement, or any
other Financing Agreement (including, without limitation, the Guaranty, each
Pledge Agreement and the Master Letter of Credit Agreement) by any party thereto
(other than by the Administrative Agent), and the same is not cured or remedied
within any applicable cure period, provided that if such default or event of
default, breach, noncompliance or default, requires the giving of notice by
Administrative

- 77 -



--------------------------------------------------------------------------------



 



Agent to any party in addition to or other than Borrower, Administrative Agent
shall have provided Borrower with such notice at the same time as it provides
such notice to such other party;
               (18) if the Borrower fails, within three (3) Business Days of
receipt to forward any collections it receives with respect to any Accounts to
the Commercial Blocked Account or the Government Blocked Account, as the case
may be;
               (19) institution by the PBGC, the Borrower or any ERISA Affiliate
of steps to terminate any Plan or to organize, withdraw from or terminate a
Multiemployer Plan if as a result of such reorganization, withdrawal or
termination, the Borrower or any ERISA Affiliate could be required to make a
contribution to such Plan or Multiemployer Plan, or could incur a liability or
obligation to such Plan or Multiemployer Plan, in excess of Two Hundred Fifty
Thousand Dollars ($250,000), or (ii) a contribution failure occurs with respect
to any Plan sufficient to give rise to a Lien under ERISA, which Lien is not
fully discharged within fifteen (15) days;
               (20) a Material Adverse Change shall occur;
               (21) Borrower or any Affiliate of Borrower, shall challenge or
contest, in any action, suit or proceeding, the validity or enforceability of
this Agreement, or any of the other Financing Agreements, the legality or the
enforceability of any of the Liabilities or the perfection or priority of any
Lien granted to the Administrative Agent;
               (22) Parent shall revoke or attempt to revoke, terminate or
contest its obligations under the Guaranty, or the Guaranty or any provision
thereof shall cease to be in full force and effect in accordance with its terms
and provisions;
               (23) any Pledgor shall revoke or attempt to revoke, terminate or
contest in any way any Pledge Agreement, or any provision thereof shall cease to
be in full force and effect in accordance with its terms and provisions;
               (24) Borrower shall be prohibited or otherwise restrained from
conducting the business theretofore conducted by it in any manner that has or
could reasonably be expected to have or result in a Material Adverse Effect;
               (25) there shall occur with respect to the Operator of any
Location any Medicare or Medicaid survey deficiencies at Level I, J, K, L or
worse (i) which deficiencies are not cured within the amount of time permitted
by the applicable reviewing agency; (ii) which result in the imposition by any
Government Authority or the applicable state survey agency of sanctions in the
form of either a program termination, temporary management, denial of payment
for new admission (which continues for thirty (30) days or more or pertains to
more than one Location) or facility closure and (iii) which sanctions could have
a Material Adverse Effect as determined by Administrative Agent in its
reasonable discretion. Upon the occurrence of such event, Borrower shall submit
to Administrative Agent its plan of correction for dealing with such event, and
shall periodically review its progress under the plan of correction with
Administrative Agent. Provided that Administrative Agent remains satisfied

- 78 -



--------------------------------------------------------------------------------



 



with the progress under the plan of correction, then such Event shall not be an
Event of Default unless formal notice is given by Administrative Agent to
Borrower;
               (26) a state or federal regulatory agency shall have revoked any
license, permit, certificate or Medicaid or Medicare qualification pertaining to
the Real Property or any Location, regardless of whether such license, permit,
certificate or qualification was held by or originally issued for the benefit of
Borrower, a tenant or any other Person, the revocation of which could reasonably
be expected to have a Material Adverse Effect;
               (27) any material default by Borrower under the terms of any
material Lease following the expiration of any applicable notice and cure period
(if any);
               (28) William R. Council III or L. Glynn Riddle, Jr. shall not be
senior officers of the Borrower and devote significant time and energy to the
business of the Borrower; provided, however, it shall not constitute an Event of
Default if any such individual shall fail for any reason to be a senior officer
of the Borrower or fail to devote significant time and energy to the business of
the Borrower, and such individual shall be promptly replaced by the Borrower,
whether on an interim or permanent basis, with an individual with substantially
similar skills and experience (but in no event later than within 90 calendar
days of the former individual’s resignation, termination, permanent disability
or death) and otherwise acceptable to the Administrative Agent in its reasonable
and good faith determination;
               (29) any subordination provision in any document or instrument
governing Subordinated Debt, or any subordination provision in any guaranty by
any Subsidiary of any Subordinated Debt, shall cease to be in full force and
effect, or any Credit Party or any other Person (including the holder of any
applicable Subordinated Debt) shall contest in any manner the validity, binding
nature or enforceability of any such provision; or
               (30) an “Event of Default” shall occur under or pursuant to the
Term Loan Agreement or any Affiliate Term Loan Financing Agreement.
     Notwithstanding the foregoing, in the situations described in clauses (l),
(t), (x) and (z), above, where an Event of Default is triggered by the
occurrence of a Material Adverse Change or a Material Adverse Effect, events
which could reasonably be expected to have or result in a Material Adverse
Effect or Material Adverse Change, such occurrence shall not be deemed to be an
Event of Default hereunder provided that Borrower shall within forty-eight
(48) hours after the occurrence thereof submit to Administrative Agent in
writing a plan of correction for dealing with such Material Adverse Change or
Material Adverse Effect that is acceptable to Administrative Agent in its sole
and absolute discretion, and, if such plan of correction is so acceptable, for
so long as Administrative Agent remains satisfied in all respects with the
progress under such plan of correction and until written notice that
Administrative Agent is not so satisfied is given by Administrative Agent to
Borrower.
          11.2 Acceleration. Upon the occurrence of any Event of Default
described in Sections 11.1(h), (i), or (j), the Commitment (if it has not
theretofore terminated) shall automatically and immediately terminate and all of
the Liabilities shall immediately and automatically, without presentment,
demand, protest or notice of any kind (all of which are

- 79 -



--------------------------------------------------------------------------------



 



hereby expressly waived), be immediately due and payable; and upon the
occurrence of any other Event of Default, the Administrative Agent may at its
sole option (or, upon written request of Required Lenders shall) declare the
Commitment (if it has not theretofore terminated) to be terminated and any or
all of the Liabilities may, at the sole option of the Administrative Agent (or,
upon written request of Required Lenders shall), and without presentment,
demand, protest or notice of any kind (all of which are hereby expressly
waived), be declared, and thereupon shall become, immediately due and payable,
whereupon the Commitment shall immediately terminate. Upon the occurrence of any
Default or Event of Default the Lender may, at its option, cease making any
additional Revolving Loans.
          11.3 Rights and Remedies Generally.
               (1) Upon the occurrence of any Event of Default, the
Administrative Agent and Lenders shall have, in addition to any other rights and
remedies contained in this Agreement and in any of the other Financing
Agreements, all of the rights and remedies of a secured party under the Code or
other applicable laws, all of which rights and remedies shall be cumulative, and
non-exclusive, to the extent permitted by Laws, including, without limitation,
the right of Administrative Agent to sell, assign, or lease any or all of the
Collateral. The exercise of any one right or remedy shall not be deemed a waiver
or release of any other right or remedy, and the Administrative Agent, upon the
occurrence of an Event of Default, may proceed against Borrower, and/or the
Collateral, at any time, under any agreement, with any available remedy and in
any order. All sums received from Borrower and/or the Collateral in respect of
the Loans may be applied by the Administrative Agent to any Liabilities in such
order of application and in such amounts as the Administrative Agent shall deem
appropriate in its discretion (subject to Section 12.8). Borrower waives any
right it may have to require the Administrative Agent to pursue any Person for
any of the Liabilities.
               (2) Upon notice to Borrower after an Event of Default, Borrower
at its own expense shall assemble all or any part of the Collateral as
determined by Administrative Agent and make it available to Administrative Agent
at any location designated by Administrative Agent. In such event, Borrower
shall, at its sole cost and expense, store and keep any Collateral so assembled
at such location pending further action by Administrative Agent and provide such
security guards and maintenance services as shall be necessary to protect and
preserve such Collateral. In addition to all such rights and remedies, the sale,
lease or other disposition of the Collateral, or any part thereof, by the
Administrative Agent after an Event of Default may be for cash, credit or any
combination thereof, and the Administrative Agent (on behalf of Lenders and
itself) may purchase all or any part of the Collateral at public or, if
permitted by law, private sale, and in lieu of actual payment of such purchase
price, may set-off the amount of such purchase price against the Liabilities of
the Borrower then owing. Any sales of such Collateral may be adjourned from time
to time with or without notice. The Administrative Agent may, in its sole
discretion, cause the Collateral to remain on the Borrower’s premises, at the
Borrower’s expense, pending sale or other disposition of such Collateral. The
Administrative Agent shall have the right after an Event of Default to conduct
such sales on the Borrower’s premises, at the Borrower’s expense, or elsewhere,
on such occasion or occasions as the Administrative Agent may see fit.

- 80 -



--------------------------------------------------------------------------------



 



          11.4 Entry Upon Premises and Access to Information. Upon the
occurrence of any Event of Default, the Administrative Agent shall have the
right to enter upon the premises of the Borrower where the Collateral is located
without any obligation to pay rent to the Borrower, or any other place or places
where such Collateral is believed to be located and kept, and remove such
Collateral therefrom to the premises of the Administrative Agent or any agent of
the Administrative Agent, for such time as the Administrative Agent may desire,
in order to effectively collect or liquidate such Collateral. Upon the
occurrence of any Event of Default, the Administrative Agent shall have the
right to obtain access to the Borrower’s data processing equipment, computer
hardware and software relating to the Collateral and subject to the privacy
requirements and regulations of HIPPA and of any applicable state or federal
patients bill of rights, to use all of the foregoing and the information
contained therein in any manner the Administrative Agent deems appropriate. Upon
the occurrence of any Event of Default, the Administrative Agent shall have the
right to receive, open and process all mail addressed to the Borrower and
relating to the Collateral.
          11.5 Sale or Other Disposition of Collateral by the Administrative
Agent. Any notice required to be given by the Administrative Agent of a sale,
lease or other disposition or other intended action by the Administrative Agent,
with respect to any of the Collateral, which is deposited in the United States
mails, postage prepaid and duly addressed to the Borrower at the address
specified in Section 12.12 hereof, at least ten (10) calendar days prior to such
proposed action shall constitute fair and reasonable notice to the Borrower of
any such action. The net proceeds realized by the Administrative Agent upon any
such sale or other disposition, after deduction for the expense of retaking,
holding, preparing for sale, selling or the like and the attorneys’ and
paralegal’ fees and legal expenses incurred by the Administrative Agent in
connection therewith, shall be applied as provided herein toward satisfaction of
the Liabilities, including, without limitation, such Liabilities described in
Sections 8.2 and 11.2 hereof. The Administrative Agent shall account to the
Borrower for any surplus realized upon such sale or other disposition, and the
Borrower shall remain liable for any deficiency. The commencement of any action,
legal or equitable, or the rendering of any judgment or decree for any
deficiency shall not affect the Administrative Agent’s Liens in the Collateral
until the Liabilities are fully paid in cash. The Borrower agrees that the
Administrative Agent has no obligation to preserve rights to the Collateral
against any other Person. If and to the extent applicable, the Administrative
Agent is hereby granted a license or other right to use, without charge, the
Borrower’s labels, patents, copyrights, rights of use of any name, trade
secrets, trade names, trade styles, trademarks, service marks and advertising
matter or any property of a similar nature, as it pertains to the Collateral, in
completing production of, advertising for sale and selling any such Collateral,
and the Borrower’s rights and benefits under all licenses and franchise
agreements, if any, shall inure to the Administrative Agent’s benefit until the
Liabilities of the Borrower are paid in full in cash. Borrower covenants and
agrees not to interfere with or impose any obstacle to Administrative Agent’s
exercise of its rights and remedies with respect to the Collateral.
          11.6 Waivers (General).
               (1) Except as otherwise provided for in this Agreement and to the
fullest extent permitted by applicable Law, Borrower hereby waives:
(i) presentment, demand and protest, and notice of presentment, dishonor, intent
to accelerate, acceleration,

- 81 -



--------------------------------------------------------------------------------



 



protest, default, nonpayment, maturity, release, compromise, settlement,
extension or renewal of any or all Financing Agreements, the Revolving Credit
Notes or any other notes, commercial paper, Accounts, contracts, documents,
instruments, chattel paper and guaranties at any time held by Administrative
Agent or any Lender on which Borrower may in any way be liable, and hereby
ratifies and confirms whatever Administrative Agent and Lenders may do in this
regard; (ii) all rights to notice and a hearing prior to Administrative Agent’s
taking possession or control of, or to Administrative Agent’s replevy,
attachment or levy upon, any Collateral or any bond or security which might be
required by any court prior to allowing Administrative Agent to exercise any of
its remedies; and (iii) the benefit of all valuation, appraisal and exemption
Laws. Borrower acknowledges that it has been advised by counsel of its choice
and decision with respect to this Agreement, the other Financing Agreements and
the transactions evidenced hereby and thereby.
               (2) Borrower for itself and all endorsers, guarantors and
sureties and their heirs, legal representatives, successors and assigns,
(i) agrees that its liability shall not be in any manner affected by any
indulgence, extension of time, renewal, waiver, or modification granted or
consented to by Administrative Agent; (ii) consents to any indulgences and all
extensions of time, renewals, waivers, or modifications that may be granted by
Administrative Agent with respect to the payment or other provisions of this
Agreement, the Revolving Credit Notes, and to any substitution, exchange or
release of the Collateral, or any part thereof, with or without substitution,
and agrees to the addition or release of any Borrower, endorsers, guarantors, or
sureties, or whether primarily or secondarily liable, without notice to Borrower
and without affecting its liability hereunder; (iii) agrees that its liability
shall be unconditional and without regard to the liability of any other tax; and
(iv) expressly waives the benefit of any statute or rule of law or equity now
provided, or which may hereafter be provided, which would produce a result
contrary to or in conflict with the foregoing.
               (3) Each and every covenant and condition for the benefit of
Administrative Agent and Lenders contained in this Agreement and the other
Financing Agreements may be waived by Administrative Agent; provided, however,
that to the extent that Administrative Agent may have acquiesced in any
noncompliance with any requirements or conditions precedent to the Closing of
any Loan or to any subsequent disbursement of Loan proceeds, such acquiescence
shall not be deemed to constitute a waiver by Administrative Agent of such
requirements with respect to any future disbursements of Loan proceeds and
Administrative Agent may at any time after such acquiescence require Borrower to
comply with all such requirements. Any forbearance by Administrative Agent in
exercising any right or remedy under any of the Financing Agreements, or
otherwise afforded by applicable Law, including any failure to accelerate the
Stated Maturity Date shall not be a waiver of or preclude the exercise of any
right or remedy nor shall it serve as a novation of the Revolving Credit Note or
as a reinstatement of the Loan or a waiver of such right of acceleration or the
right to insist upon strict compliance of the terms of the Financing Agreements.
Administrative Agent’s acceptance of payment of any sum secured by any of the
Financing Agreements after the due date of such payment shall not be a waiver of
Administrative Agent’s right to either require prompt payment when due of all
other sums so secured or to declare a default for failure to make prompt
payment. The procurement of insurance or the payment of taxes or other liens or
charges by Administrative Agent shall not be a waiver of Administrative Agent’s
right to accelerate the maturity of the Loan, nor shall Administrative Agent’s
receipt of any condemnation awards,

- 82 -



--------------------------------------------------------------------------------



 



insurance proceeds, or damages under this Agreement operate to cure or waive
Borrower’s or Guarantor’s default in payment of sums secured by any of the
Financing Agreements.
               (4) Without limiting the generality of anything contained in this
Agreement or the other Financing Agreements, Borrower agrees that if an Event of
Default is continuing (i) Administrative Agent is not subject to any “one
action” or “election of remedies” law or rule, and (ii) all liens and other
rights, remedies or privileges provided to Administrative Agent shall remain in
full force and effect until Administrative Agent has exhausted all of its
remedies against the Collateral and any other properties owned by Borrower and
the Financing Agreements and other security instruments or agreements securing
the Liabilities has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Liabilities.
               (5) Nothing contained herein or in any other Financing Agreement
shall be construed as requiring Administrative Agent to resort to any part of
the Collateral for the satisfaction of any of Borrower’s obligations under the
Financing Agreements in preference or priority to any other Collateral, and
Administrative Agent may seek satisfaction out of all of the Collateral or any
part thereof, in its absolute discretion in respect of Borrower’s obligations
under the Financing Agreements. In addition, Administrative Agent shall have the
right from time to time to partially foreclose upon any Collateral in any manner
and for any amounts secured by the Financing Agreements then due and payable as
determined by Administrative Agent in its sole discretion, including, without
limitation, the following circumstances: (i) if Borrower defaults beyond any
applicable grace period in the payment of one or more scheduled payments of
principal and interest, Administrative Agent may foreclose upon all or any part
of the Collateral to recover such delinquent payments, or (ii) if Administrative
Agent elects to accelerate less than the entire outstanding principal balance of
the Revolving Credit Note, Administrative Agent may foreclose all or any part of
the Collateral to recover so much of the principal balance of the Revolving
Credit Note as Administrative Agent may accelerate and such other sums secured
by one or more of the Financing Agreements as Administrative Agent may elect.
Notwithstanding one or more partial foreclosures, any unforeclosed Collateral
shall remain subject to the Financing Agreements to secure payment of sums
secured by the Financing Agreements and not previously recovered.
               (6) To the fullest extent permitted by law, Borrower, for itself
and its successors and assigns, waives in the event of foreclosure of any or all
of the Collateral any equitable right otherwise available to Borrower which
would require the separate sale of any of the Collateral or require
Administrative Agent to exhaust its remedies against any part of the Collateral
before proceeding against any other part of the Collateral; and further in the
event of such foreclosure Borrower does hereby expressly consent to and
authorize, at the option of Administrative Agent, the foreclosure and sale
either separately or together of each part of the Collateral.
          11.7 Waiver of Notice. UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, THE
BORROWER HEREBY WAIVES ALL RIGHTS TO NOTICE AND HEARING OF ANY KIND PRIOR TO THE
EXERCISE BY THE ADMINISTRATIVE AGENT OF ITS RIGHTS TO REPOSSESS THE COLLATERAL
WITHOUT JUDICIAL

- 83 -



--------------------------------------------------------------------------------



 



PROCESS OR TO REPLEVY, ATTACH OR LEVY UPON THE COLLATERAL WITHOUT PRIOR NOTICE
OR HEARING.
          11.8 Injunctive Relief. The parties acknowledge and agree that, in the
event of a breach or threatened breach of any Credit Party’s obligations under
any Financing Agreements, Administrative Agent may have no adequate remedy in
money damages and, accordingly, shall be entitled to an injunction (including
without limitation, a temporary restraining order, preliminary injunction, writ
of attachment, or order compelling an audit) against such breach or threatened
breach, including, without limitation, maintaining the cash management and
collection procedure described herein. However, no specification in this
Agreement of a specific legal or equitable remedy shall be construed as a waiver
or prohibition against any other legal or equitable remedies in the event of a
breach or threatened breach of any provision of this Agreement. Each Credit
Party waives the requirement of the posting of any bond in connection with such
injunctive relief.
          11.9 Marshalling; Recourse to Borrower. Administrative Agent shall
have no obligation to marshal any assets in favor of any Credit Party, or
against or in payment of any of the other Liabilities or any other obligation
owed to the Administrative Agent or Lenders by any Credit Party. Notwithstanding
anything to the contrary contained herein or in any other Financing Agreement,
the Loans and the other Liabilities shall be fully recourse to Borrower, and
Administrative Agent shall be authorized, in its sole and absolute discretion,
to enforce any or all of its remedies hereunder against Borrower, including all
present and future revenue and assets of Borrower, whether or not such assets
have been pledged as collateral for the Loans.
          11.10 Advice of Counsel. The Borrower acknowledges that it has been
advised by its counsel with respect to this transaction and this Agreement,
including, without limitation, all waivers contained herein.
     12. MISCELLANEOUS.
          12.1 Waiver; Amendment. The Administrative Agent’s or Lenders’
failure, at any time or times hereafter, to require strict performance by the
Borrower of any provision of this Agreement shall not waive, affect or diminish
any right of the Administrative Agent thereafter to demand strict compliance and
performance therewith. Any suspension or waiver by the Administrative Agent,
Issuing Lender or the Lenders, as applicable, of an Event of Default under this
Agreement or a default under any of the other Financing Agreements shall not
suspend, waive or affect any other Event of Default under this Agreement or any
other default under any of the other Financing Agreements, whether the same is
prior or subsequent thereto and whether of the same or of a different kind or
character. None of the undertakings, agreements, warranties, covenants and
representations of the Borrower contained in this Agreement or any of the other
Financing Agreements and no Event of Default under this Agreement or default
under any of the other Financing Agreements shall be deemed to have been
suspended or waived by the Administrative Agent unless such suspension or waiver
is in writing signed by an officer of the Administrative Agent, and directed to
the Borrower specifying such suspension or waiver.

- 84 -



--------------------------------------------------------------------------------



 



          Except as otherwise set forth herein, no amendment or modification or
waiver of, or consent with respect to (as reasonably determined by
Administrative Agent) any provision of this Agreement or the other Financing
Agreements shall in any event be effective unless the same shall be in writing
and acknowledged by Borrower and either (i) Required Lenders, or
(ii) Administrative Agent with a certification that consent from the Required
Lenders has been obtained, and then any such amendment, modification, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. Notwithstanding anything contained herein to the
contrary, no amendment, modification, waiver or consent shall (a) extend or
increase the Commitment of any Lender without the written consent of such
Lender, as applicable, (b) extend the date scheduled for payment of any
principal (exclusive of mandatory prepayments) of or interest on the Loans or
any fees payable hereunder without the written consent of each Lender directly
affected thereby, (c) extend the Stated Maturity Date of the Loans without the
written consent of all Lenders (except in accordance with the terms of this
Agreement), (d) reduce the principal amount of the Loans, the rate of interest
thereon or any fees payable hereunder, without the consent of each Lender
directly affected thereby (except for any periodic adjustments of interest rates
and fees as provided for in this Agreement), or (e) release any party from its
obligations under any guaranty at any time hereafter provided, if any, or all or
substantially all of the Collateral granted hereunder or under any of the
Financing Agreements (except as otherwise specifically permitted or provided in
this Agreement), change the definition of Required Lenders, any provision of
this Section 12.1 or reduce the aggregate Pro Rata Share required to effect an
amendment, modification, waiver or consent, without, in each case with respect
to this subsection (e), the written consent of all Lenders, or (f) waive any
material condition set forth in Section 5 without the prior written consent of
each Lender directly affected thereby. No provision in this Agreement with
respect to the timing or application of mandatory prepayments of the Loans shall
be amended, modified or waived without the consent of Required Lenders. No
provision of Section 13 or other provision of this Agreement affecting
Administrative Agent or any Issuing Lender, in such capacity, as such shall be
amended, modified or waived without the consent of Administrative Agent or such
Issuing Lender, as applicable. Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the prior written consent of
such Lender.
          12.2 Costs and Attorneys’ Fees.
               (1) Borrower agrees to pay jointly and severally on demand all of
the costs and expenses of the Administrative Agent (including, without
limitation, the reasonable fees and out-of-pocket expenses of the Administrative
Agent’s counsel, all UCC tax, lien, judgment, pending suit, and bankruptcy
search fees and costs, UCC filing fee and costs, recording, filing and
registration fees and charges, mortgage or documentary taxes, all costs of
Intralinks or other similar transmission system, if applicable, all corporate
search fees and certified documents, all financial and legal due diligence
expenses, all audit, field exam and appraisal costs and fees, costs incurred by
Administrative Agent in connection with travel expenses of its associates,
background checks on members of management of Borrower, and, if applicable, real
estate appraisal fees, survey fees, recording and title insurance costs, and any
environmental report or analysis) in connection with the structuring,
preparation, negotiation, execution, delivery and closing of: (i) this
Agreement, the other Financing Agreements and all

- 85 -



--------------------------------------------------------------------------------



 



other instruments, agreements, certificates or documents provided for herein or
delivered or to be delivered hereunder, and (ii) any and all amendments,
modifications, supplements and waivers executed and delivered pursuant hereto or
any other Financing Agreement or in connection herewith or therewith. Borrower
further agrees that the Administrative Agent, in its sole discretion, may deduct
all such unpaid amounts from the aggregate proceeds of the Loans or debit such
amounts from the operating accounts of Borrower maintained with the
Administrative Agent.
               (2) The costs and expenses that the Administrative Agent and
Lenders incur in any manner or way with respect to the following shall be part
of the Liabilities, payable by Borrower jointly and severally on demand if at
any time after the date of this Agreement the Administrative Agent or any
Lender: (i) employs counsel in good faith for advice or other representation,
(ii) with respect to the amendment, modification or enforcement of this
Agreement or the other Financing Agreements, or with respect to any Collateral
securing the Liabilities hereunder, (iii) to represent the Administrative Agent
and Lender in any work-out or any type of restructuring of the Liabilities, or
any litigation, contest, dispute, suit or proceeding or to commence, defend or
intervene or to take any other action in or with respect to any litigation,
contest, dispute, suit or proceeding (whether instituted by the Administrative
Agent, Lenders, Borrower or any other Person) in any way or respect relating to
this Agreement, the other Financing Agreements, Borrower’s affairs or any
Collateral hereunder or (iv) to enforce any of the rights of the Administrative
Agent or Lenders with respect to Borrower provided in this Agreement, under any
of the other Financing Agreements, or otherwise (whether at law or in equity)
(including any foreclosure sale, deed in lieu transaction or costs incurred in
connection with any litigation or bankruptcy or administrative hearing and any
appeals therefrom and any post-judgment enforcement action including, without
limitation, supplementary proceedings in connection with the enforcement of this
Agreement); (v) takes any action to protect, preserve, store, ship, appraise,
prepare for sale, collect, sell, liquidate or otherwise dispose of any
Collateral hereunder; and/or (vi) seeks to enforce or enforces any of the rights
and remedies of the Administrative Agent or Lenders with respect to Borrower or
any guarantor of the Liabilities. Without limiting the generality of the
foregoing, such expenses, costs, charges and fees include: reasonable fees,
costs and expenses of attorneys, accountants and consultants; court costs and
expenses; court reporter fees, costs and expenses; long distance telephone
charges; and courier and telecopier charges.
               (3) Borrower further agrees to pay, and to save the
Administrative Agent and Lenders harmless from all liability for, any
documentary stamp tax, intangible tax, or other stamp tax or taxes of any kind
which may be payable in connection with or related to the execution or delivery
of this Agreement, the other Financing Agreements, the borrowing hereunder, the
issuance of the Revolving Credit Note or of any other instruments, agreements,
certificates or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith, provided that Borrower shall not be liable
for Administrative Agent’s or any Lender’s income tax liabilities.
               (4) All of the Borrower’s obligations provided for in this
Section 12.2 shall be Liabilities secured by the Collateral and shall survive
repayment of the Loans or any termination of this Agreement or any Financing
Agreements.

- 86 -



--------------------------------------------------------------------------------



 



          12.3 Expenditures by the Administrative Agent. In the event the
Borrower shall fail to pay taxes, insurance, audit fees and expenses, consulting
fees, filing, recording and search fees, assessments, fees, costs or expenses
which the Borrower is, under any of the terms hereof or of any of the other
Financing Agreements, required to pay, or fails to keep the Collateral free from
other Liens, except as permitted herein, the Administrative Agent may, in its
sole discretion, pay or make expenditures for any or all of such purposes, and
the amounts so expended, together with interest thereon at the Default Rate
(from the date the obligation or liability of Borrower is charged or incurred
until actually paid in full to Administrative Agent and Lenders, as applicable)
and shall be part of the Liabilities of the Borrower, payable on demand and
secured by the Collateral.
          12.4 Custody and Preservation of Collateral. The Administrative Agent
shall be deemed to have exercised reasonable care in the custody and
preservation of any of the Collateral in its possession if it takes such action
for that purpose as the Borrower shall request in writing, but failure by the
Administrative Agent to comply with any such request shall not of itself be
deemed a failure to exercise reasonable care, and no failure by the
Administrative Agent to preserve or protect any right with respect to such
Collateral against prior parties, or to do any act with respect to the
preservation of such Collateral not so requested by a Borrower, shall of itself
be deemed a failure to exercise reasonable care in the custody or preservation
of such Collateral.
          12.5 Reliance by the Lenders. The Borrower acknowledges that the
Lenders and Administrative Agent, in entering into this Agreement and agreeing
to make Loans and otherwise extend credit to the Borrower hereunder, has relied
upon the accuracy of the covenants, agreements, representations and warranties
made herein by the Borrower and the information delivered by the Borrower to the
Administrative Agent and Lenders in connection herewith (including, without
limitation, all financial information and data).
          12.6 Assignability; Parties. This Agreement (including, without
limitation, any and all of the Borrower’s rights, obligations and liabilities
hereunder) may not be assigned by the Borrower without the prior written consent
of Administrative Agent and Required Lenders. Whenever in this Agreement there
is reference made to any of the parties hereto, such reference shall be deemed
to include, wherever applicable, a reference to the successors and permitted
assigns of the Borrower and the successors and assigns of the Administrative
Agent and (subject to Section 12.15 hereof) the Lenders.
          12.7 Severability; Construction. Whenever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provisions or the remaining provisions of this Agreement. The parties
hereto have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

- 87 -



--------------------------------------------------------------------------------



 



          12.8 Application of Payments. Notwithstanding any contrary provision
contained in this Agreement or in any of the other Financing Agreements, after
the occurrence of a Default or an Event of Default the Borrower irrevocably
waives the right to direct the application of any and all payments at any time
or times hereafter received by the Administrative Agent or any Lender from the
Borrower or with respect to any of the Collateral, and the Borrower does hereby
irrevocably agree that any and all payments so received shall be applied in the
following manner:
          First, to payment of that portion of the Liabilities constituting
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent) payable to Administrative
Agent;
          Second, to payment of that portion of the Liabilities constituting
fees, indemnities and other amounts (other than principal, interest and L/C
Fees) payable to Lenders and the Issuing Lenders (including fees, charges and
disbursements of counsel to the respective Lenders and Issuing Lenders), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;
          Third, to payment of that portion of the Liabilities constituting
accrued and unpaid L/C Fees and interest on the Loans, Letter of Credit
Obligations and other Liabilities, ratably among Lenders and the Issuing Lenders
in proportion to the respective amounts described in this clause Third payable
to them;
          Fourth, to payment of that portion of the Liabilities constituting
unpaid principal of the Loans and L/C Disbursements, ratably among Lenders and
the Issuing Lenders in proportion to the respective amounts described in this
clause Fourth held by them;
          Fifth, to Administrative Agent for the account of the Issuing Lenders,
to Cash Collateralize that portion of Letter of Credit Obligations comprised of
the aggregate undrawn amount of Letters of Credit; and
          Last, to all other Liabilities, and then, after all such Liabilities
have been indefeasibly paid in full in cash, any balance to the Borrower or as
otherwise required by applicable law.
Amounts used to cash collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Fifth above shall be applied to satisfy drawings under
such Letters of Credit as they occur. If any amount remains on deposit as cash
collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Liabilities, if any, in the
order set forth above.
          12.9 Payments Set Aside. To the extent that the Borrower makes a
payment or payments to the Administrative Agent or Lenders or the Administrative
Agent or Lenders enforce their respective Liens or exercises their respective
rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, state or federal
law, common law or equitable cause, then to the extent of such recovery, the
obligation or part thereof originally

- 88 -



--------------------------------------------------------------------------------



 



intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such enforcement or setoff had not
occurred.
          12.10 Sections and Titles; UCC Termination Statements. The sections
and titles contained in this Agreement shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreement between the
parties hereto. At such time as all of the Liabilities shall have been
indefeasibly paid in full in cash and this Agreement shall terminate in
accordance with its terms, the Administrative Agent will, upon Borrower’s
written request and at the Borrower’s cost and expense, timely file all Uniform
Commercial Code termination statements reasonably required by the Borrower to
evidence the termination of the Liens in the Collateral in favor of the
Administrative Agent (for the ratable benefit of Lenders and Administrative
Agent).
          12.11 Continuing Effect; Inconsistency. This Agreement, the
Administrative Agent’s Liens in the Collateral, and all of the other Financing
Agreements shall continue in full force and effect so long as any Liabilities
shall be owed to the Lenders, Issuing Lender and Administrative Agent, and (even
if there shall be no such Liabilities outstanding) so long as this Agreement has
not been terminated as provided in Section 2.9 hereof. To the extent any terms
or provisions contained in any Financing Agreement are inconsistent or conflict
with the terms and provisions of this Agreement, the terms and provisions of
this Agreement shall control and govern. The relationship between Administrative
Agent, Issuing Lenders and Lenders on the one hand and Borrower on the other
hand shall be that of creditor-debtor only. No term in this Agreement or in any
other Financing Agreement and no course of dealing between the parties shall be
deemed to create any relationship or agency, partnership or joint venture or any
fiduciary duty by Administrative Agent, any Issuing Lender or any Lender to
Borrower or any other party. In exercising its rights hereunder and under any
other Financing Agreements or taking any actions herein or therein,
Administrative Agent, Issuing Lenders and Lenders may act through its respective
employees, agents or independent contractors as authorized by Administrative
Agent, such Issuing Lender or such Lender.
          12.12 Notices. Any notice or other communication required or permitted
under this Agreement shall be in writing and personally delivered, mailed by
registered or certified U.S. mail (return receipt requested and postage
prepaid), sent by telecopier (with a confirming copy sent by regular mail), or
sent by prepaid nationally recognized overnight courier service, and addressed
to the relevant party at its address set forth below, or at such other address
as such party may, by written notice, designate as its address for purposes of
notice under this Agreement:
(1) If to the Administrative Agent, at:
The PrivateBank and Trust Company
120 South LaSalle Street
Chicago, Illinois 60603
Attention: Adam Panos
Telephone No.: 312-564-1278
Facsimile No.: 312-564-6889

- 89 -



--------------------------------------------------------------------------------



 



With a copy to:
Duane Morris LLP
190 South LaSalle Street — Suite 3700
Chicago, Illinois 60603
Attention: Brian P. Kerwin
Telephone No: 312-499-6737
Facsimile No: 312-499-6701
(2) If to the Borrower or Borrower Agent, at:
Advocat Inc.
1621 Galleria Boulevard
Brentwood, Tennessee 37027
Attention: Glynn Riddle
Telephone No.: 615-771-7575
Facsimile No.: 615-771-7409
With a copy to:
Harwell Howard Hyne Gabbert & Manner
315 Deaderick Street, Suite 1800
Nashville, Tennessee 37238
Attention: John N. Popham IV
Telephone No.: 615-251-1093
Facsimile No.: 615-251-1059
(c) If to Lenders, as identified on Annex A hereto.
If mailed, notice shall be deemed to be given three (3) days after being sent,
and if sent by personal delivery, telecopier or prepaid courier, notice shall be
deemed to be given when delivered. If any notice is tendered to an addressee and
delivery thereof is refused by such addressee, such notice shall be effective
upon such tender unless expressly set forth in such notice.
          12.13 Equitable Relief. The Borrower recognizes that, in the event the
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy at law may prove to be inadequate
relief to the Administrative Agent and Lenders; therefore, the Borrower agrees
that the Administrative Agent and Lenders, if the Administrative Agent or
Lenders so request, shall be entitled to temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages.
          12.14 Entire Agreement. This Agreement, together with the Financing
Agreements executed in connection herewith, constitutes the entire agreement
among the parties with respect to the subject matter hereof, and supersedes all
prior written or oral understandings, discussions and agreements with respect
thereto (including, without limitation, any term sheet, proposal letter or
commitment letter).

- 90 -



--------------------------------------------------------------------------------



 



          12.15 Participations and Assignments. (a) Any Lender may at any time
assign to one or more Persons (other than (i) a natural person or (ii) any
Defaulting Lender or its wholly-owned subsidiaries) (any such Person, an
“Assignee”) all or any portion of such Lender’s Pro Rata Share of the Loans,
with the prior written consent of Administrative Agent, and, so long as no Event
of Default has occurred and is continuing, Borrower (all of which consents shall
not be unreasonably withheld, conditioned or delayed and shall not be required
for an assignment by a Lender to another Lender or an Affiliate of a Lender).
Except as Administrative Agent may otherwise agree (and, so long as no Event of
Default has occurred and is continuing, Borrower otherwise consents in writing,
which consent shall not be unreasonably withheld, conditioned or delayed), any
such assignment shall be in a minimum aggregate amount equal to Five Million
Dollars ($5,000,000) or, if less, the remaining Loan held by the assigning
Lender. Borrower and Administrative Agent shall be entitled to continue to deal
solely and directly with such Lender in connection with the interests so
assigned to an Assignee until Administrative Agent shall have received and
accepted an effective assignment agreement in substantially the form of Exhibit
C hereto (an “Assignment Agreement”) executed, delivered and fully completed by
the applicable parties thereto and a processing fee of Five Thousand Dollars
($5,000). No assignment may be made to any Person if at the time of such
assignment Borrower would be obligated to pay any greater amount under
Sections 3.1 or 3.3 to the Assignee than Borrower is then obligated to pay to
the assigning Lender under such Sections (and if any assignment is made in
violation of the foregoing, Borrower will not be required to pay such greater
amounts). Any attempted assignment not made in accordance with this
Section 12.15 shall be treated as the sale of a participation hereunder.
Borrower shall be deemed to have granted its consent to any assignment requiring
its consent hereunder unless Borrower has expressly objected to such assignment
within three (3) Business Days after notice thereof. Notwithstanding the
foregoing, (x) no consent of Borrower or Administrative Agent shall be required
for any assignment to a Lender or an Affiliate of a Lender (provided that no
assignment shall be made to any Defaulting Lender or its wholly-owned
subsidiaries) and (y) the consent of each Issuing Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding).
          (b) From and after the date on which the conditions described above
have been met, (i) such Assignee shall be deemed automatically to have become a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder. Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, Borrower shall execute and deliver to Administrative Agent
for delivery to the Assignee (and, as applicable, the assigning Lender) a
Revolving Credit Note in the principal amount of the Assignee’s Revolving Loan
Commitment (and, as applicable, a Revolving Credit Note in the principal amount
of the Revolving Loan Commitment retained by the assigning Lender). Each such
Revolving Credit Note shall be dated the effective date of such assignment. Upon
receipt by the assigning Lender of such Revolving Credit Note, the assigning
Lender shall return to Borrower any prior Revolving Credit Note held by it.

- 91 -



--------------------------------------------------------------------------------



 



          (c) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
          (d) Subject to the last sentence in Section 13.9, any Lender may at
any time (without any required consent) sell to one or more Persons (other than
(i) a natural person or (ii) a Defaulting Lender or its wholly-owned
subsidiaries) participating interests in its respective Loan or other interests
hereunder (any such Person, a “Participant”). In the event of a sale by a Lender
of a participating interest to a Participant, (a) such Lender’s obligations
under this Agreement shall remain unchanged for all purposes, (b) Administrative
Agent and Borrower shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement and
(c) all amounts payable by Borrower shall be determined as if such Lender had
not sold such participation and shall be paid directly to such Lender. No
Participant shall have any direct or indirect voting rights under this Agreement
except with respect to any event described in Section 12.1 expressly requiring
the unanimous vote of all Lenders or, as applicable, all affected Lenders. Each
Lender agrees to incorporate the requirements of the preceding sentence into
each participation agreement which such Lender enters into with any Participant.
Borrower agrees that if amounts outstanding under this Agreement are due and
payable (as a result of acceleration or otherwise), each Participant shall be
deemed to have the right of set-off in respect of its participating interest in
amounts owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement; provided that such right of set-off shall be subject to the
obligation of each Participant to share with Lenders, and Lenders agree to share
with each Participant, as provided in Section 2.13(d). Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.1 or 3.3 as if it
were a Lender (provided that on the date of the participation no Participant
shall be entitled to any greater compensation pursuant to Sections 3.1 or 3.3
than would have been paid to the participating Lender on such date if no
participation had been sold and that each Participant complies with Section 3.3
as if it were an Assignee).
          (d) Administrative Agent will maintain a copy of each Assignment
Agreement delivered and accepted by it and register (the “Register”) for the
recordation of names and addresses of Lenders, the Revolving Loan Commitment
Percentage of each Lender and the Loans of each Lender from time to time and
whether such Lender is the original Lender or the Assignee. No assignment shall
be effective unless and until the Assignment Agreement is accepted and
registered in the Register. All records of transfer of a Lender’s interest in
the Register shall be conclusive, absent manifest error, as to the ownership of
the interests in such Loan. Administrative Agent shall not incur any liability
of any kind with respect to any Lender with respect to the maintenance of the
Register. Upon the reasonable written request of Borrower, Administrative Agent
will furnish a copy of the Register to the Borrower Agent or Borrower (at the
cost, if any, to Borrower).
          12.16 Indemnity. The Borrower agrees to jointly and severally defend,
protect, indemnify and hold harmless the Administrative Agent, each Lender and
the Issuing Lender and

- 92 -



--------------------------------------------------------------------------------



 



each and all of their respective officers, directors, employees, attorneys,
affiliates, and agents (“Indemnified Parties”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including, without limitation, the fees and disbursements of counsel for the
Indemnified Parties in connection with any investigative, administrative or
judicial proceeding, whether or not the Indemnified Parties shall be designated
by a party thereto, or otherwise), claim, cause of action, judgment, suit,
action or proceeding, which may ever be imposed on, incurred by, or asserted
against any Indemnified Party (whether direct, indirect or consequential, and
whether based on any federal or state laws or other statutory regulations,
including, without limitation, securities, environmental and commercial laws and
regulations, under common law or at equitable cause, or on contract or
otherwise) in any manner relating to or arising out of this Agreement or the
other Financing Agreements, or any act, event or transaction related or
attendant thereto, the making and the management of the Loans (including,
without limitation, any liability under federal, state or local environmental
laws or regulations) or the use or intended use of the proceeds of the Loans
hereunder; provided, that the Borrower shall not have any obligation to any
Indemnified Party hereunder with respect to matters caused by or resulting from
the gross negligence, willful misconduct or illegal activity of such Indemnified
Party. To the extent that the undertaking to indemnify, pay and hold harmless
set forth in the preceding sentence may be unenforceable because it is violative
of any law or public policy, the Borrower shall contribute the maximum portion
which it is permitted to pay and satisfy under applicable Law, to the payment
and satisfaction of all matters incurred by the Indemnified Parties. Any
liability, obligation, loss, damage, penalty, cost or expense incurred by the
Indemnified Parties shall be paid to the Indemnified Parties on demand, together
with interest thereon at the Default Rate from the date incurred by the
Indemnified Parties until paid by the Borrower, be added to the Liabilities, and
be secured by the Collateral. The provisions of and undertakings and
indemnifications set out in this Section 12.16 shall survive the satisfaction
and payment of the Liabilities of the Borrower and the termination of this
Agreement. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO THE BORROWER
OR TO ANY OTHER PARTY TO ANY FINANCING AGREEMENT, ANY SUCCESSOR, ASSIGNEE OR
THIRD PARTY BENEFICIARY OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY
THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES
WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR
TERMINATED UNDER THIS AGREEMENT OR ANY OTHER FINANCING AGREEMENT OR AS A RESULT
OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER.
     12.17 Representations and Warranties. Notwithstanding anything to the
contrary contained herein, (i) each representation or warranty contained in this
Agreement or any of the other Financing Agreements shall survive the execution
and delivery of this Agreement and the other Financing Agreements and the making
of the Loans and the repayment of the Liabilities hereunder, and (ii) each
representation and warranty contained in this Agreement and each other Financing
Agreement shall be remade on the date of each Loan made hereunder.
          12.18 Counterparts. This Agreement and any amendment or supplement
hereto or any waiver granted in connection herewith may be executed in any
number of counterparts and by the different parties on separate counterparts and
each such counterpart shall be deemed

- 93 -



--------------------------------------------------------------------------------



 



to be an original, but all such counterparts shall together constitute but one
and the same Agreement.
          12.19 Limitation of Liability of Administrative Agent and Lenders. It
is hereby expressly agreed that:
               (1) Administrative Agent and Lenders may conclusively rely and
shall be protected in acting or refraining from acting upon any document,
instrument, certificate, instruction or signature believed to be genuine and may
assume and shall be protected in assuming that any Person purporting to give any
notice or instructions in connection with any transaction to which this
Agreement relates has been duly authorized to do so. Administrative Agent and
Lenders shall not be obligated to make any inquiry as to the authority,
capacity, existence or identity of any Person purporting to have executed any
such document or instrument or have made any such signature or purporting to
give any such notice or instructions;
               (2) Administrative Agent and Lenders shall not be liable for any
acts, omissions, errors of judgment or mistakes of fact or law, including,
without limitation, acts, omissions, errors or mistakes with respect to the
Collateral, except for those arising out of or in connection with Administrative
Agent’s and Lender’s gross negligence, willful misconduct or illegal activity.
Without limiting the generality of the foregoing, Administrative Agent and
Lenders shall be under no obligation to take any steps necessary to preserve
rights in the Collateral against any other parties, but may do so at its option,
and all expenses incurred in connection therewith shall be payable by Borrower;
and
               (3) Administrative Agent and Lenders shall not be liable for any
action taken in good faith and believed to be authorized or within the rights or
powers conferred by this Agreement and the other Financing Agreements.
          12.20 Borrower Authorizing Accounting Firm. Borrower shall authorize
its accounting firm and/or service bureaus to provide Administrative Agent with
such information as is requested by Administrative Agent in accordance with this
Agreement. Borrower authorizes Administrative Agent to contact directly any such
accounting firm and/or service bureaus to obtain such information.
          12.21 Joint and Several Liability; Binding Obligations.
               (1) Borrower is defined collectively to include all Persons
constituting the Borrower; provided, however, that any references herein to “any
Borrower”, “each Borrower” or similar references, shall be construed as a
reference to each individual Person comprising the Borrower; provided, further,
in case of any question as to which particular Person is to be deemed a Borrower
in any given context for purposes of any term or provision contained in this
Agreement, the Lender shall make such determination. Each Person comprising
Borrower shall be jointly and severally liable for all of the liabilities and
obligations of Borrower under this Agreement, regardless of which of the
Borrowers actually receives the proceeds of the Loans or the benefit of any
other extensions of credit hereunder, or the manner in which the Borrowers, or
the Administrative Agent or Lenders accounts therefor in their respective books
and records. In addition, each entity comprising Borrower hereby

- 94 -



--------------------------------------------------------------------------------



 



acknowledges and agrees that all of the representations, warranties, covenants,
obligations, conditions, agreements and other terms contained in this Agreement
shall be applicable to and shall be binding upon and measured and enforceable
individually against each Person comprising Borrower as well as all such Persons
when taken together. By way of illustration, but without limiting the generality
of the foregoing, the terms of Article XI of this Agreement are to be applied to
each individual Person comprising the Borrower (as well as to all such Persons
taken as a whole), such that the occurrence of any of the events described in
Article XI of this Agreement as to any Person comprising the Borrower shall
constitute an Event of Default even if such event has not occurred as to any
other Persons comprising the Borrower or as to all such Persons taken as a whole
(except as otherwise expressly provided therein by, for example, the use of the
term “Material Adverse Effect”).
               (2) Each Borrower acknowledges that it will enjoy significant
benefits from the business conducted by the other Borrowers because of, inter
alia, their combined ability to bargain with other Persons including, without
limitation, their ability to receive the credit facilities hereunder and other
Financing Agreements which would not have been available to an individual
Borrower acting alone. Each Borrower has determined that it is in its best
interest to procure the Loans with the credit support of the other Borrowers as
contemplated by this Agreement and the other Financing Agreements as well as
permit the cross-collateralization and cross-default with the Affiliate Term
Loan Liabilities, Term Loan Agreement and Affiliate Term Loan Financing
Agreements as contemplated hereunder.
               (3) The Administrative Agent and the Lenders have advised the
Borrowers that the Administrative Agent and the Lenders are unwilling to enter
into this Agreement and the other Financing Agreements and make available the
Loans extended hereby or thereby to any Borrower unless each Borrower agrees,
among other things, to be jointly and severally liable for the due and proper
payment of the Liabilities of each other Borrower under this Agreement and other
Financing Agreements. Each Borrower has determined that it is in its best
interest and in pursuit of its purposes that it so induce the Lenders to extend
credit pursuant to this Agreement and the other documents executed in connection
herewith (i) because of the desirability to each Borrower of the Loans and the
interest rates and the modes of borrowing available hereunder, (ii) because each
Borrower may engage in transactions jointly with other Borrowers and
(iii) because each Borrower may require, from time to time, access to funds
under this Agreement for the purposes herein set forth. Each Borrower,
individually, expressly understands, agrees and acknowledges, that the Loans
would not be made available on the terms herein in the absence of the collective
credit of all of the Persons constituting the Borrower, the joint and several
liability of all such Persons, and the cross-collateralization of the collateral
of all such Persons hereunder and under the other Financing Agreements.
Accordingly, each Borrower, individually acknowledges that the benefit to each
of the Persons comprising the Borrower as a whole constitutes reasonably
equivalent value, regardless of the amount of the Loans actually borrowed by,
advanced to, or the amount of collateral provided by, any individual Borrower.
               (4) Each Borrower has determined that it has and, after giving
effect to the transactions contemplated by this Agreement and the other
Financing Agreements (including, without limitation, the inter-Borrower
arrangement set forth in this Section) will have, assets having a fair saleable
value in excess of the amount required to pay its probable

- 95 -



--------------------------------------------------------------------------------



 



liability on its existing debts as they fall due for payment and that the sum of
its debts is not and will not then be greater than all of its property at a fair
valuation, that such Borrower has, and will have, access to adequate capital for
the conduct of its business and the ability to pay its debts from time to time
incurred in connection therewith as such debts mature and that the value of the
benefits to be derived by such Borrower from the access to funds under this
Agreement (including, without limitation, the inter-Borrower arrangement set
forth in this Section) is reasonably equivalent to the obligations undertaken
pursuant hereto.
               (5) The Borrower Agent (on behalf of each Borrower) shall
maintain records specifying (a) all Liabilities incurred by each Borrower,
(b) the date of such incurrence, (c) the date and amount of any payments made in
respect of such Liabilities and (d) all inter-Borrower obligations pursuant to
this Section. The Borrower Agent shall make copies of such records available to
the Administrative Agent, upon request.
               (6) To the extent that applicable Law otherwise would render the
full amount of the joint and several obligations of any Borrower hereunder and
under the other Financing Agreements invalid or unenforceable, such Borrower’s
obligations hereunder and under the other Financing Agreements shall be limited
to the maximum amount which does not result in such invalidity or
unenforceability, provided, however, that each Borrower’s obligations hereunder
and under the other Financing Agreements shall be presumptively valid and
enforceable to their fullest extent in accordance with the terms hereof or
thereof, as if this Section were not a part of this Agreement.
               (7) To the extent that any Borrower shall make a payment under
this Section of all or any of the Liabilities (other than any Loan made to that
Borrower for which it is primarily liable) (a “Joint Liability Payment”) which,
taking into account all other Joint Liability Payments then previously or
concurrently made by any other Borrower, exceeds the amount which such Borrower
would otherwise have paid if each Borrower had paid the aggregate Liabilities
satisfied by such Joint Liability Payments in the same proportion that such
Borrower’s “Allocable Amount” (as defined below) (as determined immediately
prior to such Joint Liability Payments) bore to the aggregate Allocable Amounts
of each of the Borrowers as determined immediately prior to the making of such
Joint Liability Payments, then, following indefeasible payment in full in cash
of the Liabilities and termination of the Loans, such Borrower shall be entitled
to receive contribution and indemnification payments from, and be reimbursed by,
each other Borrower for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Joint Liability
Payments. As of any date of determination, the “Allocable Amount” of any
Borrower shall be equal to the maximum amount of the claim which could then be
recovered from such Borrower under this Section without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.
               (8) The term “Borrower” as used herein shall mean either one or
more particular Borrowers or all of the Borrowers collectively as the
Administrative Agent shall determine in its sole and absolute good faith
discretion.

- 96 -



--------------------------------------------------------------------------------



 



               (9) The term “Revolving Borrower” as used herein shall mean
either one or more particular Revolving Borrowers or all of the Revolving
Borrowers collectively as the Administrative Agent shall determine in its sole
and absolute good faith discretion.
               (10) [Intentionally Omitted.]
               (11) Each Borrower hereby agrees that, except as hereinafter
provided, its obligations hereunder shall be unconditional, irrespective of
(i) the absence of any attempt to collect the Liabilities from any obligor or
other action to enforce the same; (ii) the waiver or consent by Administrative
Agent with respect to any provision of any instrument evidencing the
Liabilities, or any part thereof, or any other agreement heretofore, now or
hereafter executed by a Borrower and delivered to Administrative Agent or any
Lender; (iii) failure by Administrative Agent to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any security or
collateral for the Liabilities; (iv) the institution of any proceeding under the
United States Bankruptcy Code, or any similar proceeding, by or against a
Borrower or Administrative Agent’s election in any such proceeding of the
application of Section 1111(b)(2) of the United States Bankruptcy Code; (v) any
borrowing or grant of a security interest by a Borrower as debtor-in-possession,
under Section 364 of the United States Bankruptcy Code; (vi) the disallowance,
under Section 502 of the United States Bankruptcy Code, of all or any portion of
Administrative Agent’s claim(s) for repayment of any of the Liabilities; or
(vii) any other circumstance other than payment in full of the Liabilities which
might otherwise constitute a legal or equitable discharge or defense of a
guarantor or surety.
               (12) Until all Liabilities have been paid and satisfied in full,
no payment made by or for the account of a Borrower including, without
limitation, (i) a payment made by such Borrower on behalf of the liabilities of
any other Borrower or (ii) a payment made by any other Person under any
guaranty, shall entitle such Borrower, by subrogation or otherwise, to any
payment from any other Borrower or from or out of any other Borrower’s property
and such Borrower shall not exercise any right or remedy against any other
Borrower or any property of any other Borrower by reason of any performance of
such Borrower of its joint and several obligations hereunder.
               (13) Any notice given by one Borrower hereunder shall constitute
and be deemed to be notice given by all Borrowers, jointly and severally. Notice
given by Administrative Agent to any one Borrower hereunder or pursuant to any
Financing Agreements in accordance with the terms hereof or thereof shall
constitute notice to each and every Borrower. The knowledge of one Borrower
shall be imputed to all Borrowers and any consent by one Borrower shall
constitute the consent of and shall bind all Borrowers.
               (14) This Section is intended only to define the relative rights
of Borrower and nothing set forth in this Section is intended to or shall impair
the obligations of Borrower, jointly and severally, to pay any amounts as and
when the same shall become due and payable in accordance with the terms of this
Agreement or any other Financing Agreements. Nothing contained in this Section
shall limit the liability of any Borrower to pay the Loans made directly or
indirectly to that Borrower and accrued interest, fees and expenses with respect
thereto for which such Borrower shall be primarily liable.

- 97 -



--------------------------------------------------------------------------------



 



               (15) The parties hereto acknowledge that the rights of
contribution and indemnification hereunder shall constitute assets of each
Borrower to which such contribution and indemnification is owing. The rights of
any indemnifying Borrower against the other Borrowers under this Section shall
be exercisable upon the full and indefeasible payment of the Liabilities and the
termination of the Loans.
          12.22 Confidentiality. Borrower shall not disclose the contents of
this Agreement and the other Financing Agreements to any third party (including,
without limitation, any financial institution or intermediary) unless required
by applicable Laws without Administrative Agent’s prior written consent, other
than to Borrower’s officers, lawyers and other professional advisors on a
need-to-know basis, Omega, and in connection with any filings required to be
made under any applicable federal or state securities laws or regulations
(“Securities Laws”). Borrower agrees to inform all such Persons who receive
information concerning this Agreement that such information is confidential and
may not be disclosed to any other Person, except as required by applicable Laws,
including Securities Laws.
          12.23 Fax Signatures. A signature hereto sent or delivered by
facsimile or other electronic transmission shall be as legally binding and
enforceable as a signed original for all purposes.
          12.24 Release. For and in consideration of any Loan and each advance
or other financial accommodation hereunder, each Borrower, voluntarily,
knowingly, unconditionally, and irrevocably, with specific and express intent,
for and on behalf of itself and its agents, attorneys, heirs, successors, and
assigns (collectively the “Releasing Parties”) does hereby fully and completely
release, acquit and forever discharge the Administrative Agent, Issuing Lender
and each Lender, and each of their respective successors, assigns, heirs,
affiliates, subsidiaries, parent companies, principals, directors, officers,
employees, shareholders and agents (hereinafter called the “Lender Parties”),
and any other person, firm, business, corporation, insurer, or association which
may be responsible or liable for the acts or omissions of the Lender Parties, or
who may be liable for the injury or damage resulting therefrom (collectively the
“Released Parties”), of and from any and all actions, causes of action, suits,
debts, disputes, damages, claims, obligations, liabilities, costs, expenses,
fees (including, without limitation, reasonable attorneys’ fees) and demands of
any kind whatsoever, at law or in equity, whether matured or unmatured,
liquidated or unliquidated, vested or contingent, choate or inchoate, known or
unknown that the Releasing Parties (or any of them) have or may have, against
the Released Parties or any of them (whether directly or indirectly) relating to
events occurring on or before the date of this Agreement, other than any claim
as to which a final determination is made in a judicial proceeding (in which the
Administrative Agent and Lenders or any of the Released Parties have had an
opportunity to be heard) which determination includes a specific finding that
one of the Released Parties acted in a grossly negligent manner or with actual
willful misconduct. Each Borrower acknowledges that the foregoing release is a
material inducement to Administrative Agent’s and each Lender’s decision to
extend to Borrower the financial accommodations hereunder and has been relied
upon by the Lenders in agreeing to make the Loans and in making each advance of
Loan proceeds hereunder.
          12.25 Time; Reliance. Time is of the essence in Borrower’s performance
under this Agreement and all other Financing Agreements. Notwithstanding
anything to the contrary

- 98 -



--------------------------------------------------------------------------------



 



contained in any Financing Agreement, if and to the extent any terms or
provisions contained in any Financing Agreement are inconsistent or conflict
with the terms and provisions of this Agreement, the terms and provisions of
this Agreement shall control and govern.
          12.26 Relationship. The relationship between, on the one hand, the
Administrative Agent and Lenders, and the Borrower, on the other hand, shall be
that of creditor-debtor only. No term in this Agreement or in the other
Financing Agreements and no course of dealing between the parties shall be
deemed to create any relationship of agency, partnership or joint venture or any
fiduciary duty by the Administrative Agent and Lenders to Borrower or any other
party.
          12.27 Borrower Agent. Each Borrower hereby irrevocably appoints
Borrower Agent as the borrowing agent and attorney-in-fact for all Borrowers
which appointment shall remain in full force and effect unless and until
Administrative Agent shall have received prior written notice signed by each
Borrower that such appointment has been revoked and that another Borrower has
been appointed Borrower Agent. Each Borrower hereby irrevocably appoints and
authorizes the Borrower Agent (i) to provide Administrative Agent with all
notices with respect to Loans obtained for the benefit of Borrower and all other
notices and instructions under this Agreement, (ii) for all purposes of delivery
or receipt of communications, preparation and delivery of financial reports,
receipt and payment of Liabilities, requests for waivers, amendments or other
accommodations and/or actions under this Agreement, and to duly execute and
deliver on behalf of Borrower any and all instruments, amendments,
modifications, reaffirmations, agreements, certificates and documents made to,
in favor of or with Administrative Agent and Lenders in connection with this
Agreement or the Financing Agreements, and (iii) to take such other action as
Borrower Agent deems appropriate on its behalf to obtain Loans and to exercise
such other powers as are reasonably incidental thereto to carry out the purposes
of this Agreement. Each Borrower agrees that any notice, election,
communication, representation, instrument, amendment, modification,
reaffirmation, certificate, document, agreement or undertaking made on its
behalf by Borrower Agent shall be legally binding upon and enforceable against
each such Borrower. It is understood that the handling of the Loan Account and
Collateral of Borrowers in a combined fashion, as more fully set forth in this
Agreement, is done solely as an accommodation to Borrowers in order to utilize
the collective borrowing powers of Borrowers in the most efficient and
economical manner and at their request, and Administrative Agent and Lenders
shall not incur liability to any Borrower as a result hereof. Each Borrower
expects to derive benefit, directly or indirectly, from the handling of the Loan
Account and the Collateral in a combined fashion since the successful operation
of each Borrower is dependent on the continued successful performance of the
integrated group. To induce the Administrative Agent and Lenders to do so, and
in consideration thereof, but without limiting any other provision contained in
this Agreement, each Borrower hereby jointly and severally agrees to indemnify
Administrative Agent and each Lender and hold Administrative Agent and Lenders
harmless against any and all liability, expense, loss or claim of damage or
injury, made against Administrative Agent or any Lender by any Borrower or by
any third party or Person whosoever, arising from or incurred by reason of
(a) the handling of the Loan Account and Collateral as herein provided, (b) the
Administrative Agent’s relying on any instructions of the Borrower Agent, or
(c) any other action taken by the Administrative Agent hereunder or under the
other Financing Agreements, except that Borrowers will have no liability to the
Administrative Agent under this Section with respect to any liability that has
been finally

- 99 -



--------------------------------------------------------------------------------



 



determined by a court of competent jurisdiction to have resulted solely from the
gross negligence, willful misconduct, or illegal activity of Administrative
Agent.
          12.28 Acting Through Agents. In exercising any rights under the
Financing Agreements or taking any actions provided for therein, the
Administrative Agent may act through its employees, agents or independent
contractors as authorized by the Administrative Agent.
          12.29 Additional Provisions.
               (1) Consents. Each Borrower, as joint and several primary obligor
of the Liabilities directly incurred by any other Borrower, authorizes
Administrative Agent, without giving notice to such Borrower or to any other
Borrower (to the extent permitted hereunder) or obtaining such Borrower’s
consent or any other Borrower’s consent (to the extent permitted hereunder) and
without affecting the liability of such Borrower for the Liabilities directly
incurred by the other Borrower, from time to time to:
               (2) compromise, settle, renew, extend the time for payment,
change the manner or terms of payment, discharge the performance of, decline to
enforce, or release all or any of the Liabilities; grant other indulgences to
any Borrower in respect thereof; or modify in any manner any documents relating
to the Liabilities;
               (3) declare all Liabilities due and payable upon the occurrence
and during the continuance of an Event of Default;
               (4) take and hold security for the performance of the Liabilities
of any Borrower and exchange, enforce, waive and release any such security;
               (5) apply and reapply such security and direct the order or
manner of sale thereof as Administrative Agent, in its sole discretion, may
determine;
               (6) release, surrender or exchange any deposits or other property
securing the Liabilities or on which Administrative Agent at any time may have a
Lien; release, substitute or add any one or more endorsers or guarantors of the
Liabilities of any other Borrower or such Borrower; or compromise, settle,
renew, extend the time for payment, discharge the performance of, decline to
enforce, or release all or any obligations of any such endorser or guarantor or
other Person who is now or may hereafter be liable on any Liabilities or
release, surrender or exchange any deposits or other property of any such
Person;
               (7) apply payments received by Administrative Agent from any
Borrower to any Liabilities, in such order as Administrative Agent shall
determine, in its sole discretion, subject to Section 12.8; and
               (8) assign this Agreement in whole or in part.
               (9) Waivers. Each Borrower, as a primary, joint and several
obligor with respect to the Liabilities directly incurred by any other Borrower,
hereby waives:

- 100 -



--------------------------------------------------------------------------------



 



               (10) any defense based upon any legal disability or other defense
of any other Borrower, or by reason of the cessation or limitation of the
liability of any other Borrower from any cause (other than full payment of all
Liabilities), including, but not limited to, failure of consideration, breach of
warranty, statute of frauds, statute of limitations, accord and satisfaction,
and usury;
               (11) any defense based upon any legal disability or other defense
of any other guarantor or other Person;
               (12) any defense based upon any lack of authority of the
officers, directors, members, managers, partners or agents acting or purporting
to act on behalf of any other Borrower or any principal of any other Borrower or
any defect in the formation of any other Borrower or any principal of any other
Borrower;
               (13) any defense based upon the application by any other Borrower
of the proceeds of the Loans for purposes other than the purposes represented by
such other Borrower to Administrative Agent or intended or understood by
Administrative Agent or such Borrower;
               (14) any defense based on such Borrower’s rights, under statute
or otherwise, to require Administrative Agent to sue any other Borrower or
otherwise to exhaust its rights and remedies against any other Borrower or any
other Person or against any collateral before seeking to enforce its right to
require such Borrower to satisfy the Liabilities of any other Borrower;
               (15) any defense based on Administrative Agent’s failure at any
time to require strict performance by any Borrower of any provision of the
Financing Agreements. Such Borrower agrees that no such failure shall waive,
alter or diminish any right of Administrative Agent thereafter to demand strict
compliance and performance therewith. Nothing contained herein shall prevent
Administrative Agent from foreclosing on any Lien, or exercising any rights
available to Administrative Agent thereunder, and the exercise of any such
rights shall not constitute a legal or equitable discharge of such Borrower;
               (16) [intentionally omitted];
               (17) any defense based upon Administrative Agent’s election of
any remedy against such Borrower or any other Borrower or any of them; any
defense based on the order in which Administrative Agent enforces its remedies;
               (18) any defense based on (A) Administrative Agent’s surrender,
release, exchange, substitution, dealing with or taking any additional
collateral, (B) Administrative Agent’s abstaining from taking advantage of or
realizing upon any Lien or other guaranty, and (C) any impairment of collateral
securing the Liabilities, including, but not limited to, Administrative Agent’s
failure to perfect or maintain a Lien in such collateral;
               (19) any defense based upon Administrative Agent’s failure to
disclose to such Borrower any information concerning any other Borrower’s
financial condition or any other circumstances bearing on any other Borrower’s
ability to pay the Liabilities;

- 101 -



--------------------------------------------------------------------------------



 



               (20) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
any other respects more burdensome than that of a principal;
               (21) any defense based upon Administrative Agent’s election, in
any proceeding instituted under the Bankruptcy Code, of the application of
Bankruptcy Code §1111(b)(2) or any successor statute;
               (22) any defense based upon any borrowing or any grant of a
security interest under Bankruptcy Code §364;
               (23) [intentionally omitted];
               (24) except as otherwise expressly set forth herein : notice of
acceptance hereof; notice of the existence, creation or acquisition of any
Liability; notice of any Event of Default; notice of the amount of the
Liabilities outstanding from time to time; notice of any other fact which might
increase such Borrower’s risk; diligence; presentment; demand of payment;
protest; filing of claims with a court in the event of any other Borrower’s
receivership or bankruptcy and all other notices and demands to which such
Borrower might otherwise be entitled (and agrees the same shall not have to be
made on the other Borrower as a condition precedent to such Borrower’s
obligations hereunder);
               (25) [intentionally omitted];
               (26) any defense based on application of fraudulent conveyance or
transfer law or shareholder distribution law to any of the Liabilities or the
security therefor;
               (27) any defense based on Administrative Agent’s failure to seek
relief from stay or adequate protection in any other Borrower’s bankruptcy
proceeding or any other act or omission by Administrative Agent which impairs
such Borrower’s prospective subrogation rights;
               (28) any defense based on legal prohibition of Administrative
Agent’s acceleration of the maturity of the Liabilities during the occurrence of
an Event of Default or any other legal prohibition on enforcement of any other
right or remedy of Administrative Agent with respect to the Liabilities and the
security therefor;
               (29) any defense available to a surety under applicable Law; and
               (30) the benefit of any statute of limitations affecting the
liability of such Borrower hereunder or the enforcement hereof.
     Each Borrower further agrees that its obligations hereunder shall not be
impaired in any manner whatsoever by any bankruptcy, extensions, moratoria or
other relief granted to any other Borrower pursuant to any statute presently in
force or hereafter enacted.
               (31) Additional Waivers. Each Borrower authorizes Administrative
Agent to exercise, in its sole discretion, any right, remedy or combination
thereof

- 102 -



--------------------------------------------------------------------------------



 



which may then be available to Administrative Agent, since it is such Borrower’s
intent that the Liabilities be absolute, independent and unconditional
obligations of such Borrower under all circumstances. Notwithstanding any
foreclosure of any Lien with respect to any or all of any property securing the
Liabilities, whether by the exercise of the power of sale contained therein, by
an action for judicial foreclosure or by an acceptance of a deed in lieu of
foreclosure, each Borrower shall remain bound under such Borrower’s guaranty of
the Liabilities directly incurred by any other Borrower.
               (32) Primary Obligations. This Agreement is a primary and
original obligation of each of the Borrowers and each of the Borrowers shall be
liable for all existing and future Liabilities of any other Borrower as fully as
if such Liabilities were directly incurred by such Borrower.
          12.30 Nonliability of Administrative Agent and Lenders. The
relationship between the Borrowers on the one hand and the Administrative Agent
and Lenders on the other hand shall be solely that of borrower and lender. The
Administrative Agent and Lenders do not have any fiduciary relationship with or
duty to any Credit Party arising out of or in connection with this Agreement or
any of the other Financing Agreements, and the relationship between the Credit
Parties, on the one hand, and the Administrative Agent and Lenders, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor.
The Administrative Agent does not undertake any responsibility to any Credit
Party to review or inform any Credit Party of any matter in connection with any
phase of any Credit Party’s business or operations. The Borrower Agent agrees,
on behalf of itself and each other Borrower, that the Administrative Agent and
Lenders shall have no liability to any Credit Party (whether sounding in tort,
contract or otherwise) for losses suffered by any Credit Party in connection
with, arising out of, or in any way related to the transactions contemplated and
the relationship established by the Financing Agreements, or any act, omission
or event occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence, willful misconduct or illegal activity of
the party from which recovery is sought. NO LENDER OR ADMINISTRATIVE AGENT SHALL
BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF ANY INFORMATION OR
OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER SIMILAR INFORMATION
TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR SHALL ANY LENDER OR
ADMINISTRATIVE AGENT HAVE ANY LIABILITY WITH RESPECT TO, AND THE BORROWER AGENT
ON BEHALF OF ITSELF AND EACH OTHER CREDIT PARTY, HEREBY WAIVES, RELEASES AND
AGREES NOT TO SUE FOR ANY SPECIAL, PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING
AGREEMENT OR ARISING OUT OF ITS ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH
(WHETHER BEFORE OR AFTER THE CLOSING DATE). Each Borrower and the Borrower Agent
acknowledges that it has been advised by counsel in the negotiation, execution
and delivery of this Agreement and the other Financing Agreements to which it is
a party. No joint venture is created hereby or by the other Financing Agreements
or otherwise exists by virtue of the transactions contemplated hereby by the
Administrative Agent and Lenders or among the Credit Parties and the
Administrative Agent and Lenders.

- 103 -



--------------------------------------------------------------------------------



 



          12.31 Amendment and Restatement. On the date hereof (the “Restatement
Date”), the Original Loan Agreement shall be amended, restated and superseded in
its entirety by this Agreement. The parties hereto acknowledge and agree that
(a) this Agreement, the Revolving Credit Notes delivered pursuant to this
Agreement (the “Restated Notes”) and the other Financing Agreements executed and
delivered in connection herewith do not constitute a novation, payment and
reborrowing, or termination of the “Liabilities” (as defined in the Original
Loan Agreement) under the Original Loan Agreement as in effect prior to the
Restatement Date; (b) such “Liabilities” are in all respects continuing with
only the terms thereof being amended and modified as provided in this Agreement;
(c) the Liens granted in the Collateral pursuant to the Financing Agreements
securing payment of such “Liabilities” are in all respects continuing and in
full force and effect and secure the payment of the Liabilities (as defined in
this Agreement) and are hereby fully ratified and affirmed; and (d) upon the
effectiveness of this Agreement all loans outstanding under the Original Loan
Agreement immediately before the effectiveness of this Agreement will be part of
the Loans hereunder on the terms and conditions set forth in this Agreement.
Without limitation on the foregoing, each of the Borrowers hereby fully and
unconditionally ratifies and affirms all of the Financing Agreements, as
amended, and agrees that all security interests granted to PrivateBank in the
collateral thereunder shall from and after the date hereof secure all
Liabilities hereunder but in favor of the Administrative Agent for the ratable
benefit of the Lenders and the Administrative Agent. Notwithstanding the
modifications effected by this Agreement of the representations, warranties and
covenants of the Borrowers contained in the Original Loan Agreement, each of the
Borrowers acknowledges and agrees that any choses in action or other rights
created in favor of PrivateBank and its successors and assigns arising out of
the representations and warranties of the Borrowers contained in or delivered
(including representations and warranties delivered in connection with the
making of the loans or other extensions of credit thereunder) in connection with
the Original Loan Agreement, shall survive the execution and delivery of this
Agreement but in favor of the Lenders and the Administrative Agent; provided,
however, that it is understood and agreed that the Borrowers’ monetary
obligations under the Original Loan Agreement in respect of the loans and
letters of credit thereunder are evidenced by this Agreement. All
indemnification obligations of the Borrowers pursuant to the Original Loan
Agreement shall survive the amendment and restatement of the Original Loan
Agreement pursuant to this Agreement. On and after the Restatement Date,
(a) each reference in the Financing Agreements to the “Loan Agreement”, “Loan
and Security Agreement”, “thereunder”, “thereof” or similar words referring to
the Loan Agreement shall mean and be a reference to this Agreement and (b) each
reference in the Financing Agreements to a “Note” or “Revolving Credit Note”
shall mean and be a Revolving Credit Note as defined in this Agreement.
          13. AGENCY.
          Administrative Agent, Lenders and Borrower agree that, except for the
rights expressly granted to Borrower under Section 13.9, Borrower shall not be a
party to the agreements contained in this Section 13, and shall have no
obligations under this Section 13. Without limitation of the foregoing,
Administrative Agent, Lenders and Borrower agree that in no event shall Borrower
be required to seek comment from, deliver notices to or otherwise deal with any
Lender other than Administrative Agent (except as otherwise specifically stated
in this Agreement), nor shall Borrower be required to make an independent
investigation of whether Administrative Agent has obtained any consents from the
Lenders or as may be required (it

- 104 -



--------------------------------------------------------------------------------



 



being agreed that all communications from Administrative Agent may conclusively
be deemed to be authorized by Lenders in accordance with this Section 13).
Borrower shall not have any benefits or rights as a third party beneficiary of
any term or condition contained in this Section 13.
          13.1 Appointment and Authorization. Each Lender hereby irrevocably
appoints, designates and authorizes Administrative Agent to take such action on
its behalf under the provisions of this Agreement and each other Financing
Agreement and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement or any other Financing Agreement,
together with such powers as are reasonably incidental thereto. Notwithstanding
any provision to the contrary contained elsewhere in this Agreement or in any
other Financing Agreement, Administrative Agent shall not have any duty or
responsibility except those expressly set forth herein, nor shall Administrative
Agent have or be deemed to have any fiduciary relationship with any Lender or
participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other
Financing Agreement or otherwise exist against Administrative Agent. The duties
of Administrative Agent shall be mechanical and administrative in nature.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” herein and in other Financing Agreements with reference to
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.
          13.2 Delegation of Duties. Administrative Agent may execute any of its
duties under this Agreement or any other Financing Agreement by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of legal
counsel, independent public accountants, and other consultants or experts
concerning all matters pertaining to such duties. Administrative Agent shall not
be responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects in the absence of gross negligence or willful misconduct.
          13.3 Exculpation of Administrative Agent. None of Administrative Agent
nor any of its directors, officers, employees, Affiliates or agents shall (a) be
liable to any Lender or any other Person for any action taken or omitted to be
taken by any of them under or in connection with this Agreement or any other
Financing Agreement or the transactions contemplated hereby (except to the
extent resulting from its own gross negligence or willful misconduct in
connection with its duties expressly set forth herein as determined by a final,
nonappealable judgment by a court of competent jurisdiction), or (b) be
responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by Borrower or any Affiliate, or any
officer thereof, contained in this Agreement or in any other Financing
Agreement, or in any certificate, report, statement or other document referred
to or provided for in, or received by Administrative Agent under or in
connection with, this Agreement or any other Financing Agreement, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Financing Agreement (or the creation, perfection or
priority of any Lien or security interest therein), or for any failure of
Borrower or any other party to any Financing Agreement to perform its
obligations and Liabilities hereunder or thereunder, or be responsible for or
have any duty to ascertain or verify the satisfaction of any conditions
specified in this Agreement or any other Financing Agreement,

- 105 -



--------------------------------------------------------------------------------



 



except receipt of items required to be delivered to Administrative Agent.
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Financing
Agreement, or to inspect the properties, books or records of Borrower or its
Affiliates.
          13.4 Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, electronic mail message, affidavit, letter, telegram, facsimile,
telex or telephone message, statement or other document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons, and upon advice and statements of legal counsel
(including legal counsel to Borrower), independent accountants and other experts
selected by Administrative Agent. Administrative Agent shall be fully justified
in failing or refusing to take any action under this Agreement or any other
Financing Agreement unless it shall first receive such advice or concurrence of
the Required Lenders or such other number or percentage of Lenders as shall be
required elsewhere in this Agreement as it deems appropriate and, if it so
requests, confirmation from Lenders of their obligation to indemnify
Administrative Agent against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action.
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Financing Agreement in
accordance with a request or consent of the Required Lenders or such other
number or percentage of Lenders as shall be required elsewhere in this Agreement
and such request and any action taken or failure to act pursuant thereto shall
be binding upon each Lender. For purposes of determining compliance with the
conditions specified in Section 5.2, each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless Administrative
Agent shall have received written notice from such Lender prior to the Closing
Date specifying its objection thereto.
          13.5 Notice of Default. Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
except with respect to defaults in the payment of principal, interest and fees
required to be paid to Administrative Agent for the account of the Lenders,
unless Administrative Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. Administrative
Agent will notify Lenders of its receipt of any such notice. Administrative
Agent shall take such action with respect to such Default or Event of Default as
may be requested by the Required Lenders in accordance with Section 11.2;
provided that unless and until Administrative Agent has received any such
request, Administrative Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable or in the best interest of Lenders.
          13.6 Credit Decision. Each Lender acknowledges that Administrative
Agent has not made any representation or warranty to it, and that no act by
Administrative Agent hereafter taken, including any consent and acceptance of
any assignment or review of the affairs of Borrower, shall be deemed to
constitute any representation or warranty by Administrative Agent to any Lender
as to any matter, including whether Administrative Agent has disclosed

- 106 -



--------------------------------------------------------------------------------



 



material information in its possession. Each Lender represents to Administrative
Agent that it has, independently and without reliance upon Administrative Agent
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower, and
made its own decision to enter into this Agreement and to extend credit to
Borrower hereunder. Each Lender also represents that it will, independently and
without reliance upon Administrative Agent and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Financing Agreements, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower. Except for notices, reports and other documents
expressly herein required to be furnished to Lenders by Administrative Agent,
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial or other condition or creditworthiness of
Borrower which may come into the possession of Administrative Agent.
          13.7 Indemnification. Whether or not the transactions contemplated
hereby are consummated, each Lender shall indemnify, defend and hold harmless
upon demand Administrative Agent and its directors, officers, employees,
Affiliates and agents (to the extent not reimbursed by or on behalf of Borrower
and without limiting the obligation of Borrower to do so), according to its
applicable Pro Rata Share, from and against any and all liability, loss, damage,
claim, demand, action, penalty, cost or expense (including, without limitation,
reasonable attorneys’ fees), provided that no Lender shall be liable for any
payment to any such Person of any portion thereof to the extent determined by a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from the applicable Person’s own gross negligence or willful
misconduct. No action taken in accordance with the directions of Required
Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section. Without limitation of the foregoing, each Lender shall
reimburse Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including, without limitation, reasonable attorneys’
fees and costs) incurred by Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Financing Agreement, or any document contemplated by or referred to
herein, to the extent that Administrative Agent is not reimbursed for such
expenses by or on behalf of Borrower. If any indemnity furnished to
Administrative Agent for any purpose shall, in the reasonable, good faith
opinion of Administrative Agent, be insufficient or become impaired,
Administrative Agent may call for additional reasonable indemnity and cease, or
not commence, to do the acts indemnified against even if so directed by Required
Lenders until such additional reasonable indemnity is furnished. The undertaking
in this Section shall survive repayment of the Loans and other Liabilities,
cancellation of any promissory notes, any foreclosure under, or modification,
release or discharge of, any or all of the Financing Agreements, termination of
this Agreement and the resignation or replacement of Administrative Agent.
          13.8 Administrative Agent in Individual Capacity. PrivateBank and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from,

- 107 -



--------------------------------------------------------------------------------



 



acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with Borrower and its
Affiliates as though PrivateBank were not Administrative Agent hereunder and
without notice to or consent of any Lender. Each Lender acknowledges that,
pursuant to such activities, PrivateBank or its Affiliates may receive
information regarding Borrower or its Affiliates (including information that may
be subject to confidentiality obligations in favor of Borrower or such
Affiliates) and acknowledge that Administrative Agent shall be under no
obligation to provide such information to them. With respect to its Loans,
PrivateBank and its Affiliates shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though PrivateBank
were not Administrative Agent, and the terms “Lender” and “Lenders” include
PrivateBank and its Affiliates, to the extent applicable, in their individual
capacities.
          13.9 Successor Administrative Agent. Administrative Agent may resign
as Administrative Agent upon thirty (30) days’ notice to Lenders. If
Administrative Agent resigns under this Agreement, Required Lenders shall, with
(so long as no Default or Event of Default exists) the consent of Borrower
(which shall not be unreasonably withheld, conditioned or delayed), appoint from
among Lenders a successor agent for Lenders. Notwithstanding the immediately
foregoing sentence, if no successor agent is appointed prior to the effective
date of the resignation of Administrative Agent, Administrative Agent may
appoint, after consulting with Lenders and Borrower, a successor agent from
among Lenders. Upon the acceptance of its appointment as successor agent
hereunder, such successor agent shall succeed to and become vested with all the
rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor agent, and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Section 13 and
Sections 12.2 and 12.16 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor agent has accepted appointment as Administrative
Agent by the date which is thirty (30) days following a retiring Administrative
Agent’s notice of resignation, the retiring Administrative Agent’s resignation
shall nevertheless thereupon become effective and Lenders shall perform all of
the duties of Administrative Agent hereunder until such time, if any, as
Required Lenders appoint a successor agent as provided for above. The fees
payable by Borrower to a successor agent in its capacity as such agent shall be
the same as those payable to its predecessor unless otherwise agreed in writing
between Borrower and such successor.
          13.10. Collateral Matters. Lenders irrevocably authorize
Administrative Agent, at its option and in its discretion, (a) to release any
Lien granted to or held by Administrative Agent under this Agreement and any
other Financing Agreement (i) if all Liabilities are indefeasibly paid in full
in cash; (ii) constituting property sold or to be sold or disposed of, financed
or refinanced, as part of or in connection with any sale, disposition, financing
or refinancing which is expressly permitted by this Agreement or the Term Loan
Agreement at any time; or (iii) subject to Section 13.1, if approved, authorized
or ratified in writing by Required Lenders; or (b) to subordinate its interest
in any Collateral to any holder of a Lien on such Collateral which is expressly
permitted by this Agreement at any time. Upon request by Administrative Agent at
any time, Lenders will promptly confirm in writing Administrative Agent’s
authority to release, or subordinate its interest in, particular types or items
of Collateral pursuant to this Section 13.10. Administrative Agent and each
Lender hereby appoint each other

- 108 -



--------------------------------------------------------------------------------



 



Lender as agent for the purpose of perfecting Administrative Agent’s security
interest in assets and Collateral which, in accordance with the Uniform
Commercial Code in any applicable jurisdiction, can be perfected by possession
or control. Should any Lender (other than Administrative Agent) obtain
possession or control of any such assets or Collateral, such Lender shall
promptly notify Administrative Agent thereof in writing, and, promptly upon
Administrative Agent’s written request therefor, shall deliver such assets or
Collateral to Administrative Agent or in accordance with Administrative Agent’s
instructions or transfer control to Administrative Agent in accordance with
Administrative Agent’s instructions. Each Lender agrees that, except as
otherwise expressly provided herein, it will not have any right individually to
enforce or seek to enforce this Agreement or any Financing Agreement or to
realize upon any Collateral for the Liabilities unless instructed in writing to
do so by Administrative Agent, it being understood and agreed that such rights
and remedies may be exercised only by Administrative Agent.
          13.11 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to Borrower, Administrative Agent (irrespective of whether
the principal of the Loans shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether Administrative Agent
shall have made any demand on Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, and all other Liabilities
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Lenders and Administrative Agent and their respective agents and
attorneys and all other amounts due Lenders and Administrative Agent under this
Agreement) allowed in such judicial proceedings; and
          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and attorneys, and any other amounts due Administrative Agent under
this Agreement.
     Nothing contained herein shall be deemed to authorize Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Liabilities or the rights of any Lender or to authorize Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
          13.12 Other Agents; Arrangers and Managers. None of Lenders or other
Persons identified on the facing page or signature pages of this Agreement as,
if applicable, a “joint

- 109 -



--------------------------------------------------------------------------------



 



arranger,” “syndication agent,” “documentation agent,” “co-agent,” “book
manager,” “lead manager,” “joint lead lender”, “arranger,” “lead arranger” or
“co-arranger”, if any, shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, in the case of such
Lenders, those applicable to all Lenders as such. Without limiting the
foregoing, none of Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.
          13.13 Revolving Loan Principal Payment; Return of Payments; Defaulting
Lender. (a)(i) As long as Administrative Agent does not have actual knowledge
that the material conditions set forth in Section 5.1 have not been satisfied,
Administrative Agent shall have the right, on behalf of Lenders, to disburse
funds to Borrower for all Revolving Loans requested by Borrower pursuant to the
terms of this Agreement (“Administrative Agent Advances”). Absent the prior
receipt by Administrative Agent of a written notice from any Lender pursuant to
which such Lender notifies Administrative Agent that such Lender shall cease
making Revolving Loans (whether due to the existence of a Default or Event of
Default or otherwise), Administrative Agent shall be conclusively entitled to
assume, for purposes of the preceding sentence, that each Lender will fund its
Pro Rata Share of all Revolving Loans requested by Borrower. Each Lender shall
reimburse Administrative Agent on demand, in accordance with the provisions of
the immediately following paragraph, for all funds disbursed on its behalf by
Administrative Agent pursuant to the first sentence of this subsection (i), or
if Administrative Agent so requests, each Lender will remit to Administrative
Agent its Pro Rata Share of any Revolving Loan before Administrative Agent
disburses the same to Borrower. If Administrative Agent elects to require that
each Lender make funds available to Administrative Agent prior to a disbursement
by Administrative Agent to Borrower, Administrative Agent shall advise each
Lender by telephone, facsimile or e-mail of the amount of such Lender’s Pro Rata
Share of the Revolving Loan requested by Borrower no later than noon (Chicago
time) on the date of funding of such Revolving Loan, and each such Lender shall
pay Administrative Agent on such date such Lender’s Pro Rata Share of such
requested Revolving Loan, in same day funds, by wire transfer to the account
specified in writing by Administrative Agent to Lenders at any time or from time
to time (“Payment Account”). If any Lender fails to pay the amount of its Pro
Rata Share within one (1) Business Day after Administrative Agent’s demand,
Administrative Agent shall promptly notify Borrower, and Borrower shall
immediately repay such amount to Administrative Agent. Any repayment required
pursuant to this Section shall be without premium or penalty. Nothing in this
Section or elsewhere in this Agreement or the other Financing Agreements shall
be deemed to require Administrative Agent to advance funds on behalf of any
Lender or to relieve any Lender from its obligation to fulfill its commitments
hereunder or to prejudice any rights that Administrative Agent or Borrower may
have against any Lender as a result of any default by such Lender hereunder.
     (ii) On a Business Day of each week as selected from time to time by
Administrative Agent, or more frequently (including daily), if Administrative
Agent so elects (each such day being a “Settlement Date”), Administrative Agent
will advise each Lender by telephone, facsimile or e-mail of the amount of each
such Lender’s Pro Rata Share of the Revolving Loan balance (including any
Administrative Agent Advances) as of the close of business of the Business Day
immediately preceding the Settlement Date. If payments are necessary to adjust

- 110 -



--------------------------------------------------------------------------------



 



the amount of such Lender’s actual Pro Rata Share of the Revolving Loan facility
balance to such Lender’s required Pro Rata Share of the Revolving Loan facility
balance as of any Settlement Date, the party from which such payment is due
(i) shall be deemed, irrevocably and unconditionally, to have purchased, without
recourse or warranty, an undivided interest and participation in the Revolving
Loan facility sufficient to equate such Lender’s actual Pro Rata Share of the
Revolving Loan facility balance as of such Settlement Date with such Lender’s
required Pro Rata Share of the Revolving Loan facility as of such date, and
(ii) shall pay Administrative Agent, without setoff or discount, in same day
funds, by wire transfer to the Payment Account not later than noon (Chicago
time) on the Business Day following the Settlement Date the full purchase price
for such interest and participation, equal to one hundred percent (100%) of the
principal amount of the Revolving Loans being purchased and sold. In the event
settlement shall not have occurred by the date and time specified in the
immediately preceding sentence, interest shall accrue on the unsettled amount at
the Federal Funds Rate (as defined below).
     (iii) On each Settlement Date, Administrative Agent shall advise each
Lender by telephone, facsimile or e-mail of the amount of such Lender’s Pro Rata
Share of principal, interest and fees paid for the benefit of Lenders with
respect to each applicable Loan, to the extent of such Lender’s credit exposure
with respect thereto, and shall make payment to such Lender not later than noon
(Chicago time) on the Business Day following the Settlement Date of such amounts
in accordance with wire instructions delivered by such Lender to Administrative
Agent, as the same may be modified from time to time by written notice to
Administrative Agent; provided, that, in the case such Lender is a Defaulted
Lender, Administrative Agent shall be entitled to set off the funding short-fall
against that Defaulted Lender’s respective share of all payments received from
Borrower.
     (iv) The provisions of this Section 13.13(a) shall be deemed to be binding
upon Administrative Agent and Lenders notwithstanding the occurrence of any
Default or Event of Default, or any insolvency or bankruptcy proceeding
pertaining to Borrower or any other Credit Party, provided that absent Required
Lenders’ consent, Administrative Agent shall not make any advances to Borrower
in the event Administrative Agent has actual knowledge that the material
conditions set forth in Section 5.1 have not been satisfied.
     (b) Payments of principal of the Revolving Loan facility will be settled on
the date of receipt if received by Administrative Agent prior to noon (Chicago
time) or on the Business Day immediately following the date of receipt if
received after noon (Chicago time).
     (c) If Administrative Agent pays an amount to a Lender under this Agreement
in the belief or expectation that a related payment has been or will be received
by Administrative Agent from Borrower and such related payment is not received
by Administrative Agent, then Administrative Agent will be entitled to recover
such amount from such Lender on demand without setoff, counterclaim or deduction
of any kind, together with interest accruing on a daily basis at the Federal
Funds Rate. If Administrative Agent determines at any time that any amount
received by Administrative Agent under this Agreement must be returned to
Borrower or paid to any other Person pursuant to any insolvency law or
otherwise, then, notwithstanding any other term or condition of this Agreement
or any other Financing Agreement, Administrative Agent will not be required to
distribute any portion thereof to any Lender. In addition, each Lender will

- 111 -



--------------------------------------------------------------------------------



 



repay to Administrative Agent on demand any portion of such amount that
Administrative Agent has distributed to such Lender, together with interest at
such rate, if any, as Administrative Agent is required to pay to Borrower or
such other Person, without setoff, counterclaim or deduction of any kind.
As used herein, the term “Federal Funds Rate” means, for any day, the rate of
interest per annum (rounded upwards, if necessary, to the nearest whole multiple
of 1/100 of 1%) equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day, provided that (i) if such
day is not a Business Day, the Federal Funds Rate for such day shall be such
rate on such transactions on the next preceding Business Day and (ii) if no such
rate is so published on such next preceding Business Day, the Federal Funds Rate
for such day shall be the average rate quoted to Administrative Agent on such
day on such transactions as determined by Administrative Agent.
     (d) The failure of any Defaulting Lender to make any Loan, advance or any
payment required by it hereunder shall not relieve any other Lender of its
obligations to make such Loan, advance or payment, but neither any Lender nor
Administrative Agent shall be responsible for the failure of any Defaulting
Lender to make a Loan, advance or make any other payment required hereunder.
Notwithstanding anything set forth herein to the contrary, a Defaulting Lender
shall not have any voting or consent rights under or with respect to any
Financing Agreement or constitute a “Lender” (or be included in the calculation
of “Required Lenders” hereunder) for any voting or consent rights under or with
respect to any Financing Agreement except with respect to items which require
the vote or consent of all Lenders or all affected Lenders. At Borrower’s
written request, Administrative Agent or a Person reasonably acceptable to
Administrative Agent shall have the right with Administrative Agent’s consent
and in Administrative Agent’s sole discretion (but shall have no obligation) to
purchase from any Defaulting Lender, and each Defaulting Lender agrees that it
shall, at Administrative Agent’s request, sell and assign to Administrative
Agent or such Person, all of the lending commitments and commitment interests of
that Defaulting Lender for an amount equal to the principal balance of all Loans
held by such Defaulting Lender and all accrued interest and fees with respect
thereto through the date of sale, such purchase and sale to be consummated
pursuant to an executed Assignment Agreement.
          13.14 PrivateBank Credit Hold. As between PrivateBank and Bankers
Trust Company, PrivateBank agrees to hold and maintain in its own portfolio at
least fifty-one percent (51.0%) of the Revolving Loan Commitment until the
earlier of the Stated Maturity Date (unless sooner accelerated in accordance
with the terms of this Agreement) or Bankers Trust Company is no longer a Lender
hereof.
          14. JURISDICTION; JURY TRIAL WAIVER
          14.1 SUBMISSION TO JURISDICTION; WAIVER OF VENUE. THE BORROWER HEREBY
IRREVOCABLY AND UNCONDITIONALLY:

- 112 -



--------------------------------------------------------------------------------



 



                    (1) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER FINANCING AGREEMENTS TO
WHICH IT IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN
RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE
STATE OF ILLINOIS, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE NORTHERN
DISTRICT OF ILLINOIS AND APPELLATE COURTS FROM ANY THEREOF;
                    (2) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE
BROUGHT IN SUCH COURTS AND WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW IN
CONNECTION WITH ANY SUCH ACTION OR PROCEEDING (i) ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME, (ii) THE RIGHT TO ASSERT OR IMPOSE ANY
CLAIM, NONCOMPULSORY SET-OFF, COUNTERCLAIM OR CROSS-CLAIM IN RESPECT THEREOF IN
SUCH PROCEEDING; PROVIDED, HOWEVER, THIS WAIVER DOES NOT PRECLUDE THE RIGHT TO
ASSERT A DEFENSE IN SUCH ACTION OR PROCEEDING OR TO ASSERT OR IMPOSE ANY CLAIM,
COUNTERCLAIM OR CROSS-CLAIM WHICH THE BORROWER WISHES TO PURSUE IN A SEPARATE
PROCEEDING AT ITS SOLE COST AND EXPENSE, AND (iii) ALL STATUTES OF LIMITATIONS
WHICH MAY BE RELEVANT THERETO; AND
                    (3) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR
PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, RETURN RECEIPT REQUESTED,
TO THE BORROWER AT ITS ADDRESS SET FORTH ABOVE OR AT SUCH OTHER ADDRESS OF WHICH
THE LENDER SHALL HAVE BEEN NOTIFIED PURSUANT THERETO. THE BORROWER AGREES THAT
SUCH SERVICE, TO THE FULLEST EXTENT PERMITTED BY LAW (i) SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE BORROWER IN ANY SUIT, ACTION
OR PROCEEDING, AND (ii) SHALL BE TAKEN AND HELD TO BE VALID PERSONAL SERVICE
UPON AND PERSONAL DELIVERY TO THE BORROWER. SOLELY TO THE EXTENT PROVIDED BY
APPLICABLE LAW, SHOULD THE BORROWER, AFTER BEING SERVED, FAIL TO APPEAR OR
ANSWER TO ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN THE NUMBER
OF DAYS PRESCRIBED BY LAW AFTER THE DELIVERY OR MAILING THEREOF, THE BORROWER
SHALL BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED BY THE
COURT AGAINST THE BORROWER AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT,
PROCESS OR PAPERS. NOTHING HEREIN SHALL AFFECT THE ADMINISTRATIVE AGENT’S OR ANY
LENDER’S RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW, OR LIMIT
THE ADMINISTRATIVE AGENT’S OR ANY LENDER’S RIGHT TO BRING PROCEEDINGS AGAINST
THE BORROWER OR ITS PROPERTY IN ANY COURT OR ANY OTHER JURISDICTION.

- 113 -



--------------------------------------------------------------------------------



 



          14.2 GOVERNING LAW
          . THIS AGREEMENT SHALL BE CONSTRUED IN ALL RESPECTS IN ACCORDANCE
WITH, AND ENFORCED AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS,
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.
          14.3 JURY TRIAL. THE BORROWER, ADMINISTRATIVE AGENT AND THE LENDERS
HEREBY IRREVOCABLY AND KNOWINGLY WAIVE (TO THE FULLEST EXTENT PERMITTED BY LAW)
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING (INCLUDING, WITHOUT
LIMITATION, ANY COUNTERCLAIM) ARISING OUT OF THIS AGREEMENT, THE FINANCING
AGREEMENTS OR ANY OTHER AGREEMENTS OR TRANSACTIONS RELATED HERETO OR THERETO,
INCLUDING, WITHOUT LIMITATION, ANY ACTION OR PROCEEDING (A) TO ENFORCE OR DEFEND
ANY RIGHTS UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN
CONNECTION HEREWITH, OR (B) ARISING FROM ANY DISPUTE OR CONTROVERSY IN
CONNECTION WITH OR RELATED TO THIS AGREEMENT AND THE FINANCING AGREEMENTS. THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWER AGREE THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT A JURY.
[Signature Page Follows]

- 114 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amended and Restated Revolving Loan and Security
Agreement has been duly executed as of the day and year first above written.

            BORROWER:

DIVERSICARE MANAGEMENT SERVICES CO.,
a Tennessee corporation, as Borrower Agent
      By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Its:  Executive
Vice President &
Chief Financial Officer        ADVOCAT ANCILLARY SERVICES, INC., a
Tennessee corporation
      By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Its:  Executive
Vice President &
Chief Financial Officer        ADVOCAT FINANCE, INC., a Delaware corporation
      By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Its:  Executive
Vice President &
Chief Financial Officer        DIVERSICARE MANAGEMENT SERVICES CO., a Tennessee
corporation
      By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Its:  Executive
Vice President &
Chief Financial Officer        ADVOCAT DISTRIBUTION SERVICES, INC., a Tennessee
corporation
      By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Its:  Executive
Vice President &
Chief Financial Officer     

Amended and Restated Revolving Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



            DIVERSICARE ASSISTED LIVING SERVICES, INC., a
Tennessee corporation
      By:   /s/ Glynn Riddle         Name:   Glynn Riddle       Its:  Executive
Vice President &
Chief Financial Officer        DIVERSICARE ASSISTED LIVING SERVICES NC, LLC, a
Tennessee limited liability company
      By:   /s/ Glynn Riddle         Name:   Glynn Riddle       Its:  Executive
Vice President &
Chief Financial Officer        DIVERSICARE LEASING CORP., a Tennessee
corporation
      By:   /s/ Glynn Riddle         Name:   Glynn Riddle       Its:  Executive
Vice President &
Chief Financial Officer        STERLING HEALTH CARE MANAGEMENT, INC., a
Kentucky corporation
      By:   /s/ Glynn Riddle         Name:   Glynn Riddle       Its:  Executive
Vice President &
Chief Financial Officer        SENIOR CARE CEDAR HILLS, LLC, a Delaware
limited liability company
      BY:   SENIOR CARE FLORIDA LEASING,
LLC, its sole member   

            BY:  DIVERSICARE LEASING CORP.,
its sole member
      By:   /s/ Glynn Riddle         Name:   Glynn Riddle       Its:  Executive
Vice President &
Chief Financial Officer   

Amended and Restated Revolving Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



            SENIOR CARE GOLFCREST, LLC, a Delaware
limited liability company     BY:   SENIOR CARE FLORIDA LEASING,
LLC, its sole member        BY:  DIVERSICARE LEASING CORP.,
its sole member
            By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Its:
Executive Vice President &
Chief Financial Officer        SENIOR CARE GOLFVIEW, LLC, a Delaware
limited liability company     BY:   SENIOR CARE FLORIDA LEASING,
LLC, its sole member        BY:  DIVERSICARE LEASING CORP.,
its sole member
      By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Its: Executive
Vice President &
Chief Financial Officer        SENIOR CARE FLORIDA LEASING, LLC, a
Delaware limited liability company

BY: DIVERSICARE LEASING CORP.,
its sole member             By:   /s/ Glynn Riddle         Name:   Glynn Riddle 
      Its: Executive Vice President &
Chief Financial Officer     

Amended and Restated Revolving Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



            SENIOR CARE SOUTHERN PINES, LLC, a Delaware
limited liability company     BY:   SENIOR CARE FLORIDA LEASING,
LLC, its sole member        BY:  DIVERSICARE LEASING CORP.,
its sole member
            By:   /s/Glynn Riddle         Name:   Glynn Riddle        Its:
Executive Vice President &
Chief Financial Officer        DIVERSICARE AFTON OAKS, LLC, a Delaware
limited liability company             BY:  DIVERSICARE LEASING CORP.,
its sole member             By:   /s/ Glynn Riddle         Name:   Glynn Riddle 
      Its: Executive Vice President &
Chief Financial Officer        DIVERSICARE ASSISTED LIVING SERVICES NC I, LLC, a
Delaware limited liability company
      BY:   DIVERSICARE ASSISTED LIVING SERVICES NC, LLC, its sole member      
    By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Its: Executive
Vice President &
Chief Financial Officer     

Amended and Restated Revolving Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



            DIVERSICARE ASSISTED LIVING SERVICES NC II, LLC, a Delaware
limited liability company

BY: DIVERSICARE ASSISTED LIVING SERVICES NC, LLC, its sole member
            By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Its:
Executive Vice President &
Chief Financial Officer        DIVERSICARE BRIARCLIFF, LLC, a Delaware
limited liability company

BY: DIVERSICARE LEASING CORP.,
its sole member
      By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Its: Executive
Vice President &
Chief Financial Officer        DIVERSICARE CHISOLM, LLC, a Delaware limited
liability company

BY: DIVERSICARE LEASING CORP., its sole member
            By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Its:
Executive Vice President &
Chief Financial Officer        DIVERSICARE HARTFORD, LLC, a Delaware limited
liability company

BY: DIVERSICARE LEASING CORP., its sole member
            By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Its:
Executive Vice President &
Chief Financial Officer     

Amended and Restated Revolving Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



            DIVERSICARE HILLCREST, LLC, a Delaware limited
liability company

BY: DIVERSICARE LEASING CORP., its sole member
            By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Its:
Executive Vice President &
Chief Financial Officer        DIVERSICARE LAMPASAS, LLC, a Delaware limited
liability company

BY: DIVERSICARE LEASING CORP., its sole member
            By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Its:
Executive Vice President &
Chief Financial Officer        DIVERSICARE PINEDALE, LLC, a Delaware limited
liability company

BY: DIVERSICARE LEASING CORP., its sole member
            By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Its:
Executive Vice President &
Chief Financial Officer        DIVERSICARE WINDSOR HOUSE, LLC, a Delaware
limited
liability company

BY: DIVERSICARE LEASING CORP., its sole member
            By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Its:
Executive Vice President &
Chief Financial Officer     

Amended and Restated Revolving Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



            DIVERSICARE YORKTOWN, LLC, a Delaware limited liability company

BY: DIVERSICARE LEASING CORP., its sole member
            By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Its:
Executive Vice President &
Chief Financial Officer        DIVERSICARE BALLINGER, LLC, a Delaware limited
liability company

BY: DIVERSICARE TEXAS I, LLC, its sole member
              By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Its:
Executive Vice President &
Chief Financial Officer        DIVERSICARE DOCTORS, LLC, a Delaware limited
liability company

BY: DIVERSICARE TEXAS I, LLC, its sole member
            By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Its:
Executive Vice President &
Chief Financial Officer        DIVERSICARE ESTATES, LLC, a Delaware limited
liability company

BY: DIVERSICARE TEXAS I, LLC, its sole member
            By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Its:
Executive Vice President &
Chief Financial Officer     

Amended and Restated Revolving Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



            DIVERSICARE HUMBLE, LLC, a Delaware limited liability company

BY: DIVERSICARE TEXAS I, LLC, its sole member
            By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Its:
Executive Vice President &
Chief Financial Officer        DIVERSICARE KATY, LLC, a Delaware
limited liability company

BY: DIVERSICARE TEXAS I, LLC, its sole member
            By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Its:
Executive Vice President &
Chief Financial Officer        DIVERSICARE NORMANDY TERRACE, LLC, a
Delaware limited liability company

BY: DIVERSICARE TEXAS I, LLC, its sole member
            By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Its:
Executive Vice President &
Chief Financial Officer        DIVERSICARE TEXAS I, LLC, a Delaware limited
liability company
      By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Its: Executive
Vice President &
Chief Financial Officer     

Amended and Restated Revolving Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



            DIVERSICARE TREEMONT, LLC, a Delaware
limited liability company

BY: DIVERSICARE TEXAS I, LLC, its sole member
            By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Its:
Executive Vice President &
Chief Financial Officer        DIVERSICARE ROSE TERRACE, LLC, a Delaware
limited liability company

BY: DIVERSICARE LEASING CORP., its sole member
            By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Its:
Executive Vice President &
Chief Financial Officer        DIVERSICARE PARIS, LLC, a Delaware
limited liability company

BY: DIVERSICARE TEXAS I, LLC, its sole member
            By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Its:
Executive Vice President &
Chief Financial Officer        DIVERSICARE THERAPY SERVICES, LLC, a
Delaware limited liability company

BY: DIVERSICARE LEASING CORP., its sole member
              By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Its:
Executive Vice President &
Chief Financial Officer     

Amended and Restated Revolving Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



            Acknowledged and Agreed
solely for purposes of Sections 8.9 and 9.12 hereof:

ADVOCAT INC.
      By:   /s/ Matthew J. Weishaar         Name:   Matthew J. Weishaar       
Its: Asst Secretary     

Amended and Restated Revolving Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT:

THE PRIVATEBANK AND TRUST COMPANY, in its capacity as administrative agent
      By:   /s/ Adam D. Panos         Name:   Adam D. Panos        Its: 
Associate Managing Director     

Amended and Restated Revolving Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



            LENDER:

THE PRIVATEBANK AND TRUST COMPANY
      By:   /s/ Adam D. Panos         Name:   Adam D. Panos        Its:
Associate Managing Director     

Amended and Restated Revolving Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



            LENDER:

BANKERS TRUST COMPANY
      By:   /s/ Ron M. Doll         Name:   Ron M. Doll        Its: Vice
President     

Amended and Restated Revolving Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



LIST OF SCHEDULES AND EXHIBITS
SCHEDULES

     
Schedule 1
  Borrowers
Schedule 1.1(a)
  Facilities
Schedule 1.1(b)
  Intentionally Omitted
Schedule 1.1(d)
  Certain Capital Expenditures
Schedule 1.1(e)
  Omega Leases
Schedule 7.8
  Other Names
Schedule 7.12
  Organizational Chart
Schedule 7.13
  Litigation
Schedule 7.17
  Environmental Matters
Schedule 7.26
  Medicare and Medicaid Penalties
Schedule 7.32
  Labor Matters
Schedule 7.33
  Capitalization
Schedule 7.36
  Commercia Leases
Schedule 8.9
  Certain Corporate Accounts
Schedule 9.3
  Requirements for Subsidiary Formation
Schedule 9.6
  Real Property Assets

EXHIBITS

     
Exhibit A
  Form of Revolving Credit Note
Exhibit B
  Form of Borrowing Notice
Exhibit C
  Form of Assignment Agreement

ANNEX

     
Annex A
  Lenders, Revolving Loan Commitment Percentages, and Notice Information

 